--------------------------------------------------------------------------------

Exhibit 10.1
 
CERTAIN IDENTIFIED INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN EXCLUDED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 31, 2019,
among
CELADON GROUP, INC.
as Borrower
CERTAIN SUBSIDIARIES OF BORROWER,
as Guarantors
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
BLUE TORCH FINANCE, LLC,
as administrative agent









--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Page
ARTICLE I DEFINITIONS; CONSTRUCTION
1
     
Section 1.1.
Definitions
1
 
Section 1.2.
Accounting Terms and Determination
49
 
Section 1.3.
Terms Generally
49
       

ARTICLE II AMOUNT AND TERMS OF THE LOANS
50
       
Section 2.1.
Term Loan
50
 
Section 2.2.
Funding of Term A-2 Loans and Term B-2 Loans
51
 
Section 2.3.
Repayment of Loans
51
 
Section 2.4.
Evidence of Indebtedness
52
 
Section 2.5.
Prepayment of Loans
52
 
Section 2.6.
Interest on Loans
56
 
Section 2.7.
Protective Advances
57
 
Section 2.8.
Computation of Interest
57
 
Section 2.9.
Inability to Determine Interest Rates
57
 
Section 2.10.
Illegality
59
 
Section 2.11.
Increased Costs
59
 
Section 2.12.
Funding Indemnity
61
 
Section 2.13.
Taxes
61
 
Section 2.14.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
64
 
Section 2.15.
Mitigation of Obligations
66
 
Section 2.16.
Replacement of Lenders
66
 
Section 2.17.
Fees
67
       

ARTICLE III CONDITIONS PRECEDENT TO LOANS
68
       
Section 3.1.
Conditions to Effectiveness
68
 
Section 3.2.
Delivery of Documents
71
       

ARTICLE IV REPRESENTATIONS AND WARRANTIES
71
       
Section 4.1.
Due Organization and Qualification; Subsidiaries
71
 
Section 4.2.
Due Authorization; No Conflict
72
 
Section 4.3.
Governmental Consents
73
 
Section 4.4.
Binding Obligations; Perfected Liens
73
 
Section 4.5.
Title to Assets; No Encumbrances
73
 
Section 4.6.
Litigation
74
 
Section 4.7.
Compliance with Laws
74
 
Section 4.8.
No Material Adverse Effect
74
 
Section 4.9.
Solvency
74

i

--------------------------------------------------------------------------------

 
Section 4.10.
Employee Benefits
75
 
Section 4.11.
Environmental Condition
76
 
Section 4.12.
Complete Disclosure
77
 
Section 4.13.
Adverse Agreements
78
 
Section 4.14.
Indebtedness
78
 
Section 4.15.
Payment of Taxes
78
 
Section 4.16.
Margin Stock
78
 
Section 4.17.
Governmental Regulation
78
 
Section 4.18.
Permits
79
 
Section 4.19.
Employee and Labor Matters
79
 
Section 4.20.
Customers and Suppliers
80
 
Section 4.21.
Real Estate
80
 
Section 4.22.
Rolling Stock
81
 
Section 4.23.
Material Contracts
82
 
Section 4.24.
Captive Insurance Subsidiaries
82
 
Section 4.25.
Drivers
82
 
Section 4.26.
Benefits of Guarantors
83
 
Section 4.27.
Property and Assets in Quebec
83
 
Section 4.28.
Sanctions
83
 
Section 4.29.
Anti-Corruption and Anti-Money Laundering
84

ARTICLE V AFFIRMATIVE COVENANTS
84
       
Section 5.1.
Financial Statements, Reports, Certificates
85
 
Section 5.2.
[Reserved]
85
 
Section 5.3.
Existence
85
 
Section 5.4.
Maintenance of Properties
85
 
Section 5.5.
Taxes
85
 
Section 5.6.
Insurance
86
 
Section 5.7.
Books and Records; Inspection and Collateral Monitoring
86
 
Section 5.8.
Compliance with Laws
87
 
Section 5.9.
Environmental
87
 
Section 5.10.
Disclosure Updates
89
 
Section 5.11.
Formation of Subsidiaries
89
 
Section 5.12.
Further Assurances
89
 
Section 5.13.
Lender Meetings
90
 
Section 5.14.
Compliance with ERISA and the Code
90
 
Section 5.15.
Rolling Stock
91
 
Section 5.16.
Driver Payables
93
 
Section 5.17.
Reserved
93
 
Section 5.18.
Pledged Accounts and Collateral Account
93
 
Section 5.19.
Post Closing
94
 
Section 5.20.
Quebec Matters
94
 
Section 5.21.
DPA Payments
94

ii

--------------------------------------------------------------------------------

 
Section 5.22.
Board Observation Rights
94
 
Section 5.23.
Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions
95
       

ARTICLE VI FINANCIAL COVENANTS
96
       
Section 6.1.
Lease Adjusted Leverage Ratio
96
 
Section 6.2.
Capital Expenditures
97
 
Section 6.3.
Fixed Charge Coverage Ratio
97
 
Section 6.4.
Minimum Liquidity
98
       

ARTICLE VII NEGATIVE COVENANTS
99
       
Section 7.1.
Indebtedness
99
 
Section 7.2.
Liens
99
 
Section 7.3.
Restrictions on Fundamental Changes
99
 
Section 7.4.
Disposal of Assets
100
 
Section 7.5.
Nature of Business
100
 
Section 7.6.
Prepayments and Amendments
100
 
Section 7.7.
Restricted Payments
101
 
Section 7.8.
Accounting Methods
102
 
Section 7.9.
Investments
102
 
Section 7.10.
Transactions with Affiliates
102
 
Section 7.11.
Margin Regulations; Investment Company Act
103
 
Section 7.12.
Limitation on Issuance of Equity Interests
103
 
Section 7.13.
DPA
103
 
Section 7.14.
Employee Benefits
103
 
Section 7.15.
Sale and Leaseback Transactions
104
 
Section 7.16.
Restrictive Agreements
104
 
Section 7.17.
Hedging Transactions
105
 
Section 7.18.
Sanctioned Persons; Anti-Corruption Laws; Anti-Money Laundering Laws
105

ARTICLE VIII EVENTS OF DEFAULT
105
       
Section 8.1.
Events of Default
105
 
Section 8.2.
Application of Proceeds
109
       

ARTICLE IX THE AGENT
111
         
Section 9.1.
Appointment of Administrative Agent
111
 
Section 9.2.
Nature of Duties of Administrative Agent
112
 
Section 9.3.
Lack of Reliance on the Administrative Agent
112
 
Section 9.4.
Certain Rights of the Administrative Agent
113
 
Section 9.5.
Reliance by Administrative Agent
113
 
Section 9.6.
The Administrative Agent in its Individual Capacity
113
 
Section 9.7.
Successor Administrative Agent
113

iii

--------------------------------------------------------------------------------

 
Section 9.8.
Administrative Agent May File Proofs of Claim
115
 
Section 9.9.
Collateral Documents
115
 
Section 9.10.
Collateral and Guaranty Matters
116
 
Section 9.11.
Right to Realize on Collateral and Enforce Guarantee
116
 
Section 9.12.
No Reliance on Administrative Agent’s Customer Identification Program
116
 
Section 9.13.
Administrative Agent as Hypothecary Representative (fondé de pouvoir)
117
       

ARTICLE X MISCELLANEOUS
117
       
Section 10.1.
Notices
117
 
Section 10.2.
Waiver; Amendments
121
 
Section 10.3.
Expenses; Indemnification
123
 
Section 10.4.
Successors and Assigns
125
 
Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process
129
 
Section 10.6.
WAIVER OF JURY TRIAL
130
 
Section 10.7.
Right of Setoff
131
 
Section 10.8.
Counterparts; Integration
131
 
Section 10.9.
Survival
131
 
Section 10.10.
Severability
131
 
Section 10.11.
Confidentiality, Public Disclosure
132
 
Section 10.12.
Interest Rate Limitation
133
 
Section 10.13.
Corporate Seal
134
 
Section 10.14.
Patriot Act
134
 
Section 10.15.
No Advisory or Fiduciary Responsibility
134
 
Section 10.16.
Location of Closing
135
 
Section 10.17.
Intercreditor Agreement
135
 
Section 10.18.
Judgment Currency
135
 
Section 10.19.
No Novation.
135
       

ARTICLE XI GUARANTY
136
         
Section 11.1.
Guaranty
136
 
Section 11.2.
Guaranty Absolute
136
 
Section 11.3.
Waiver
137
 
Section 11.4.
Continuing Guaranty; Assignments
137
 
Section 11.5.
Subrogation
138
 
Section 11.6.
Contribution
138

iv

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of July 31, 2019, by and among CELADON GROUP, INC., a Delaware
corporation (the “Borrower”), the Guarantors (as defined herein), the lenders
from time to time party hereto (the “Lenders”), and BLUE TORCH FINANCE, LLC
(“Blue Torch”), in its capacity as administrative agent for the Lenders (in such
capacities, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower and Bank of America, N.A., as the administrative agent (in
such capacity, the “Existing Administrative Agent”), as the swing line lender
(in such capacity, the “Existing Swing Line Lender”), and as the letter of
credit issuer (in such capacity, the “Existing LC Issuer”) are parties to the
Existing Credit Agreement (as defined herein), pursuant to which the lenders
thereunder have made available to Borrower a revolving credit facility in the
amount of $200,000,000; which has been subsequently reduced to $146,229,635;
WHEREAS, immediately prior to the effectiveness of this Agreement, (i) the
Existing Lenders will sell to the Lenders, and the Lenders shall purchase, all
of the outstanding Loans (as defined in the Existing Credit Agreement), Liens
(as defined in the Existing Credit Agreement) and Commitments (as defined in the
Existing Credit Agreement) and other rights of the Existing Lenders, (ii) the
Existing Administrative Agent and the Existing Swing Line Lender shall resign
their roles in such capacities, and (iii) Blue Torch shall be appointed as
Administrative Agent in replacement of the Existing Administrative Agent, in
each case of clauses (i), (ii) and (iii), pursuant to documents in form and
substance satisfactory to Blue Torch (collectively, the “Assignment and
Resignation Transactions”);
WHEREAS, it is the intention of the parties hereto that this Agreement is an
amendment and restatement of the Existing Credit Agreement, and not a new or
substitute credit agreement or novation of the Existing Credit Agreement;
WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders amend certain other terms and conditions of the Loan Documents; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent hereby (i)
agree that the Existing Credit Agreement is amended and restated (but not
substituted or extinguished) and (ii) further covenant and agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
Section 1.1.          Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

--------------------------------------------------------------------------------

“2019 Appraisals” shall mean the appraisals of the Borrower's and its
Subsidiaries' (i) owned Real Estate in Canada conducted by Colliers
International, on or about June 10, 2019, in order to determine the fair market
value of such Real Estate, (ii) owned Real Estate in the United States conducted
by Cushman & Wakefield, on or about July 1, 2019, in order to determine the fair
market value of such Real Estate and (iii) Rolling Stock conducted by Taylor &
Martin, Inc., on or about June 25, 2019, in order to determine the net orderly
liquidation value of such Rolling Stock, and, in each case, delivered to the
Administrative Agent prior to the Closing Date.
“2020 Appraisals” shall mean the new appraisals of the Borrower's and its
Subsidiaries' Rolling Stock and owned Real Estate to be conducted by qualified
independent third parties reasonably satisfactory to the Administrative Agent at
the expense of the Borrower, dated on or after April 1, 2020, pursuant to
Section 5.7(c) in order to determine the net orderly liquidation value of such
Rolling Stock and the fair market value of such Real Estate.
“ABL Administrative Agent” shall mean MidCap Financial Trust, as administrative
agent and collateral agent under the proposed ABL Credit Agreement, and any
successor agent under the ABL Credit Agreement.
“ABL Credit Agreement” shall mean that certain Credit and Security Agreement,
dated as of the Closing Date, among the Borrower, the subsidiaries of the
Borrower party thereto, the lenders party thereto and the ABL Administrative
Agent (as may be amended, restated, supplemented, modified, replaced or
refinanced from time to time in accordance with the terms of the Intercreditor
Agreement).
“ABL Obligations” shall mean the “ABL Obligations”, as such term is defined in
the Intercreditor Agreement.
“ABL Facility” shall mean, at any time, the aggregate amount of the commitments
under the ABL Credit Agreement at such time.
“ABL Priority Collateral” shall have the meaning set forth in the Intercreditor
Agreement.
“Account” shall mean an account (as that term is defined in the UCC).
“Account Debtor” shall mean any Person who is obligated on an Account, chattel
paper, or a general intangible.
“Acquisition” shall mean (a) the purchase or other acquisition by a Person or
its Subsidiaries of all or substantially all of the assets of (or any division
or business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
2

--------------------------------------------------------------------------------

“Additional Documents” shall have the meaning assigned to such term in
Section 5.12.
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period, the
greater of (x) the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage and (y) 2.00% per annum.
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlled by”, and “under common Control with” have the meanings
correlative thereto.  Notwithstanding anything to the contrary herein, (x) the
Administrative Agent, the Lead Lender or any other Lenders will not be
considered Affiliates of the Loan Parties; provided, that Luminus and its
Affiliates will be considered Affiliates of the Loan Parties for purposes of
Section 7.10 and (y) for purposes of determining an Affiliate of any Lead Lender
Group party, Blue Torch, its Affiliates, and any entity that is managed, advised
or sub-advised by an Affiliate of Blue Torch shall be deemed an Affiliate of the
Lead Lender Group.
“Anti-Corruption Laws” shall mean all applicable law concerning or relating to
bribery or corruption, including, without limitation, the United States Foreign
Corrupt Practices Act of 1977, as amended, the UK Bribery Act of 2010, and the
anti-bribery and anti-corruption laws and regulations of those jurisdictions in
which the Loan Parties do business.  For the avoidance of doubt, Anti-Corruption
Laws do not include securities laws or laws of general application.
“Anti-Money Laundering Laws” shall mean all applicable law concerning or
relating to terrorism or money laundering, including, without limitation, the
Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956-1957), the USA PATRIOT
Act and the Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5332 and 12 U.S.C. §§ 1818(s), 1820(b) and
§§ 1951-1959) and the rules and regulations thereunder, and any law prohibiting
or directed against the financing or support of terrorist activities (e.g., 18
U.S.C. §§ 2339A and 2339B), and the anti-money laundering laws and regulations
of those jurisdictions in which the Loan Parties do business. For the avoidance
of doubt, Anti-Money Laundering Laws do not include securities laws or laws of
general application.
3

--------------------------------------------------------------------------------

“Applicable ECF Percentage” shall be 75%.
“Applicable Lending Office” shall mean, for each Lender, the “Lending Office” of
such Lender (or an Affiliate of such Lender) designated in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
such Affiliate of such Lender) as such Lender may from time to time specify in
writing to the Administrative Agent and the Borrower as the office by which its
Loans are to be made and maintained.
“Applicable Margin” shall mean, as of any date, with respect to (a) the
Eurodollar Rate Loans, 10.25% per annum, and (b) with respect to the Base Rate
Loans, 9.25% per annum.
“Applicable Premium” shall mean
(a)          as of the date of the occurrence of an Applicable Premium Trigger
Event specified in clause (b), (c) or (d) of the definition thereof:
(i)          during the period from and after the Closing Date up to and
including the date that is the 12-month anniversary of the Closing Date (the
“First Period”), (A) an amount equal to the Make-Whole Amount plus (B) an amount
equal to 4.00% times the aggregate principal amount of the Term Loans
outstanding on the date of such Applicable Premium Trigger Event;
(ii)          during the period after the First Period up to and including the
date that is the 24-month anniversary of the Closing Date (the “Second Period”),
an amount equal to 3.00% times the aggregate principal amount of the Term Loans
outstanding on the date of such Applicable Premium Trigger Event;
(iii)          during the period after the Second Period up to and including the
date that is the 30-month anniversary of the Closing Date (the “Third Period”),
an amount equal to 1.00% times the aggregate principal amount of the Term Loans
outstanding on the date of such Applicable Premium Trigger Event; and
(iv)          thereafter, zero;
(b)          as of the date of the occurrence of an Applicable Premium Trigger
Event specified in clause (a) of the definition thereof:
(i)          during the First Period, (A) an amount equal to the Make-Whole
Amount plus (B) an amount equal to 4.00% times the principal amount of the Term
Loans being paid on such date;
(ii)          during the Second Period, an amount equal to 3.00% times the
principal amount of the Term Loans being paid on such date;
4

--------------------------------------------------------------------------------

(iii)          during the Third Period, an amount equal to 1.00% times the
principal amount of the Term Loans being paid on such date; and
(iv)          thereafter, zero;
(c)          as of the date of the occurrence of an Applicable Premium Trigger
Event specified in clause (e) of the definition thereof, an amount equal to
10.00% times the principal amount of the Term Loans being paid on such date.
“Applicable Premium Trigger Event” shall mean
(a)          except as set forth in clause (e) below, any payment by any Loan
Party of all, or any part, of the principal balance of any Term Loan for any
reason (including, without limitation, any optional prepayment or mandatory
prepayment other than (x) any prepayment made pursuant to Sections 2.5(c)(i),
(c)(ii) (solely with respect to prepayments up to $1,000,000 for any single
Disposition and up to $5,000,000 in the aggregate for all Dispositions during
the term of this Agreement) or (c)(iv) and (y) any regularly scheduled
amortization payment made pursuant to the first sentence of Section 2.3) whether
before or after (i) the occurrence of an Event of Default, or (ii) the
commencement of any Insolvency Proceeding, and notwithstanding any acceleration
(for any reason) of the Obligations;
(b)          the acceleration of the Obligations for any reason, including,
without limitation, acceleration in accordance with Section 8.1, including as a
result of the commencement of an Insolvency Proceeding;
(c)          the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to the Administrative
Agent, for the account of the Lenders in full or partial satisfaction of the
Obligations;
(d)          the termination of this Agreement for any reason; or
(e)          any payment by any Loan Party of the principal balance of the Term
Loans with the proceeds of Equity Issuance (other than any Excluded Equity
Issuances); provided, that, all such payments made pursuant to this clause (e)
do not exceed, in the aggregate, an amount equal to 30% of the principal amount
of the initial Term Loan made on the Closing Date.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that invests in, or is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers, manages, advises or sub-advises (or is administered, managed,
advised or sub-advised by) a Lender or an Affiliate of a Lender.
5

--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.
“Assignment and Resignation Transactions” shall have the meaning set forth in
the recitals.
“Bankruptcy Code” shall mean title 11 of the United States Code, as in effect
from time to time.
“Base Rate” shall mean, for any period, the greatest of (a) 4.50% per annum, (b)
the Federal Funds Rate plus 0.50% per annum, (c) the Adjusted LIBO Rate (which
rate shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis) plus 1.00% per annum, and (d) the Prime Rate or, if
The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent).  Each
change in the Base Rate shall be effective from and including the date such
change is publicly announced as being effective.
“Base Rate Loan” shall mean a Loan that bears interest at a rate determined by
reference to the Base Rate.
“Board Observer” shall have the meaning set forth in Section 5.22.
“BOD Meeting” shall have the meaning set forth in Section 5.22.
“Borrower” shall have the meaning assigned to such term in the introductory
paragraph hereof.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York and, for purposes of determining the Adjusted
LIBO Rate, that is also a day for trading by and between banks in Dollar
deposits in the London interbank eurodollar market.
“Canadian Collateral Documents” shall mean (i) the Canadian Security Agreement
and each other Canadian law governed document set forth on Schedule 1.1(a)
hereto, and (ii) each other Canadian governed law document executed by
applicable Loan Parties and delivered in accordance with applicable law to grant
a valid, perfected security interest in any property as collateral for the
Obligations.
“Canadian Loan Party” shall mean any Loan Party organized under the laws of
Canada or a province or territory of Canada.
6

--------------------------------------------------------------------------------

“Canadian Motor Vehicle” shall have the meaning ascribed to it in Section
5.15(e).
“Canadian Motor Vehicle Info” shall have the meaning ascribed to it in Section
5.15(e).
 “Canadian Security Agreement” shall mean that certain Canadian Security and
Pledge Agreement, dated as of July 26, 2017, by and among Celadon Canadian
Holdings, Limited, Hyndman Transport Limited, and the Existing Administrative
Agent (as predecessor to the Administrative Agent), as amended, supplemented or
otherwise modified from time to time.
“Capital Expenditures” shall mean, for any period, without duplication, the
additions to property, plant and equipment and other capital assets of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP.  For the avoidance of doubt, (a) capital assets include such assets
that have a useful life of more than one year and Capital Expenditures include
(i) the capitalized cost of assets accrued under Capital Lease Obligations
incurred by the Borrower and its Subsidiaries during such period, and (ii) any
capital expenditures funded with Indebtedness, and (b) capital assets exclude
assets leased under operating leases.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.  It is understood that Capital Lease Obligations do not
include obligations under operating leases notwithstanding the accounting
treatment under ASC 842, effective July 1, 2019.
“Carry-Over Amount” shall have the meaning set forth in Section 6.2.
“Cash Equivalents” shall mean (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either S&P’s or Moody’s, (c) commercial paper maturing no more than 270 days
from the date of creation thereof and, at the time of acquisition, having a
rating of at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates
of deposit, time deposits, overnight bank deposits or bankers’ acceptances
maturing within 1 year from the date of acquisition thereof issued by any bank
organized under the laws of the United States or any state thereof or the
District of Columbia or any United States branch of a foreign bank having at the
date of acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) deposit accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so
7

--------------------------------------------------------------------------------

long as the full amount maintained with any such other bank is insured by the
Federal Deposit Insurance Corporation, (f) repurchase obligations of any
commercial bank satisfying the requirements of clause (d) of this definition or
a recognized securities dealer having combined capital and surplus of not less
than $1,000,000,000, having a term of not more than 7 days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of 6 months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.
“Casualty Event” shall mean any loss, casualty or other insured damage to, or
any nationalization, taking under eminent domain or by condemnation or similar
proceeding in respect of any asset or property.
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 33.3% or more of the Equity Interests of the Borrower (excluding
any securities that Luminus acquires as a result from the exercise of the
Warrants or upon the conversion of any Equity Interests issued pursuant to the
Warrants into any shares of common stock of the Borrower) entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), (ii) a
majority of the members of the board of directors of the Borrower do not
constitute Continuing Directors, (iii) there shall occur a “Change of Control”
(or any comparable term) under and as defined in the ABL Credit Agreement or
with respect to the Equity Interests of the Borrower, or (iv) the Borrower shall
cease to have beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934) of 100% of the aggregate voting or economic
power of the Equity Interests of each other Loan Party and each of its
Subsidiaries (other than in connection with any transaction permitted pursuant
to Section 7.3), free and clear of all Liens (other than Permitted Liens). 
Notwithstanding the foregoing, it is understood that no Change in Control will
result from the exercise of the Warrants by Luminus or upon the conversion by
Luminus of any Equity Interests issued pursuant to the Warrants into any shares
of common stock of the Borrower.
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office
or for purposes of Section 2.11(b), by the parent corporation of such Lender)
with
8

--------------------------------------------------------------------------------

any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that for purposes of this Agreement, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“CIP Regulations” shall have the meaning assigned to such term in Section 9.12.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time, and any successor statute.
“Collateral” shall mean all property pledged or purported to be pledged pursuant
to the Collateral Documents.
“Collateral Access Agreement” shall mean each landlord waiver granted to, and in
form and substance reasonably acceptable to, the Administrative Agent and Lead
Lender (or if there is no Lead Lender, the Required Lenders).
“Collateral Account” shall mean a deposit account in the name of the Borrower
maintained at deposit bank acceptable to the Administrative Agent and subject to
a Control Account Agreement, in form and substance satisfactory to the Lead
Lender (or if there is no Lead Lender, the Required Lenders) and Administrative
Agent; provided that, without limiting the foregoing, any such depository bank
shall have waived any rights of set-off or recoupment it may have with respect
to amounts contained in the Collateral Account.
“Collateral Documents” shall mean, collectively, the Security Agreement, the
Mortgages, the Control Account Agreements, the Perfection Certificate, all
Copyright Security Agreements, all Patent Security Agreements, all Trademark
Security Agreements, the Intercreditor Agreement, the Canadian Collateral
Documents, the Mexican Collateral Documents, the Environmental Indemnities, all
Collateral Access Agreements, all certificates of title, each other security
agreement or other instrument or document executed and delivered pursuant to
Sections 5.11, 5.12, 5.15 and 5.18 or pursuant to any other such Collateral
Documents or otherwise to secure or perfect the Liens securing any or all of the
Obligations, and any other document executed by a Loan Party and delivered in
accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property as collateral for the Obligations.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
9

--------------------------------------------------------------------------------

“Compliance Certificate” shall mean a certificate from the principal executive
officer, principal financial officer, chief accounting officer, or vice
president of finance of the Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit B.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” shall mean, with respect to the Borrower and its
Subsidiaries for any fiscal period, in each case determined on a consolidated
basis in accordance with GAAP (unless otherwise specified in Section 1.2): 
(a) Consolidated Net Income, plus (b) without duplication, the sum of the
following amounts to the extent deducted in determining Consolidated Net Income
for such period: (i) Consolidated Interest Expense, (ii) the provision for
federal, provincial, territorial, state, local and foreign income taxes or
franchise taxes (and for the avoidance of doubt, specifically excluding any
sales taxes or any other taxes held in trust for a Governmental Authority),
(iii) depreciation and amortization (including any amortization of an asset
recorded as a capitalized lease), plus (c) without duplication, the sum of the
following amounts to the extent deducted in determining Consolidated Net Income:
(i) losses and write-downs on the sale of capital assets or Equity Interests and
extraordinary losses, (ii) unusual or non-recurring non-cash losses or expenses
or minus unusual or non-recurring non-cash gains or income, (iii) costs and
expenses (including advisor and other professional fees) incurred in connection
with (A) amendments to and termination of the Existing Credit Agreement and
related negotiations, consummation of the closing of this Agreement and the ABL
Credit Agreement and the amendment or extension of certain equipment leases and
financings in connection therewith (including the Borrower’s, the Administrative
Agent’s and lender professional fees and any investment banking “success” or
similar fees), (B) the issuance of the Borrower’s consolidated financial
statements for Fiscal Years ended June 30, 2019 and prior, including if
applicable, the related restatement of the Borrower’s previously issued
financial statements (and any interim financial statements for such periods),
and (C) the internal investigation conducted by the Borrower’s Audit Committee
and its advisors, (iv) non-cash deferred debt amortization expense, early
extinguishment of debt expense, original issue discount amortization or similar
non-cash amounts attributable to financing or intangible assets (including
without limitation non-cash amortization, accretion, or interest expense
associated with the Warrants, (v) losses arising from discontinued operations
for accounting purposes and the disposed of “FTL” business line, not to exceed
$3,000,000 in the aggregate during the term of this Agreement, and (vi) loss or
expense from the write down of the IVA tax receivable in Mexico not to exceed
$17,200,000 in the aggregate during the term of this Agreement, (provided that,
to the extent any loss or expense from the write down of receivables is added
back to Consolidated EBITDA pursuant to this clause (vi), any collection of such
receivables at a future date, up to the amount of the add backs pursuant to this
clause (vi), shall be excluded for purposes of calculating Consolidated EBITDA
for the fiscal period during which such receivables were collected); (d) minus,
without duplication, the sum of the following amounts to the extent added in the
calculation of Consolidated Net Income: (i) gains and write-ups on the sale of
capital assets or Equity Interests and extraordinary gains; (ii) gains
10

--------------------------------------------------------------------------------

and write-ups associated with the adjustments to balance sheet entries in
connection with the closing, review, and audit of the Borrower’s Fiscal Years
ended June 30, 2019 and prior whether or not in connection with the
investigation initiated by the Borrower’s Audit Committee; (iii) tax credits;
and (iv) interest income.  For the purposes of calculating Consolidated EBITDA
for any period of 12 consecutive months (each, a “Reference Period”), if at any
time during such Reference Period (and after the Closing Date), the Borrower or
any of its Subsidiaries shall have made a Permitted Disposition of all or
substantially all of the assets or Equity Interests of a person or a line of
business or division, Consolidated EBITDA for such Reference Period shall be
calculated on a Pro Forma Basis.
“Consolidated EBITDAR” shall mean for any fiscal period, the sum of
(a) Consolidated EBITDA for such fiscal period plus (b) Leverage Ratio Rental
Expense for such fiscal period.
 “Consolidated Fixed Charges” shall mean, with respect to the Borrower and its
Subsidiaries for any fiscal period, the sum of (i) Consolidated Interest Expense
required to be paid in cash, (ii) scheduled amortization of principal payments
on funded Indebtedness (including Capital Lease Obligations) required to be paid
in cash (other than (A) “balloon” payments at maturity made with the proceeds of
(I) Refinancing Indebtedness, (II) borrowings under the ABL Credit Agreement,
but only if proceeds of items (I) or (III) of this definition are received and
applied against the ABL Credit Agreement balance (without any permanent paydown)
within 60 days of incurrence), or (III) the Disposition of capital assets
secured by funded Indebtedness during the period, (B) mandatory prepayments of
funded Indebtedness, (C) optional prepayments of funded Indebtedness, or (D)
payments that reduce balances under the ABL Credit Agreement without a reduction
in the revolving commitment), (iii) the aggregate amount of federal, provincial,
territorial, state, local and foreign income or franchise taxes required to be
paid in cash; (iv) [reserved], and (v) Capital Expenditures made, to the extent
not financed with (w) the incurrence of Indebtedness, (x) any Equity Issuance,
or (y) the Net Cash Proceeds of Dispositions of the types of assets described in
the definition of Capital Expenditures or trade-in credits in respect of
Dispositions of such assets during such fiscal period.
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense and amortization of debt
discounts in respect of any Indebtedness, including without limitation the
interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) including in respect of the ABL Credit Agreement during such period
plus (ii) the net amount payable (or minus the net amount receivable) with
respect to Hedging Transactions during such period (whether or not actually paid
or received during such period).
“Consolidated Net Capital Expenditures” shall mean, for the Borrower and its
Subsidiaries for any period, the sum of, without duplication, all Capital
Expenditures minus Net Cash Proceeds of Dispositions of the types of assets
described in the definition of Capital Expenditures or trade-in credits in
respect of Dispositions of such assets during such period.
11

--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any gain or income from the cancellation or extinguishment of
Indebtedness and (iv) any Equity Interest of the Borrower or any Subsidiary of
the Borrower in the unremitted earnings of any Person that is not a Subsidiary,
but including any such earnings of such Person that are distributed in cash to
the Borrower and its Subsidiaries.
“Continuing Director” shall mean (a) any member of the board of directors who
was a director (or comparable manager) of the Borrower on the Closing Date, or
(b) any individual who becomes a member of the board of directors of the
Borrower after the Closing Date if such individual was approved, appointed or
nominated for election to the board of directors of the Borrower by a majority
of the Continuing Directors, but excluding any such individual originally
proposed for election in opposition to the board of directors of the Borrowers
in office at the Closing Date in an actual or threatened election contest
relating to the election of the directors (or comparable managers) of the
Borrower and whose initial assumption of office resulted from such contest or
the settlement thereof.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Control Account Agreement” shall mean each tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a deposit account or investment
account, granting “control” over such deposit accounts and investment accounts
to the Administrative Agent in a manner that perfects the Lien of the
Administrative Agent under the UCC.
“Converted Term Loans” shall have the meaning assigned to such term in Section
2.1.
“Converted Term Loan Amount” shall mean the Term A-1 Loan Amounts and the Term
B-1 Loan Amounts.
 “Copyright” shall have the meaning assigned to such term in the Security
Agreement or the Canadian Security Agreement, as applicable.
“Copyright Security Agreement” shall mean, collectively, the Copyright Security
Agreements executed by the Loan Parties owning Copyrights or licenses of
Copyrights in favor of the Administrative Agent, on behalf of itself and
Lenders, on or prior to the Closing Date and thereafter.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada),
12

--------------------------------------------------------------------------------

the Winding-Up and Restructuring Act (Canada), and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, concurso mercantil, insolvency,
reorganization, or similar debtor relief laws of the United States, Canada, or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Deed of Hypothec” shall have the meaning set forth in Section 9.12.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.6(b).
“Disposition” shall mean any transaction, or series of related transactions,
pursuant to which any Person or any of its Subsidiaries sells, assigns,
transfers, leases, licenses (as licensor) or otherwise disposes of any property
or assets (whether now owned or hereafter acquired) to any other Person, in each
case, whether or not the consideration therefor consists of cash, securities or
other assets owned by the acquiring Person.  For purposes of clarification,
“Disposition” shall include (a) the sale or other Disposition for value of any
contracts, (b) any Disposition of property by operation or as a result of an LLC
Division, or (c) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification).
“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable), (b) is redeemable at
the option of the holder thereof (other than solely for Qualified Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 180 days after the
Maturity Date.
“Disqualified Institution” shall mean any Person identified in writing by the
Borrower to the Administrative Agent as a "Disqualified Institution" prior to
the Closing Date.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“DPA” shall mean that certain Deferred Prosecution Agreement between the United
States Department of Justice and the Borrower dated April 24, 2019.
13

--------------------------------------------------------------------------------

“Driver” shall mean an operator of a motor vehicle.
“Driver Contract” shall mean any contract, agreement or arrangement between a
Loan Party and a Driver for the operation of a motor vehicle owned or leased by
such Loan Party.
“Driver Payables” shall mean amounts owing by a Loan Party to Drivers from time
to time pursuant to a Driver Contract.
“Employee Benefit Plan” shall mean any “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not subject to ERISA, and any other
employee benefit plan, program, policy, agreement or arrangement, that is
sponsored, maintained or contributed to (or for which there is an obligation to
contribute to) by any Loan Party or any of its Subsidiaries or any of their
respective ERISA Affiliates or with respect to which any Loan Party or any of
its Subsidiaries or any of their respective ERISA Affiliates has any liability,
contingent or otherwise.
“Environmental Action” shall mean any written action, petition, complaint,
charge, plea, demand, summons, citation, notice, directive, order, claim,
litigation, hearing, inquiry, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party relating to any actual or alleged
violation of Environmental Law or any Environmental Liability.
“Environmental Laws” shall mean all foreign and domestic federal, provincial,
territorial, state and local laws (including common law), constitutions,
treaties, conventions, statutes, rules, regulations, codes, ordinances, orders,
orders-in-council, rulings, decrees, binding agreements entered into by or with
any Governmental Authority, judgments, injunctions, subpoenas, mandates or
directives relating in any way to the environment, preservation or reclamation
of natural resources, the presence, use, production, generation, discharge,
release, handling, transportation, treatment, storage, disposal, distribution,
importing, labeling, testing, processing, management, Release or threatened
Release of or exposure to any Hazardous Material, or to protection of human
health and safety or worker health and safety including, but not limited to, the
Federal Water Pollution Control Act (33 U.S.C. §1251 et seq.), Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), Safe Drinking Water Act
(42 U.S.C. §300f et seq.), Toxic Substances Control Act (15 U.S.C. §2601 et
seq.), Clean Air Act (42 U.S.C. §7401 et seq.), Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §9601 et seq.) (“CERCLA”),
Oil Pollution Act (33 U.S.C. §2701 et seq.), Emergency Planning and Community
Right-to-Know Act (42 U.S.C. §11001 et seq.), Federal Insecticide, Fungicide,
and Rodenticide Act (7 U.S.C. §136 et seq.), Hazardous Materials Transportation
Act (49 U.S.C. §5101 et seq.), Occupational Safety and Health Act (29 U.S.C.
§651 et seq.), Endangered Species Act (16 U.S.C. §1531 et seq.), Migratory Bird
Treaty Act (16 U.S.C. §703 et seq.), Bald and Golden Eagle Protection Act (16
U.S.C. §668 et seq.), National Environmental Policy Act (42 U.S.C. §4321 et
seq.), each as amended, and other similar federal, provincial, territorial,
state and local statutes, and any regulations promulgated thereto.  For purposes
of this Agreement and the other Loan Documents, the term “Environmental Laws”
shall also include, without limitation, the Mexican Ley General del Equilibrio
Ecológico y la Protección al Ambiente, the Mexican Ley de Aguas Nacionales, the
Mexican
14

--------------------------------------------------------------------------------

Ley General para la Prevención y Gestión Integral de los Residuos, the Mexican
Ley General de Salud, and their respective regulations, as well as Mexico’s
Reglamento Federal de Seguridad, Higiene y Medio Ambiente en el Trabajo, as each
of the foregoing have been amended and/or supplemented or may be amended and/or
supplemented from time to time.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation,
remediation and other response actions, costs of administrative oversight,
fines, penalties, natural resource damages, or indemnities), relating to (i) any
actual or alleged violation of, or liability arising under, any Environmental
Law, (ii) the generation, use, handling, transportation, storage, treatment,
reclamation, recycling, or disposal of any Hazardous Materials, (iii) the
presence, Release or threatened Release of or exposure to any Hazardous
Materials, (iv) the presence, existence of or human exposure to asbestos, in any
form at, on, under or within any Real Estate, or (v) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Lien” shall mean any Lien in favor of any Governmental Authority
for Environmental Liabilities.
“Equity Documents” shall mean the Registration Rights Agreement, the Warrant
Agreement and the Warrants.
“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, or common or preferred, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.
“Equity Issuance” shall mean either (a) the sale or issuance by any Loan Party
or any of its Subsidiaries of any shares of its Equity Interests or (b) the
receipt by the Borrower of any cash capital contributions.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
under common control with any Loan Party or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions
15

--------------------------------------------------------------------------------

relating to Section 412 of the Code) or the meaning of Section 4001(a)(14) of
ERISA.  Any former ERISA Affiliate of a Person shall continue to be considered
an ERISA Affiliate of such Person within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of such Person and with
respect to liabilities arising during such period (but, for the avoidance of
doubt, not after such period) for which such Person could be liable under the
Code or ERISA.
“ERISA Event” shall mean (a) the occurrence of a “reportable event” described in
Section 4043(c) of ERISA, for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal by any
Loan Party or any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a
substantial cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, (c) the termination of a Pension Plan, the filing of a
notice of intent to terminate a Pension Plan or the treatment of a Pension Plan
amendment as a termination, under Section 4041 of ERISA, (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan or Multiemployer Plan by the PBGC or any Pension Plan or
Multiemployer Plan administrator, (e) any event or condition that would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or any Multiemployer
Plan, (f) the imposition of a Lien on the assets of any Loan Party or any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to the Code or
ERISA in connection with any Pension Plan or Multiemployer Plan, or the
existence of any facts or circumstances that could reasonably be expected to
result in the imposition of such a Lien, (g) the partial or complete withdrawal
of any Loan Party or any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan, the receipt by a Loan Party or any of its
Subsidiaries or any of their respective ERISA Affiliates of any notice
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is in “critical” or “endangered” status (each, within the
meaning of Section 432 of the Code or Section 305 of ERISA), (h) any event or
condition that results in the insolvency of a Multiemployer Plan under Section 
4245 of ERISA, (i) any event or condition that results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate or to appoint a trustee to administer a
Multiemployer Plan under ERISA, (j) a determination that any Pension Plan is, or
is expected to be in “at risk status” within the meaning of Code Section 430 or
Section 303 of ERISA, (k) a determination that any Multiemployer Plan is or is
expected to be insolvent within the meaning of Title IV of ERISA, (l) the
failure of any Loan Party or any of its Subsidiaries or any of their respective
ERISA Affiliates to make by its due date a required installment under Section
430(j) of the Code with respect to any Pension Plan or the failure by any
Pension Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA, (m) the filing of an application for a waiver of the
minimum funding standards within the meaning of the Code or ERISA (including
Section 412 of the Code or Section 302 of ERISA) with respect to any Pension
Plan or Multiemployer Plan, (n) the failure by any Loan Party or any of its
Subsidiaries or any of their respective ERISA Affiliates to make any required
payment or contribution with respect to any Pension Plan or Multiemployer Plan,
(o) the failure by any Loan Party or any of its Subsidiaries or any of their
respective ERISA
16

--------------------------------------------------------------------------------

Affiliates to pay when due (after expiration of any applicable grace period) any
installment payment with respect to withdrawal liability under Section 4201 of
ERISA, (p) any event that results in or could reasonably be expected to result
in a material liability to a Loan Party or any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Title I of ERISA or the excise tax
provisions of the Code relating to Employee Benefit Plans, after deducting any
amount for which a fiduciary liability or other insurance carrier has provided
an unconditional written acknowledgement of liability coverage, or any event
that results in or could reasonably be expected to result in a material
liability to any Loan Party or any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Title IV of ERISA or Section 401(a)(29)
of the Code, or (q) any event or condition with respect to a Foreign Plan that,
alone or together with any similar event or condition, results in or could
reasonably be expected to result in an aggregate liability to any Loan Party or
any of its Subsidiaries or any of their respective ERISA Affiliates in excess of
the Threshold Amount.
“Eurodollar Rate Loans” shall mean a Loan that bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D). Eurodollar Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Event of Default” shall have the meaning assigned to such term in Section 8.1.
“Excess Cash Flow” shall mean, for the Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP for any Fiscal Year,
(i) Consolidated Net Income for such period, plus (ii) to the extent deducted in
determining Consolidated Net Income for such period, without duplication
(A) Consolidated Interest Expense, (B) income tax expense, (C) depreciation and
amortization, and (D) all other non-cash charges or minus non-cash gains, minus
(iii) the sum of (A) Consolidated Interest Expense paid in cash (including
without limitation any original issue discount paid in cash), (B) Included
Principal Payments, (C) consolidated income tax expense of the Borrower and its
Subsidiaries paid in cash during such Fiscal Year, net of cash refunds received
during such Fiscal Year, (D) Capital Expenditures made in cash, to the extent
not financed with the incurrence of Indebtedness, any Equity Issuance or the Net
Cash Proceeds of Dispositions of the types of assets described in the definition
of Capital Expenditures or trade-in credits in respect of Dispositions of such
assets during such fiscal period, (E) increases in Working Capital from the last
day of the prior Fiscal Year to the last day of such Fiscal Year,
17

--------------------------------------------------------------------------------

and (F) investments made in captive insurance companies constituting Permitted
Investments; plus (iv) decreases in the Working Capital from the last day of the
prior Fiscal Year to the last day of such Fiscal Year.
“Excluded Accounts” shall mean: (a) deposit, disbursement, and securities
accounts which have average daily balances over the last thirty days of $250,000
or less in the aggregate; (b) payroll accounts to the extent as of any date of
determination do not contain in excess of $50,000 over the amount of checks
outstanding against such accounts as of that date and amounts necessary to meet
minimum balance requirements; (c) deposit accounts subject to, and used solely
in connection with, a Permitted Lien set forth in clauses (g), (h) and (i) of
the definition of Permitted Liens; and (d) deposit accounts with Star Financial
Bank and Regions Bank having aggregate balances for all such accounts not to
exceed $225,000, to the extent such deposit accounts serve as collateral for
equipment financing arrangements with such banks.
“Excluded Entities” shall mean: (a) any subsidiary that is a captive insurance
company; (b) Strategic Leasing, Inc., Stinger Logistics, Inc., A R Management
Services, Inc., and Jaguar Transportation, Inc.
“Excluded Equity Issuance” shall mean (a) in the event that the Borrower or any
of its Subsidiaries forms any Subsidiary in accordance with this Agreement, the
issuance by such Subsidiary of Equity Interests to the Borrower or such
Subsidiary, as applicable, (b) the issuance of Equity Interests of the Borrower
to directors, officers, employees and consultants of the Borrower and its
Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Board of
Directors of the Borrower,  (c) the issuance of Equity Interests by a Subsidiary
of the Borrower to its parent or member in connection with the contribution by
such parent or member to such Subsidiary of the proceeds of an issuance
described in clauses (a) and (b) above and (d) the issuance of Equity Interests
in connection with the exercise of the Warrants.
“Excluded Rolling Stock” shall mean Rolling Stock for which the Loan Parties do
not have a certificate of title for such Rolling Stock and do not have
sufficient information to submit a duplicate title application to the applicable
state; provided that, such Rolling Stock shall cease to be Excluded Rolling
Stock in the event that the applicable Loan Party obtains a certificate of title
or obtains sufficient information to submit a duplicate title application to the
applicable state.  For purposes of this definition, the Canadian Motor Vehicles
are not and will not be deemed to be Excluded Rolling Stock.
“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Applicable Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts
18

--------------------------------------------------------------------------------

payable to or for the account of such Lender with respect to an applicable
interest in a Loan pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan (other than pursuant to an assignment
request by the Borrower under Section 2.16) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.13, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.13(f), and (d) Taxes are imposed as
a result of a failure by such Recipient to satisfy the conditions for avoiding
withholding under FATCA.
“Existing Administrative Agent” shall have the meaning set forth in the
recitals.
“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of December 12, 2014 (as amended, amended and restated,
restated, supplemented or otherwise modified from time to time prior to the date
hereof), by and among the Borrower, certain subsidiaries of the Borrower, the
lenders party thereto and Bank of America, N.A., as administrative agent.
“Existing Indebtedness” shall have the meaning set forth in Section 2.1.
“Existing LC Issuer” shall mean Bank of America, N.A.
“Existing Lenders” shall have the meaning set forth in the recitals.
“Existing Swing Line Lender” shall have the meaning set forth in the recitals.
“Extraordinary Receipts” shall mean any cash received by the Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.5(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds (including,
without limitation, any payment received with respect to the IVA tax receivable
in Mexico), (b) pension plan reversions, (c) proceeds of insurance (other than
to the extent such insurance proceeds are (i) immediately payable to a Person
that is not the Borrower or any of its Subsidiaries in accordance with
applicable laws or with Contractual Obligations entered into in the ordinary
course of business or (ii) received by the Borrower or any of its Subsidiaries
as reimbursement for any out-of-pocket costs incurred or made by such Person
prior to the receipt thereof directly related to the event resulting from the
payment of such proceeds), (d) judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, (e)
condemnation awards (and payments in lieu thereof), (f) indemnity payments
(other than to the extent such indemnity payments are (i) immediately payable to
a Person that is not an Affiliate of the Borrower or any of its Subsidiaries or
(ii) received by the Borrower or any of its Subsidiaries as reimbursement for
any costs previously incurred or any payment previously made by such Person) and
(g) any purchase price adjustment received in connection with any purchase
agreement.
“Fair Share” shall have the meaning set forth in Section 11.6.
19

--------------------------------------------------------------------------------

“Fair Share Contribution Amount” shall have the meaning set forth in
Section 11.6.
“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement, any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
and any fiscal or regulatory legislation, rules, or practices adopted pursuant
to any intergovernmental agreement, treaty, or convention among Governmental
Authorities and implementing such Sections of the Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published for any day that
is a Business Day, the average of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.
“Fee Letter” shall mean the fee letter, dated as of the date hereof, between
Borrower and the Administrative Agent, as amended, supplemented or otherwise
modified from time to time.
“First Period” shall have the meaning set forth in the definition of “Applicable
Premium”.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower ending on June 30th
(or, if changed in accordance with the terms of this Agreement, December 31st).
“Fixed Charge Coverage Ratio” shall mean, with respect to the Borrower and its
Subsidiaries for any fiscal period, the ratio of (i) Consolidated EBITDA to
(ii) Consolidated Fixed Charges.
“Flood Hazard Property” shall mean any Real Estate subject to a Mortgage in
favor of the Administrative Agent, for the benefit of the Lenders, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.
“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
“Foreign Plan” shall mean an Employee Benefit Plan that is maintained outside of
the United States primarily for the benefit of persons substantially all of whom
are nonresident aliens for U.S. federal income tax purposes.
20

--------------------------------------------------------------------------------

“Foreign Lender” shall mean any Person that is not a U.S. Person.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2.
“Governmental Authority” shall mean the government of the United States of
America or of any other nation, or any political subdivision thereof, whether
provincial, territorial, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  “Guarantee” shall also include the
guaranty of each Guarantor party hereto contained in Article XI hereof.  The
term “Guarantee” used as a verb has a corresponding meaning.
“Guarantor” shall mean each Subsidiary of the Borrower (other than Excluded
Entities), and each other Person that becomes a guarantor after the Closing Date
pursuant to Section 5.11 of the Agreement.
“Hazardous Materials” shall mean all materials, substances or wastes that are
regulated by, or which could otherwise give rise to liability pursuant to, any
Environmental Law, including explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants or contaminants,
including petroleum or any fraction thereof, petroleum distillates, petroleum
products, natural gas, natural gas liquids, asbestos or asbestos containing
materials, mold, urea formaldehyde, polychlorinated biphenyls, radon gas,
infectious or medical wastes (in each case, whether solid, liquid or gas).
21

--------------------------------------------------------------------------------

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and however and whenever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Included Principal Payments” shall mean the sum of principal repayments of
funded Indebtedness (other than payments under the ABL Credit Agreement to the
extent available to be re-borrowed) made during such Fiscal Year (including the
principal component of any payments on Capital Lease Obligations, but excluding,
without duplication (i) principal payments made during such Fiscal Year with the
net cash proceeds of Equity Issuances, (ii) principal payments financed with the
proceeds of Indebtedness or Refinancing Indebtedness (unless financed with
Indebtedness incurred under the ABL Credit Agreement), (iii) Indebtedness repaid
from proceeds received from the sale or other Disposition of Rolling Stock and
other capital assets that secured the Indebtedness being repaid and actually
made during such Fiscal Year and (iv) mandatory prepayments of the Loans
pursuant to Section 2.5(c).
“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business on terms
customary in the trade and not outstanding for more than 90 days after the date
such payable was created, and other liabilities consisting of accrued salaries
and benefits, accrued fuel expense, accrued purchased transportation, accrued
equipment purchases and other accrued expenses, in each case, incurred in the
ordinary course of business), (iv) all obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
22

--------------------------------------------------------------------------------

acquired by such Person, (v) all obligations of such Person under the ABL Credit
Agreement, (vi) all Capital Lease Obligations of such Person, (vii) all
reimbursement obligations, to the extent drawn, of such Person in respect of
letters of credit, acceptances or similar extensions of credit, (viii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vii) above, (ix) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (x) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any Equity
Interest of such Person (other than an exchange for any Qualified Equity
Interest), (xi) all Off-Balance Sheet Liabilities, (xii) all Hedging Obligations
and (xiii) obligations under the DPA.  The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer, except to the extent that the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any Debtor Relief Laws.
“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement or the Canadian Security Agreement, as applicable.
“Intercompany Note” shall mean that certain Global Intercompany Note, by and
among the Borrower and the other Loan Parties, in form and substance
satisfactory to the Administrative Agent.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of the Closing Date, by and between the Administrative Agent and the ABL
Administrative Agent, and acknowledged and agreed to by the Loan Parties, as
amended, supplemented or otherwise modified from time to time.
“Interest Payment Date” shall mean, with respect to the Loans, the last Business
Day of each month and the Maturity Date.
“Interest Period” shall mean as to each Eurodollar Rate Loan, the period
commencing (A) initially on the Closing Date and ending on September 30, 2019
and  (B) the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date that is three months
thereafter; provided that (i) any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (ii) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last
23

--------------------------------------------------------------------------------

Business Day of the calendar month at the end of such Interest Period, and (iii)
no Interest Period shall extend beyond the Maturity Date of the Facility under
which such Loan was made.
“Interest Reserve Account” shall mean a deposit account of the Administrative
Agent maintained at KeyBank, N.A.
“Interest Reserve Amount” shall mean an amount equal to $7,000,000, deposited by
the Borrower (or its designee) on the Closing Date in the Interest Reserve
Account pursuant to Section 2.6(e).
“Interest Reserve Release Date” shall mean each Interest Payment Date until the
Interest Reserve Account has been exhausted.
“Investment” shall mean, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (b) bona fide accounts receivable arising in
the ordinary course of business), or acquisitions of Indebtedness, Equity
Interests, or all or substantially all of the assets of such other Person (or of
any division or business line of such other Person), and any other items that
are or would be classified as investments on a balance sheet prepared in
accordance with GAAP.  The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustment for increases or decreases in value, or write-ups, write-downs, or
write-offs with respect to such Investment.
“Laws” means, collectively, all international, foreign, Federal, state,
provincial, territorial and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.
“Lead Lender” shall mean, at any time of determination, the Lender in the Lead
Lender Group that holds the largest Pro Rata Share of all Lenders in the Lead
Lender Group so long as the members of the Lead Lender Group have an aggregate
Pro Rata Share at such time in excess of 50%.
“Lead Lender Group” shall mean, as of the Closing Date, collectively, the
Lenders party hereto that are Affiliates of Blue Torch.
“Lease Adjusted Leverage Ratio” shall mean, for any fiscal period, the ratio of
Lease Adjusted Debt, as determined on the last day of such period, to
Consolidated EBITDAR for such period.
24

--------------------------------------------------------------------------------

“Lease Adjusted Debt” shall mean (a) the sum, without duplication, of
Indebtedness of the Borrower and its Subsidiaries determined on a consolidated
basis, plus (b) the Operating Lease Amount, minus (c) to the extent constituting
Indebtedness, obligations under the DPA.
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.
“Leverage Ratio Rental Expense” shall mean, for any fiscal period, the
consolidated rental expense of the Borrower and its Subsidiaries during such
period incurred under long-term financing of Rolling Stock entered into after
the date hereof and accounted for as an operating lease under this Agreement.
“LIBOR” shall mean, (i) with respect to any Eurodollar Rate Loan for any
Interest Period, the London interbank offered rate as calculated by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) and obtained through a nationally recognized service such as the
Dow Jones Market Service (Telerate) or Bloomberg (or on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen Rate”), or a comparable or successor rate that has been
approved by the Administrative Agent, at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; or (ii)  if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the Adjusted LIBOR
Rate shall be the Interpolated Rate at such time.  “Interpolated Rate” shall
mean, at any time, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Screen Rate for the longest period (for which that Screen Rate is
available in Dollars) that is shorter than the Impacted Interest Period and (b)
the Screen Rate for the shortest period (for which that Screen Rate is available
for Dollars) that exceeds the Impacted Interest Period, in each case, at such
time. If the rates referenced in the preceding clauses (i) and (ii) are not
available, the LIBOR Rate shall be the rate per annum equal to the quotation
rate offered to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loans as
determined by the Administrative Agent. Notwithstanding anything herein to the
contrary, if “LIBOR” shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
25

--------------------------------------------------------------------------------

“Lien Vehicle Documentation” shall mean all instruments, information and
documentation (including without limitation all available certificates of title
or ownership) necessary to enable the Administrative Agent or the Administrative
Agent’s designee to file, in each office in each jurisdiction which the Lead
Lender (or if there is no Lead Lender, the Required Lenders) shall deem
reasonably necessary to perfect the Administrative Agent’s Liens on Vehicles
designated by the Lead Lender (or if there is no Lead Lender, the Required
Lenders), applications for certificates of title or ownership (and any other
necessary documentation) indicating the Administrative Agent’s first priority
Lien on such Vehicle covered by such certificate.
“Liquidity” shall mean, at any applicable time, the sum of (a) Undrawn
Availability plus (b) Qualified Cash.
“LLC Division” shall mean the division of a limited liability company into two
or more limited liability companies, with the dividing company continuing or
terminating its existence as a result, whether pursuant to the laws of any
applicable jurisdiction or otherwise.
“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the Intercreditor Agreement, the Title Processor Agreement, the
Reaffirmation Agreement, the Intercompany Note, the Fee Letter, all Notices of
Borrowing, all Notes, all Compliance Certificates, all UCC and PPSA financing
statements, all stock powers, any promissory notes issued hereunder and any and
all other instruments, agreements, documents and writings executed in connection
with any of the foregoing.  For the avoidance of doubt, the Equity Documents are
not Loan Documents.
“Loan Parties” shall mean the Borrower and the Guarantors.
“Loan Party Insolvency” shall have the meaning set forth in Section 10.4(h).
“Loans” shall mean all Term Loans.
“LTV Percentage Calculation” shall mean, as of any date of determination, the
percentage obtained by dividing (i) the aggregate outstanding principal amount
of the Term A Loan by (ii) the net orderly liquidation value of the Borrower's
and its Subsidiaries' Rolling Stock that is subject to a perfected first
priority Lien in favor of the Administrative Agent and the fair market value of
the owned Real Estate of the Borrower and its Subsidiaries that is subject to a
perfected first priority Lien in favor of the Administrative Agent, in each
case, set forth in the 2019 Appraisals and the 2020 Appraisals, as applicable.
“Luminus” shall mean Luminus Management LLC and its Affiliates and Approved
Funds.
“Make-Whole Amount” shall mean in the case of any Applicable Premium Trigger
Event, as of the date of the occurrence of any such Applicable Premium Trigger
Event on or before the 12-month anniversary of the Closing Date, an amount equal
to (a) the aggregate amount of interest (including, without limitation, interest
payable in cash, in kind or deferred) (calculated in
26

--------------------------------------------------------------------------------

each case at the rate of interest in effect on the date of the Applicable
Premium Trigger Event) which would have otherwise been payable on the aggregate
principal amount of the Term Loan paid (or deemed prepaid in the case of an
acceleration of the Loans) on such date from the date of the occurrence of such
Applicable Premium Trigger Event until the 12-month anniversary of the Closing
Date, minus (b) the aggregate amount of interest Lenders would earn if the
prepaid or reduced principal amount were reinvested for the period from the date
of prepayment or reduction until the 12-month anniversary of the Closing Date at
the Treasury Rate.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, properties or liabilities
(actual or contingent) of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Loan Parties to pay the Obligations or to perform any of
their respective obligations under the Loan Documents, (iii) the rights and
remedies of the Administrative Agent and/or the Lenders under any of the Loan
Documents or (iv) the legality, validity or enforceability of any of the Loan
Documents.
“Material Contract” shall mean (a) any customer contract, which in the aggregate
accounts for 5% or greater of the aggregate annual revenue of the Borrower and
its Subsidiaries as a whole and (b) each contract or agreement, the loss of
which could reasonably be expected to result in a Material Adverse Effect.
“Material Indebtedness” shall mean any Indebtedness and Hedging Obligations of
the Borrower or any of its Subsidiaries, individually or in an aggregate
principal amount exceeding $500,000 or as otherwise agreed to in writing by the
Lenders, and Indebtedness under the ABL Credit Agreement.  For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.
“Maturity Date” shall mean the earlier of (i) July 31, 2022, or (ii) the date on
which the principal amount of all outstanding Term Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).
“Mexican Collateral Documents” shall mean (i) each Mexican law governed document
set forth on Schedule 1.1(b) hereto, and (ii) each other Mexican law governed
document executed by applicable Loan Parties and delivered in accordance with
applicable law to grant a valid, perfected security interest in any property as
collateral for the Obligations.
“Mexican Loan Party” shall mean any Loan Party organized in Mexico or a
jurisdiction located within Mexico.
“Mexico” shall mean the United Mexican States.
27

--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean each mortgage, debenture, leasehold mortgage, deed of
trust, leasehold deed of trust, deed to secure debt, leasehold deed to secure
debt or other real estate security document delivered by any Loan Party to the
Administrative Agent, all in form and substance satisfactory to the Lead Lender
(or if no Lead Lender, the Required Lenders) and the Administrative Agent.
“Mortgage Documents” shall mean such title reports, title searches, copies of
title documents, Title Policies, Surveys, evidence of zoning compliance,
property insurance, flood certifications and flood insurance, opinions of local
counsel licensed in the jurisdiction of the Mortgaged Properties, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as requested by, and in
form and substance reasonably acceptable to, the Administrative Agent or Lenders
from time to time.
“Mortgaged Property” shall mean any Real Estate subject to any Mortgage,
including, without limitation, those set forth on Schedule 1.1(e).
“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA which is subject to the provisions of Title
IV or Section 302 of ERISA and to which any Loan Party or any of its
Subsidiaries or any of their respective ERISA Affiliates makes or is obligated
to make contributions or, during the preceding five plan years, has made or been
obligated to make such contributions.
“Net Cash Proceeds” shall mean, with respect to (a) Extraordinary Receipts, or
(b) sale or Disposition or receipt of insurance or casualty awards in respect of
any assets, all cash proceeds received (which, for the avoidance of doubt, shall
not include trade-in credit), net of (x) commissions and other reasonable and
customary sale preparation, collection costs, transaction costs, fees and
expenses properly attributable to such transaction and payable by the Borrower
or any of its Subsidiaries in connection therewith (in each case, to the extent
paid to non-Affiliates of the Borrower and its Subsidiaries), reserves for
indemnities required under the definitive documentation governing such
transaction (until such reserves are no longer needed) and tax obligations paid,
accrued, or associated with the transactions generating such proceeds, and
(y) any portion of such proceeds equal to the amount required to be and actually
applied to pay Permitted Indebtedness that is secured by the asset sold or
disposed (to the extent those same proceeds were used to pay such Permitted
Indebtedness).
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair
28

--------------------------------------------------------------------------------

market value of the gain to such Person of replacing such Hedging Transaction as
of the date of determination (assuming such Hedging Transaction were to be
terminated as of that date).
 “Note” shall have the meaning assigned to such term in Section 2.4(b).
 “Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, any Lender or any other Secured Party, pursuant to or in
connection with this Agreement or any other Loan Document, including, without
limitation, all principal, premium (including the Applicable Premium), interest
(including any interest accruing after the commencement by or against any Loan
Party of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, premium and fees
are allowed claims in such proceeding), all reimbursement obligations, fees,
expenses, indemnification and reimbursement payments, costs and expenses
(including all reasonable fees and expenses of counsel to the Administrative
Agent and any other Secured Party incurred pursuant to this Agreement or any
other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder and (b) all obligations and liabilities incurred in connection with
collecting and enforcing the foregoing, together with all renewals, extensions,
modifications or refinancings of any of the foregoing.
“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.  For the avoidance of doubt, Off-Balance Sheet
Liabilities do not include operating leases of Rolling Stock, Real Estate and
equipment, or licenses of software or intellectual property, in each case
entered into in the ordinary course of business consistent with past practice.
“Operating Lease Amount” shall mean, as of any date for the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, an
amount equal to the present value of all future lease payments due (including
monthly payments and residual value obligations under “TRAC” leases) under
operating leases included in Leverage Ratio Rental Expense used for determining
Consolidated EBITDAR for the relevant period, using a discount rate equal to the
weighted average cost of capital embedded in such leases.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected
29

--------------------------------------------------------------------------------

a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” shall mean any and all present or future stamp, transfer, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any other Loan Document.
“Participant” shall have the meaning assigned to such term in Section 10.4(d).
“Patent” shall have the meaning assigned to such term in the Security Agreement
or the Canadian Security Agreement, as applicable.
“Patent Security Agreement” shall mean, collectively, the Patent Security
Agreements executed by the Loan Parties owning Patents or licenses of Patents in
favor of the Administrative Agent, on behalf of itself and Lenders, on or prior
to the Closing Date and thereafter.
“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).
“Payment Account” shall mean the account designated from time to time in writing
as the “Payment Account” by the Administrative Agent to the Borrower and the
Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Pension Plan” shall mean any “employee benefit pension plan” within the meaning
of Section 3(2) of ERISA, other than a Multiemployer Plan, that (i) is subject
to the provisions of Title IV or Section 302 of ERISA or the minimum funding
standards under Section 412 or Section 430 of the Code and (ii) is sponsored,
maintained, or contributed to (or for which there is an obligation to contribute
to) by any Loan Party or any of its Subsidiaries or any of their respective
ERISA Affiliates or  to which any Loan Party or any of its Subsidiaries or any
of their respective ERISA Affiliates has any liability, contingent or otherwise,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.
“Perfection Certificate” shall mean a certificate in form and substance
satisfactory to the Administrative Agent providing information with respect to
the property of each Loan Party.
“Permits” shall mean all permits, licenses, certificates, approvals, consents,
notices, waivers, franchises, registrations, filings, accreditations, or other
similar authorizations required by any law or Governmental Authority.
30

--------------------------------------------------------------------------------

 “Permitted Dispositions” shall mean a Disposition that is:
(a)          a sale or Disposition of assets (including Equity Interests of
Subsidiaries), provided that (i) the net book value of all such assets sold or
otherwise disposed of in any Fiscal Year does not exceed $1,000,000 in the
aggregate, (ii) such sale or Disposition is for at least fair market value, and
(iii) at least 75% of the consideration received in such sale or Disposition is
in the form of cash or trade credit for similar assets,
(b)          a Disposition of inventory in the ordinary course of business
(including sale of equipment, parts, fuel and other inventory to independent
contractors),
(c)          the termination or expiration of any lease or license of real or
personal or intellectual property that is not necessary for the ordinary course
of business and could not reasonably be expected to have a Material Adverse
Effect,
(d)          use or transfer of money or Cash Equivalents in the ordinary course
of business and in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents,
(e)          Dispositions of Rolling Stock (i) consistent with the Borrower’s
capital plan or otherwise in the ordinary course of business or (ii)
substantially contemporaneously with the acquisition of replacement Rolling
Stock,
(f)          the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
(g)          the granting of Permitted Liens,
(h)          the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof (which, for the avoidance of doubt,
shall include participation in customer sponsored quick pay programs),
(i)          any involuntary loss, damage, or destruction of property,
(j)          any involuntary condemnation, seizure, or taking, by exercise of
the power of eminent domain or otherwise, or confiscation of the requisition of
use of property,
(k)          the leasing or subleasing of assets of any Loan Party in the
ordinary course of business (including without limitation in connection with
leases of tractors to independent contractors),
(l)          the sale, pledge, issuance, or other transfer of Equity Interests
of  Borrower permitted by Section 7.12,
31

--------------------------------------------------------------------------------

(m)          (i) the lapse of registered patents, trademarks, copyrights and
other intellectual property of any Loan Party to the extent not economically
desirable in the conduct of its business or (ii) the abandonment of patents,
trademarks, copyrights, or other intellectual property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)), (A)
with respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) such lapse is not materially adverse to the interests of the
Lenders,
(n)          the making of Permitted Investments,
(o)          the transfer of assets from any Loan Party or its Subsidiaries to a
Loan Party,
(p)          [reserved],
(q)          [reserved],
(r)          the making of Restricted Payments permitted hereunder, or
(s)          any Specified Disposition to the extent (i) such Disposition is
made at least for the value disclosed to and approved by the Administrative
Agent in writing on or prior to the Closing Date for such Specified Disposition
and (ii) at least 75% of the consideration received in such sale or Disposition
is in the form of cash and/or assumption of Indebtedness, lease obligations, or
other liabilities.
“Permitted Indebtedness” shall mean:
(a)          Indebtedness evidenced by the Agreement or the other Loan
Documents,
(b)          unsecured guarantees with respect to Indebtedness of the Borrower
or one of its Subsidiaries, to the extent that the Person that is obligated
under such guaranty could have incurred such underlying Indebtedness,
(c)          (i) Indebtedness of the Borrower or any Subsidiary, including
guarantees by Loan Parties thereof, incurred to finance the acquisition,
construction or improvement of Rolling Stock and other tangible personal or real
property, including Capitalized Lease Obligations, which can be secured solely
within the limitations set forth in clause (e) of the definition of Permitted
Liens, and any Indebtedness assumed in connection with the acquisition of any
such assets, which was not incurred in contemplation of such acquisition, which
can be secured to the extent secured by a Lien on any such assets prior to the
acquisition thereof; provided that any such Indebtedness is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvements, and that the aggregate amount of all such Indebtedness shall not
exceed $350,000,000 at any time outstanding; and (ii) Refinancing Indebtedness
with respect to the foregoing,
32

--------------------------------------------------------------------------------

(d)          the incurrence by the Borrower or its Subsidiaries of Indebtedness
in connection with Hedging Transactions permitted by Section 7.17,
(e)          Indebtedness in respect of the ABL Credit Agreement in an amount
not to exceed the "Maximum ABL Obligations" (as defined in the Intercreditor
Agreement), so long as such Indebtedness is subject to the Intercreditor
Agreement,
(f)          (i) Obligations under the DPA; and (ii) Obligations under the
Borrower’s consent to a final judgement with the SEC entered into April 24,
2019,
(g)          Indebtedness existing on the Closing Date set forth on Schedule 7.1
and any Refinancing Indebtedness thereof,
(h)          Obligations under operating leases to the extent included in the
definition of Indebtedness,
(i)          to the extent constituting Indebtedness, contingent liabilities in
respect of any indemnification obligation, adjustment of purchase price,
non-compete, or similar obligation of any Loan Party incurred in connection with
the consummation of any Permitted Disposition or any Disposition occurring prior
to the Closing Date,
(j)          Indebtedness in respect of property, casualty, liability, or other
insurance covering any Loan Party or any of its Subsidiaries or any of their
respective directors and officers in their capacities as such, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the
policy year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such policy year,
(k)          Indebtedness among the Borrower and its Subsidiaries constituting a
Permitted Investment (for the avoidance of doubt, including intercompany loans
qualifying as Permitted Investments); provided that any intercompany loans shall
be evidenced by the Intercompany Note, which shall be delivered to the
Administrative Agent as security for the Obligations,
(l)          unsecured Indebtedness incurred in respect of netting services,
overdraft protection and other like cash management services, in each case,
incurred in the ordinary course of business,
(m)          accrual of interest and, subject to the limitations in the
Intercreditor Agreement with respect to the ABL Credit Agreement, accretion or
amortization of original issue discount, or the payment of interest in kind, in
each case, on Indebtedness that is otherwise permitted hereunder,
(n)          Indebtedness incurred in the ordinary course of business in respect
of credit cards, credit card processing services, debit cards, stored value
cards or commercial cards
33

--------------------------------------------------------------------------------

(including so called “purchase cards”, “procurement cards”, or “p cards”), in
each case, to the extent such obligations are repaid within 60 days of
incurrence,
(o)          Indebtedness of any Loan Party incurred in connection with the
issuance of letters of credit on behalf of such Loan Party incurred in the
ordinary course of business, provided that the aggregate amount of such letters
of credit shall not exceed $35,000,000 at any time,
(p)          Subordinated Indebtedness in an aggregate amount not exceeding
$5,000,000 at any time outstanding,
(q)          to the extent constituting Debt, obligations under the Capacity
Solutions/Denver LTL Agreement between certain Loan Parties and the purchaser of
Borrower’s “Logistics” business line as in effect on the Closing Date,
(r)          to the extent constituting Debt, any obligations for the payment of
money relating to the Borrower’s delinquent excise taxes disclosed in writing to
the Administrative Agent on or prior to the Closing Date in a principal amount
not exceeding $2,500,000 plus interest, and
(s)          Debt owed to a wholly-owned Subsidiary serving as a captive
insurance company in respect of claims paid by such captive insurance company
that would otherwise be paid by the applicable insured Loan Party.
“Permitted Investments” shall mean:
(a)          Investments in cash and Cash Equivalents,
(b)          Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,
(c)          advances made in connection with purchases of goods or services in
the ordinary course of business,
(d)          Investments consisting of extensions of trade credit in the
ordinary course of business,
(e)          Investments in the nature of accounts receivables or notes
receivables in the ordinary course of business received in settlement of amounts
due to any Loan Party or any of its Subsidiaries effected in the ordinary course
of business or owing to any Loan Party or any of its Subsidiaries as a result of
Insolvency Proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of a Loan Party or its Subsidiaries,
(f)          Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule 7.9 to this Agreement,
34

--------------------------------------------------------------------------------

(g)          guarantees to the extent permitted under the definition of
Permitted Indebtedness,
(h)          Investments of the Borrower in any Subsidiary that is a Loan Party
at such time, and Investments of any Subsidiary in the Borrower or in another
Subsidiary that is a Loan Party at such time, so long as the recipient (other
than the Borrower) of any such Investment has Guaranteed the Obligations and
complied with the requirements of Section 5.11 and Section 5.12,
(i)          Equity Interests or other securities acquired in connection with
the satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(j)          Investments in connection with Hedging Transactions permitted by
Section 7.17,
(k)          [reserved],
(l)          Deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(m)          loans and advances to employees of the Borrower or any of its
Subsidiaries in the ordinary course of business for any business purpose not to
exceed $500,000 in the aggregate at any one time outstanding,
(n)          payroll/settlement, fuel, maintenance, and similar advances to
drivers (including owner operators), consultants or other service providers to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes,
(o)          Investments arising due to lease-purchase programs for trucks,
entered into with owner-operators in the ordinary course of business,
(p)          Investments made in captive insurance subsidiaries in an amount not
to exceed the minimum amount of capitalization required pursuant to regulatory
capital requirements; provided that once such amount reaches $5,000,000, and,
thereafter, upon each increase of such amount by increments of $2,500,000 (i.e.
$7,500,000, $10,000,000, etc.), the Borrower shall provide to the Administrative
Agent a reasonably detailed description of the increased capital requirements;
provided further, that notwithstanding anything herein to the contrary,
Investments in captive insurance subsidiaries may only be made pursuant to this
clause (p),
(q)          loans and advances for driver education or training made in the
ordinary course of business,
35

--------------------------------------------------------------------------------

(r)          loans and advances in the ordinary course of business to any owner
operator or similar individual performing services for the Borrower or any of
its Subsidiaries to finance the purchase or lease or repair of equipment not to
exceed $500,000 in the aggregate at any one time outstanding, and
(s)          other Investments not to exceed $250,000 in the aggregate amount
outstanding at any time.
“Permitted Liens” shall mean
(a)          Liens granted to, or for the benefit of, the Administrative Agent
to secure the Obligations,
(b)          Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet due, or (ii) do not have priority over the
Administrative Agent’s Liens and the underlying taxes, assessments, or charges
or levies are the subject of Permitted Protests,
(c)          judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 8.1(k) of the Agreement,
(d)          Liens existing on the date hereof and any renewals or extensions
thereof in respect of Refinancing Indebtedness,
(e)          purchase money Liens upon or in Rolling Stock or other tangible
personal or real property to secure the purchase price or the cost of
construction or improvement of such assets (including Liens securing any
Capitalized Lease Obligations) or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such
assets; provided that (i) such Lien secures Indebtedness permitted by clause (c)
of the definition of Permitted Indebtedness, (ii) such Lien attaches to such
asset concurrently or within 90 days after the acquisition, improvement or
completion of the construction thereof; (iii) such Lien does not extend to any
other asset (except proceeds of the asset financed or de minimis assets relating
thereto and customary cross-collateralization provisions in secured financing or
leases supplied by a single financial institution or its affiliates, pursuant to
which the lien of the single financial institution may extend to all assets
financed by such financial institution); and (iv) the Indebtedness secured
thereby does not exceed the lesser of fair market value and the cost of
acquiring, constructing, improving, and placing into service such fixed or
capital assets,
(f)          Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,
36

--------------------------------------------------------------------------------

(g)          Liens on amounts deposited to secure the Borrower’s and its
Subsidiaries obligations in connection with worker’s compensation or other
unemployment insurance,
(h)          Liens on amounts deposited to secure the Borrower’s and its
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money,
(i)          Liens on amounts deposited to secure the Borrower’s and its
Subsidiaries’ reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,
(j)          with respect to any Real Estate, easements, rights of way, and
zoning restrictions that do not secure any monetary obligations and do not, (i)
to the extent arising after the Closing Date, materially detract from the value
of the affected Real Estate or (ii) interfere with or impair the use or
operation thereof,
(k)          with respect to Real Estate located in Canada (collectively, the
“Canadian Real Property”), each of the following Liens to the extent they do not
materially interfere with or impair the use or operation thereof: (i)
reservations, limitations, provisos and conditions expressed in the original
Crown patent, unpatented mining claims and native land claims, in each case as
they apply to the Canadian Real Property, (ii) registered easements for the
supply of utilities or telephone services to the Canadian Real Property and for
drainage, storm or sanitary sewers, public utility lines, telephone lines, cable
television lines or other services; (iii) unregistered easements, rights-of-way
and other similar rights for the supply of utilities or telephone services to
the Canadian Real Property; (iv) registered agreements with governmental
authorities or public utility or hydro commissions including development
agreements, site plan agreements, subdivision agreements and other similar
agreements; (v) the provisions of applicable laws, including by-laws,
regulations, airport zoning regulations, ordinances and similar instruments
relating to development and zoning; and (vi) any minor encroachments by any
structure located on the Canadian Real Property onto any adjoining lands and any
minor encroachment by any structure located on adjoining lands onto the Canadian
Real Property provided such encroachments do not affect the marketability of
such Canadian Real Property,
(l)          Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness,
(m)          Liens in respect of the ABL Credit Agreement on Collateral so long
as such Liens are subject to the Intercreditor Agreement,
(n)          non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,
37

--------------------------------------------------------------------------------

(o)          rights of setoff or bankers’ liens upon deposits of funds in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,
(p)          Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,
(q)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,
(r)          Liens on cash collateral to securing Indebtedness permitted
pursuant to clause (o) of the definition of Permitted Indebtedness in an
aggregate amount not to exceed 105% of the face amount of all such letters of
credit permitted thereunder;
(s)          Liens arising under operating leases to the extent covering the
leased property and proceeds thereof, and
(t)          Other Liens not described above and securing amounts not to exceed
$250,000 at any one time outstanding.
“Permitted Protests” shall mean the right of the Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), Taxes (other than payroll taxes or Taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on such Borrower’s or its
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by the
Borrower or its Subsidiary, as applicable, in good faith, and (c) the Lead
Lender (or if there is no Lead Lender, the Required Lenders) is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of Administrative Agent’s Liens.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 “PPSA” shall mean the Personal Property Security Act (Ontario) and the personal
property security legislation in each province or territory in Canada including,
without limitation, the Civil Code in the Province of Quebec, together with all
rules, regulations and interpretations thereunder, as such legislation may be
amended or replaced from time to time.
“Prime Rate” shall mean the rate of interest per annum which is identified as
the “Prime Rate” and normally published in the Money Rates section of The Wall
Street Journal; each change in the Prime Rate shall be effective from and
including the date such change is announced as being effective.
38

--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, for purposes of calculating the financial
covenants set forth in Article VI or compliance with any covenants referencing
such financial covenants, that any Disposition of all or substantially all of
the assets or Equity Interests of a Person or line of business or division shall
be deemed to have occurred as of the first day of the most recent four Fiscal
Quarter period preceding the date of such transaction for which the Borrower was
required to deliver financial statements pursuant to Section 5.1(a) (but in the
case of the financial covenants set forth in Article VI, only to the extent such
Disposition occurs prior to the last day of the applicable four Fiscal Quarter
period).  In connection with the foregoing, with respect to any Disposition or
Acquisition (i) income statement and cash flow statement items (whether positive
or negative) attributable to the Person or property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) any Indebtedness incurred or assumed or repaid by the
Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction (A) shall be deemed to have been incurred or
repaid as of the first day of the applicable period and (B) if such Indebtedness
has a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.
“Pro Rata Share” shall mean with respect to any Lender at any time, a
percentage, the numerator of which shall be such Lender’s portion of the
principal amount of the Term Loans, and the denominator of which shall be the
aggregate principal amount of all Term Loans of all Lenders.
“Projections” shall mean the Borrower’s forecasted (a) balance sheets,
(b) profit and loss statements, and (c) cash flow statements, all prepared on a
basis consistent with the Borrower’s historical financial statements and, after
the Restatement Effective Date, in accordance with GAAP, together with
appropriate supporting details and a statement of underlying assumptions.
“Protective Advances” shall have the meaning set forth in Section 2.7.
“Qualified Cash” shall mean, as of any date of determination, the aggregate
amount of unrestricted cash on-hand of the Loan Parties maintained in deposit
accounts in the United States and Canada in the name of a Loan Party as of such
date, which deposit accounts are subject to Control Account Agreements in favor
the Administrative Agent.  For the avoidance of doubt, Qualified Cash does not
include cash in the Interest Reserve Account.
“Qualified Equity Interest” shall mean and refers to any Equity Interests issued
by the Borrower (and not by one or more of its Subsidiaries) that is not a
Disqualified Equity Interest.
“Quebec Personal Property Cap Amount” shall have the meaning assigned to such
term in Section 4.27.
39

--------------------------------------------------------------------------------

“Reaffirmation Agreement” shall mean that certain Reaffirmation Agreement, dated
as of the Closing Date, by and among the Borrower and the Guarantors, as
amended, supplemented or otherwise modified from time to time.
“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.
“Real Estate Leases” shall have the meaning assigned to such term in Section
4.21(b).
“Recipient” shall mean, as applicable, (a) the Administrative Agent or (b) any
Lender.
“Refinancing Indebtedness” shall mean refinancings, renewals or extensions of
Indebtedness so long as:
(a)          such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,
(b)          such refinancings, renewals, or extensions do not result in a (i)
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) or (ii) shortening of the final stated maturity, in each
case, of the Indebtedness so refinanced, renewed, or extended, nor are they on
terms or conditions that, taken as a whole, are or could reasonably be expected
to be materially adverse to the interests of the Lenders,
(c)          if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender as those that
were applicable to the refinanced, renewed, or extended Indebtedness,
(d)          the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended and other Loan Parties (but such guarantees may
not be secured other than to the extent permitted by clause (e) below), and
(e)          if the Indebtedness that is refinanced, renewed, or extended was
secured, such Refinancing Indebtedness is only secured by the same assets as
such Indebtedness being refinanced, renewed or extended; provided that, with
respect to Refinancing Indebtedness of Indebtedness permitted by clause (c),
(g), and (h) of the definition of Permitted Indebtedness, such Refinancing
Indebtedness may also be secured pursuant to customary cross-collateralization
provisions in secured financings or leases supplied by a single financial
institution or its affiliates,
40

--------------------------------------------------------------------------------

pursuant to which the lien of the single financial institution may extend to all
assets financed by such financial institution.
“Registration Rights Agreement” shall mean that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Borrower and the other
parties identified therein, as amended, supplemented or otherwise modified from
time to time.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, investors, directors, officers, employees, agents, advisors,
sub-advisors or other representatives of such Person and such Person’s
Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pumping, pouring, emptying, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, or fixture (including the abandonment of drums, barrels, containers
and other receptacles containing any Hazardous Material).
“Remedial Action” shall mean all actions taken to (a) clean up, remove,
remediate, decontaminate, contain, treat, monitor, assess, evaluate, or in any
way respond to or address Hazardous Materials in the indoor or outdoor
environment, (b) prevent, cure or mitigate a Release or threatened Release of
Hazardous Materials, (c) restore or reclaim natural resources or the
environment, (d) perform any studies, investigations, inspections, monitoring,
assessment, audit, sampling or testing or laboratory or other analysis or
evaluation relating to Hazardous Materials, or (e) conduct any other actions
with respect to Hazardous Materials required by Environmental Laws or the
applicable Governmental Authority.
 “Replacement Rate” has the meaning specified therefor in Section 2.9(a).
“Required Lenders” shall mean, at any time, Lenders whose aggregate Pro Rata
Shares exceed 50%.
41

--------------------------------------------------------------------------------

“Required LTV Percentage Calculation” shall mean, as of any date of
determination, as applicable, (i) the percentage obtained by dividing (x) the
aggregate outstanding principal amount of the Term A Loan by (y) the sum of (A)
50% of the fair market value of the owned Real Estate of the Borrower and its
Subsidiaries that is subject to a perfected first priority Lien in favor of the
Administrative Agent and (B) 60% of the net orderly liquidation value of the
Rolling Stock of the Borrower and its Subsidiaries that is subject to a
perfected first priority Lien in favor of the Administrative Agent, in each
case, as set forth in the 2019 Appraisals and (ii) the percentage obtained by
dividing (x) the aggregate outstanding principal amount of the Term A Loan by
(y) the sum of (A) 50% of the fair market value of the owned Real Estate of the
Borrower and its Subsidiaries that is subject to a perfected first priority Lien
in favor of the Administrative Agent and (B) 60% of the net orderly value of the
Rolling Stock of the Borrower and its Subsidiaries that is subject to a
perfected first priority Lien in favor of the Administrative Agent, in each
case, as set forth in the 2020 Appraisals.
“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.5(g).
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, chief
accounting officer, vice president of finance, or secretary of the Borrower or
such other representative of the Borrower as may be designated in writing by any
one of the foregoing with the consent of the Lead Lender (and if no Lead Lender,
the Required Lenders); and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.
“Restatement Effective Date” shall mean the date on which the Borrower files
with the Securities and Exchange Commission the forms required under the
Securities Exchange Act to bring its filings current through the then most
recent fiscal year end reporting period (it being understood that certain
historical periods may be omitted to the extent permitted by SEC rules or
guidance).
“Restricted Payment” shall mean (a) the declaration or payment of any dividend
or other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding,
together with any payment or distribution pursuant to a “plan of division” under
the Delaware Limited Liability Company Act or any comparable transaction under
any similar law, (b) the making of any repurchase, redemption, retirement,
defeasance, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interests of any Loan Party or any
direct or indirect parent of any
42

--------------------------------------------------------------------------------

Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or make any other distribution of property, assets,
shares of Equity Interests, warrants, rights, options, obligations or securities
thereto as such or (e) the payment of any management, consulting, monitoring or
advisory fees or any other fees or expenses (including the reimbursement thereof
by any Loan Party or any of its Subsidiaries) pursuant to any management,
consulting, monitoring, advisory or other services agreement to any of the
shareholders or other equityholders of any Loan Party or any of its Subsidiaries
or other Affiliates, or to any other Subsidiaries or Affiliates of any Loan
Party, but excluding payment of bona fide intercompany expenses among the Loan
Parties and their Subsidiaries in the ordinary course of business consistent
with past practices (which shall include premium payments to a wholly-owned
captive insurance company).
“Retained ECF Amount” shall mean, for any Fiscal Year, the amount of Excess Cash
Flow for such Fiscal Year multiplied by the difference of (x) 100%, minus (y)
the Applicable ECF Percentage for such Fiscal Year.  Notwithstanding anything to
the contrary herein, prior to any application of the Retained ECF Amount for any
purpose under this Agreement, all required prepayments for the applicable Fiscal
Year pursuant to Section 2.5 shall have been made.
“Rolling Stock” shall mean all trucks, tractors, trailers, service vehicles,
automobiles and other mobile equipment owned or held under Capital Lease
Obligations by the Borrower, the Guarantors and their Subsidiaries.
“S&P” shall mean Standard & Poor’s Rating Group, a division of Standard & Poor’s
Financial Services LLC.
“Sale and Leaseback Transaction” shall mean, with respect to the Borrower or any
of its Subsidiaries, any arrangement, directly or indirectly, with any Person
whereby the Borrower or any of its Subsidiaries shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Sanctioned Country” shall mean, at any time, a country or territory that is the
subject or target of any Sanctions that broadly prohibit dealings with that
country or territory (which, as of the Closing Date, include Crimea, Cuba, Iran,
North Korea, Sudan and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in OFAC’s
Specially Designated Nationals and Blocked Persons List, OFAC’s Sectoral
Sanctions Identification List, and any other Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom, Germany, Canada, Australia, or other relevant
43

--------------------------------------------------------------------------------

sanctions authority, (b) a Person that resides in, is organized in or located
in, or has a place of business in, a Sanctioned Country, or a Person that owns
50% or more of the Equity Interests of, or is otherwise controlled by, or is
acting on behalf of, one or more Sanctioned Persons, (c) any Person with whom or
with which a U.S. Person is prohibited from dealing under any of the Sanctions,
or (d) any Person owned or controlled by any Person or Persons described in
clause (a) or (b).
“Sanctions” shall mean all applicable law concerning or relating to economic or
financial sanctions or trade embargoes imposed, administered or enforced from
time to time by OFAC, the U.S. Department of State, the European Union, Her
Majesty’s Treasury of the United Kingdom, or other relevant sanctions authority.
“Second Period” shall have the meaning set forth in the definition of
“Applicable Premium”.
“Secured Obligations” shall mean the Obligations.
“Secured Parties” shall mean the (i) Administrative Agent, (ii) the Lenders,
(iii) the beneficiaries of each indemnification obligation undertaken by any
Loan Party under any Loan Document and (iv) the successors and assigns of each
of the foregoing.
“Security Agreement” shall mean the Security and Pledge Agreement, dated as of
December 12, 2014, made by the Borrower and certain of its Subsidiaries in favor
of the Existing Administrative Agent (as predecessor to the Administrative
Agent) for the benefit of the Secured Parties, as amended, supplemented or
otherwise modified from time to time.
“Settlement Date” shall mean the date on which any Term Loans are repaid,
prepaid or have become or are declared accelerated pursuant to Article VIII or
otherwise or that have otherwise become due and payable pursuant to this
Agreement.
“Solvent” shall mean, with respect to any Person on a particular date, giving
effect to all contribution rights of such Person arising under the Security
Agreement, that on such date (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including subordinated and
contingent liabilities, of such Person; (b) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts and liabilities,
including subordinated and contingent liabilities as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities (such as litigation, guarantees and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.
44

--------------------------------------------------------------------------------

“Specified Dispositions” shall mean each sale, lease, or other Disposition set
forth on Schedule 1.1(c) hereto.
“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party the terms
of which (including, without limitation, payment terms, interest rates,
covenants, remedies, defaults and other material terms) are satisfactory to the
Administrative Agent and the Required Lenders and which has been expressly
subordinated in right of payment to all Indebtedness of such Loan Party under
the Loan Documents by the execution and delivery of a subordination agreement,
in form and substance satisfactory to the Administrative Agent and the Required
Lenders.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
“Survey” shall mean a real estate survey with respect to applicable Real Estate,
with the surveyors retained for such surveys, the scope of the surveys, and the
results thereof, acceptable to the Administrative Agent.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, and
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges of whatever nature, imposed or collected by or on behalf of any
Governmental Authority, including any interest, charges, additions to tax or
penalties applicable thereto.
“Term A Lenders” shall mean the Term A-1 Lenders and Term A-2 Lenders.
“Term A Loan” shall mean the Term A-1 Loans and the Term A-2 Loans.
45

--------------------------------------------------------------------------------

“Term A-1 Lender” shall mean, (a) at any time on or prior to the Closing Date,
any Lender that has a Term A-1 Loan Amount at such time and (b) thereafter, any
Lender that holds a Term A-1 Loan at such time.
“Term A-1 Loan” shall have the meaning assigned to such term in Section 2.1.
“Term A-1 Loan Amount” shall mean, with respect to each Lender, the obligation
of such Lender to convert its portion of the Existing Indebtedness to a Term A-1
Loan hereunder on the Closing Date, in a principal amount not exceeding the
amount set forth on Schedule 1.1(d) hereto.
“Term A-2 Lender” shall mean, (a) at any time on or prior to the Closing Date,
any Lender that has a Term A-2 Commitment at such time and (b) thereafter, any
Lender that holds a Term A-2 Loan at such time.
“Term A-2 Loan” shall have the meaning assigned to such term in Section 2.1.
“Term A-2 Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make a Term A-2 Loan hereunder on the Closing Date,
in a principal amount not exceeding the amount set forth on Schedule 1.1(d)
hereto.
“Term B Lenders” shall mean the Term B-1 Lenders and Term B-2 Lenders.
“Term B Loan” shall mean the Term B-1 Loans and the Term B-2 Loans.
“Term B-1 Lender” shall mean, (a) at any time on or prior to the Closing Date,
any Lender that has a Term B-1 Loan Amount at such time and (b) thereafter, any
Lender that holds a Term B-1 Loan at such time.
“Term B-1 Loan” shall have the meaning assigned to such term in Section 2.1.
“Term B-1 Loan Amount” shall mean, with respect to each Lender, the obligation
of such Lender to convert its portion of the Existing Indebtedness to a Term B-1
Loan hereunder on the Closing Date, in a principal amount not exceeding the
amount set forth on Schedule 1.1(d) hereto.
“Term B-2 Lender” shall mean, (a) at any time on or prior to the Closing Date,
any Lender that has a Term B-2 Commitment at such time and (b) thereafter, any
Lender that holds a Term B-2 Loan at such time.
“Term B-2 Loan” shall have the meaning assigned to such term in Section 2.1.
“Term B-2 Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make a Term B-2 Loan hereunder on the Closing Date,
in a principal amount not exceeding the amount set forth on Schedule 1.1(d)
hereto.
46

--------------------------------------------------------------------------------

“Term Lenders” shall mean the Term A Lenders and Term B Lenders.
“Term Loans” shall mean, collectively, the Term A-1 Loan, the Term A-2 Loan, the
Term B-1 Loan and the Term B-2 Loan.
 “Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.
“Third Period” shall have the meaning set forth in the definition of “Applicable
Premium”.
“Threshold Amount” shall mean $500,000.
“Title Policy” or “Title Policies” shall mean a mortgagee’s loan policy, in form
and substance satisfactory to the Administrative Agent, together with all
endorsements made from time to time thereto, issued to the Administrative Agent
by or on behalf of a title insurance company selected by or otherwise
satisfactory to the Administrative Agent, insuring the Lien created by a
Mortgage in an amount and on terms and with such endorsements satisfactory to
the Administrative Agent, delivered to the Administrative Agent.
“Title Processor” shall have the meaning assigned to it in Section 5.15.
“Title Processor Agreement” shall mean that certain Titling and Title Storage
Professional Services Agreement, dated as of the Closing Date, by and between
the Borrower, the Agent and HCH Transportation Advisors, Inc., as amended,
supplemented or otherwise modified from time to time.
“Total Term Loan Amount” shall mean the sum of the Term Loan Amounts.
“Trademark” shall have the meaning assigned to such term in the Security
Agreement or the Canadian Security Agreement, as applicable.
“Trademark Security Agreement” shall mean, collectively, the Trademark Security
Agreements executed by the Loan Parties owning Trademarks or licenses of
Trademark in favor of the Administrative Agent, on behalf of itself and Lenders,
on or prior to the Closing Date and thereafter.
“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.
“Transactions” shall mean, collectively, (i) the transactions contemplated
hereunder and under the ABL Credit Agreement, (ii) the issuance of Warrants,
(iii) the Assignment and Resignation Transactions, and (iv) payment of fees and
expenses in connection with the foregoing.
47

--------------------------------------------------------------------------------

“Treasury Rate” shall mean, with respect to any prepayment, a rate per annum
(computed on the basis of actual days elapsed over a year of 360 days) equal to
the rate determined by the Administrative Agent on the date three Business Days
prior to the date of such prepayment, to be the yield expressed as a rate listed
in The Wall Street Journal for United States Treasury securities having a term
of not greater than 36 months.
“Undrawn Availability” shall mean “Revolving Loan Availability” (as defined in
the ABL Credit Agreement (as in effect on the Closing Date)).
“Unfunded Pension Liability” shall mean the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding that Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, that to the extent
that the Uniform Commercial Code is used to define any term herein or in any
Loan Document and such term is defined differently in different Articles or
Divisions of the Uniform Commercial Code, the definition of such term contained
in Article or Division 9 shall govern; provided further, that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, the Administrative
Agent’s or any Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “Uniform Commercial Code” shall mean the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
set forth in Section 2.13(g)(ii).
“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.5(g).
“Warrant Agreement” shall mean the Warrant Agreement, dated as of the Closing
Date, by and among the Borrower and the other parties identified therein, as
amended, supplemented or otherwise modified from time to time.
“Warrants” shall mean the warrants to purchase common or preferred stock of the
Borrower issued under the Warrant Agreement.
“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.
48

--------------------------------------------------------------------------------

“Working Capital” shall mean, as of any date, an amount equal to the current
assets of the Borrower and its Subsidiaries as of such date (excluding cash and
cash equivalents), less the current liabilities of the Borrower and its
Subsidiaries as of such date (excluding current maturities of any Indebtedness),
in each case, determined on a consolidated basis in accordance with GAAP.
Section 1.2.          Accounting Terms and Determination.  Under the Loan
Documents (except as otherwise specified therein), all accounting terms shall be
interpreted and all accounting determinations shall be made in accordance with
GAAP as in effect from time to time; provided, that prior to the Restatement
Effective Date, except as otherwise specified, all accounting terms shall be
interpreted and all accounting determinations shall be made on a basis
consistent with the most recent financial statements of the Borrower and the
Subsidiaries delivered to the Administrative Agent before the Closing Date;
provided further, that if, after the Closing Date (i) there is a change in the
Borrower’s financial statements required by GAAP, as determined by the
Borrower’s certified public accountants (including in connection with the
existing audit and restatement process), that is disclosed to the Administrative
Agent, or (ii) there is a change in GAAP, in the case of either (i) or (ii),
that impacts the operation of the covenants in Article VI, if the Borrower
notifies the Administrative Agent that it wishes to amend Article VI to
eliminate the effect of any change required by GAAP or change in GAAP, or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose, then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change required by GAAP or change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders, and the Borrower and the
Lenders agree to work in good faith to negotiate such an amendment within 60
days of notice from either the Borrower or the Administrative Agent (it being
understood and agreed that the purpose of such amendments will be to restore the
same level of cushions to the model used to set such covenant levels on the
Closing Date, and not to amend such covenants to be more or less favorable to
the Borrower).  Notwithstanding any other provision contained herein, (i) with
respect to the accounting for leases as either operating leases or capital
leases and the impact of such accounting in accordance with FASB ASC 842 on the
definitions and covenants herein, GAAP as in effect on December 31, 2018, shall
be applied, and (ii) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein.
Section 1.3.          Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”. The word
“will” shall be construed to have the same meaning and effect as the word
“shall”. In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other
49

--------------------------------------------------------------------------------

document herein shall be construed as referring to such agreement, instrument or
other document as it was originally executed or as it may from time to time be
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “hereof’, “herein”
and “hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and
(v) all references to a specific time shall be construed to refer to New York
time (Eastern daylight or standard, as applicable), unless otherwise specified. 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
ARTICLE II

AMOUNT AND TERMS OF THE LOANS
Section 2.1.          Term Loan.  Subject to and upon the terms and conditions
herein set forth, on the Closing Date and upon the effectiveness of this
Agreement, the other Loan Documents and the consummation of the Assignment and
Resignation Transactions, (i) the Existing Indebtedness in the aggregate
principal amount of $94,000,000 outstanding and owing to the Lenders pursuant to
the Existing Credit Agreement shall be amended, continued, converted,
reallocated and restated as (a) term A-1 loans (collectively, the “Term A-1
Loans”) hereunder in a principal amount equal to $55,094,149.42 and (b) term B-1
loans (collectively, the “Term B-1 Loans” and together with the Term A-1 Loans,
the “Converted Term Loans”) hereunder in a principal amount equal to
$22,021,759.58, and for each Lender in an amount equal to such Lender’s
Converted Term Loan Amount, (ii) each Term A-2 Lender shall, on the Closing
Date, make its portion of the term A-2 Loans (collectively, the “Term A-2
Loans”) to the Borrower in a principal amount equal to such Lender’s Term A-2
Loan Commitment, and (iii) each Term B-2 Lender shall, on the Closing Date, make
its portion of the term B-2 Loans (collectively, the “Term B-2 Loans”)  to the
Borrower in a principal amount equal to such Lender’s Term B-2 Loan Commitment. 
All principal of, interest on, and other amounts payable in respect of the
Converted Term Loans shall be amended restated and continued as Obligations. 
The Term A-2 Loan Commitment and the Term B-2 Loan Commitment of each Lender to
fund such Term A-2 Loans and Term B-2 Loans shall terminate upon the funding by
such Lender of its Term A-2 Loans and Term B-2 Loans.  Once repaid, whether such
repayment is voluntary or required, the Term Loans may not be reborrowed.
Notwithstanding anything to the contrary contained in this Section 2.1, subject
to the terms and conditions of this Agreement, Borrower hereby acknowledges,
confirms and agrees that (i) immediately prior to the Closing Date, the
outstanding principal amount of the revolving advances under the Existing Credit
Agreement is equal to $94,000,000 (such Indebtedness being hereinafter
50

--------------------------------------------------------------------------------

referred to as the “Existing Indebtedness”); such advances are outstanding and,
upon the effectiveness of this Agreement, the other Loan Documents and the
consummation of the Assignment and Resignation Transactions, payable under this
Agreement to Administrative Agent and the Lenders without set-off, counterclaim,
deduction, offset or defense; and such obligations are secured by a first
priority (subject to exceptions set forth in this Agreement and/or the other
Loan Documents) security interest in and lien on the Collateral, (ii) all of
such Existing Indebtedness shall not be repaid on the Closing Date, but rather
shall be amended, continued, converted, reallocated and restated by this
Agreement as Term A-1 Loans in the principal amount of $55,094,149.42
outstanding hereunder and Term B-1 Loans in the principal amount of
$22,021,759.58 outstanding hereunder, (iii) the Aggregate Commitments (as
defined under the Existing Credit Agreement) shall be terminated, (iv) all other
Obligations (as defined under the Existing Credit Agreement) outstanding under
the Existing Credit Agreement and relating to the period prior to the date
hereof shall not be repaid on the Closing Date but shall be extinguished, (v)
the Term A-2 Lenders shall make the Term A-2 Loans in the aggregate principal
amount of $19,921,314.59 on the Closing Date, (vi) the Term B-2 Lenders shall
make the Term B-2 Loans in the aggregate principal amount of $7,962,776.50 on
the Closing Date and (vii) after giving effect to all of the foregoing, the
aggregate outstanding principal amount of the Term A Loans on the Closing Date
is $75,015,463.92 and the aggregate outstanding principal amount of the Term B
Loans on the Closing Date is $29,984,536.08.
Section 2.2.          Funding of Term A-2 Loans and Term B-2 Loans.
(a)          Upon satisfaction of the applicable conditions set forth in
Article III, the Term A-2 Lenders and the Term B-2 Lenders shall make the Term
A-2 Loans and the Term B-2 Loans available to the Borrower by wire transfer of
such funds in accordance with instructions provided to (and reasonably
acceptable to) the Lenders by the Borrower (and promptly following the funding
thereof to the Borrower, each applicable Lender shall confirm in writing to the
Agent (which may be via email) that such Lender has funded its Term A-2 Loan and
Term B-2 Loan (and each such Lender authorizes the Agent to conclusively rely on
such notice as evidence that such Loan has in fact been funded)). On or prior to
the Closing Date, the Borrower shall give the Agent written notice in the form
of a notice of borrowing in form and substance satisfactory to the Agent, which
shall be irrevocable and shall specify (i) the aggregate principal amount of the
Term A-2 Loans and the Term B-2 Loans to be made, (ii) the date of borrowing
(which shall be the Closing Date), and (iii) the Borrower's wiring instructions.
(b)          All Term A-2 Loans and Term B-2 Loans shall be made by the
applicable Lenders on the basis of their respective Pro Rata Shares of the
applicable Term A-2 Loan Commitment and Term B-2 Loan Commitment.  No Lender
shall be responsible for any default by any other Lender in its obligations
hereunder, and each Lender shall be obligated to make its Loans provided to be
made by it hereunder, regardless of the failure of any other Lender to make its
Term A-2 Loans and Term B-2 Loans hereunder.
Section 2.3.          Repayment of Loans.  The principal amount of the Term
Loans shall be repaid in consecutive quarterly installments in equal amounts of
(a) beginning with the
51

--------------------------------------------------------------------------------

Fiscal Quarter of Borrower ending September 30, 2020, $1,250,000, on the last
day of each Fiscal Quarter, and (b) beginning with the Fiscal Quarter of
Borrower ending September 30, 2021, $1,875,000, on the last day of each Fiscal
Quarter; provided, that, each such payment made pursuant to this Section 2.3
shall be applied (i) first, to the Term A Loan until paid in full and (ii)
second, to the Term B Loan until paid in full.  Notwithstanding the foregoing,
the Term Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the Maturity Date. 
Prior thereto, payments and prepayments of the Loans shall or may be made as set
forth herein.
Section 2.4.          Evidence of Indebtedness.
(a)          Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement.  The Administrative Agent shall maintain
appropriate records of (i) the Term Loan Amount of each Lender, (ii) the amount
of each Loan held by each Lender, (iii) the date and amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder in respect of such Loans and (iv) both the date and amount of
any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof.  The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided, that (i) the failure
or delay of any Lender or the Administrative Agent in maintaining or making
entries into any such record or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Loans (including principal and
unpaid accrued interest) of such Lender in accordance with the terms of this
Agreement and (ii) in the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(b)          This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement.  However, at
the request of any Lender at any time, the Borrower agrees that it will execute
and deliver to such Lender a promissory note (a “Note”) evidencing any Loans of
such Lender, payable to the order of such Lender.
Section 2.5.          Prepayment of Loans. 
(a)          [Reserved].
(b)          Optional Prepayment.
(i)          Term Loans.  The Borrower may, at any time and from time to time,
upon at least 5 Business Days’ prior written notice to the Administrative Agent,
prepay the
52

--------------------------------------------------------------------------------

principal of the Term Loans, in whole (subject to Section 2.5(b)(ii)) or in
part; provided, that, each such payment made pursuant to this Section 2.5(b)
shall be applied (i) first, to the Term A Loan until paid in full and (ii)
second, to the Term B Loan until paid in full.  Each prepayment made pursuant to
this Section 2.5(b)(i) shall be accompanied by the payment of (A) accrued
interest to the date of such payment on the amount prepaid and (B) the
Applicable Premium payable in connection with such prepayment of the Term
Loans.  Each such prepayment shall be applied against the remaining installments
of principal due on the Term Loan in the inverse order of maturity.
(ii)          Termination of Agreement.  The Borrower may, upon at least 15 days
prior written notice to the Administrative Agent, terminate this Agreement by
paying to the Administrative Agent, in cash, the Obligations, in full, plus the
Applicable Premium payable in connection with such termination of this
Agreement.  If the Borrower has sent a notice of termination pursuant to this
Section 2.5(b)(ii), then the Borrower shall be obligated to repay the
Obligations, in full, plus the Applicable Premium payable in connection with
such termination of this Agreement on the date set forth as the date of
termination of this Agreement in such notice.
(c)          Mandatory Prepayment.
(i)          Contemporaneously with the delivery to the Administrative Agent and
the Lenders of audited annual financial statements pursuant to Section 5.1(a),
commencing with the delivery to the Administrative Agent and the Lenders of the
financial statements for the Fiscal Year ended June 30, 2020, or, if such
financial statements are not delivered to the Administrative Agent and the
Lenders on the date such statements are required to be delivered pursuant to
Section 5.1(a), on the date such statements are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 5.1(a), the Borrower
shall prepay the outstanding principal amount of the Loans in accordance with
Section 2.5(d) in an amount equal to 75.0% of the Excess Cash Flow of the
Borrower and its Subsidiaries for such Fiscal Year.
(ii)          Immediately upon any Disposition (excluding Dispositions which
qualify as Permitted Dispositions under clauses (b), (c), (d), (f), (g), (h),
(i), (j), (k), (l), (m) or (o) of the definition of Permitted Disposition) by
any Loan Party or its Subsidiaries, the Borrower shall prepay the outstanding
principal amount of the Loans in accordance with Section 2.5(d) in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with (A) a Disposition of Term Priority Collateral and (B) a Disposition of ABL
Priority Collateral (other than to the extent any such proceeds of ABL Priority
Collateral are required to be applied to the ABL Obligations pursuant to the
terms of the ABL Agreement and are so applied).  Nothing contained in this
Section 2.5(c)(ii) shall permit any Loan Party or any of its Subsidiaries to
make a Disposition of any property other than in accordance with Section 7.4.
(iii)          Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), or upon an
Equity Issuance (other than any Excluded Equity Issuances), the Borrower shall
prepay the outstanding amount of the Loans in accordance with Section 2.5(d) in
an amount equal to 100% of the Net Cash Proceeds
53

--------------------------------------------------------------------------------

received by such Person in connection therewith; provided, however, the Borrower
shall not be obligated to prepay the Loans, and shall be permitted to retain, up
to $15,000,000 of Net Cash Proceeds of such Equity Issuances for working capital
and general corporate purposes.  The provisions of this Section 2.5(c)(iii)
shall not be deemed to be implied consent to any such issuance, incurrence or
sale otherwise prohibited by the terms and conditions of this Agreement.
(iv)          Upon the receipt by any Loan Party or any of its Subsidiaries of
any Extraordinary Receipts, the Borrower shall prepay the outstanding principal
of the Loans in accordance with Section 2.5(d) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with (A) any
Extraordinary Receipts in respect of Term Priority Collateral and (B) any
Extraordinary Receipts in respect of ABL Priority Collateral (other than to the
extent any such proceeds of ABL Priority Collateral are required to be applied
to the ABL Obligations pursuant to the terms of the ABL Agreement and are so
applied).
(v)          Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Disposition or the receipt of Extraordinary Receipts consisting of insurance
proceeds or condemnation awards that are required to be used to prepay the
Obligations pursuant to Section 2.5(c)(ii) or Section 2.5(c)(iv), as the case
may be, up to $1,000,000 in the aggregate in any Fiscal Year of the Net Cash
Proceeds from all such Dispositions and Extraordinary Receipts shall not be
required to be so used to prepay the Obligations to the extent that such Net
Cash Proceeds are used to replace, repair or restore properties or assets (other
than current assets) used in such Person’s business, provided that, (A) no
Default or Event of Default has occurred and is continuing on the date such
Person receives such Net Cash Proceeds, (B) the Borrower delivers a certificate
to the Administrative Agent within 5 days after such Disposition or loss,
destruction or taking, as the case may be, stating that such Net Cash Proceeds
shall be used to replace, repair or restore properties or assets used in such
Person’s business within a period specified in such certificate not to exceed
180 days after the date of receipt of such Net Cash Proceeds (which certificate
shall set forth estimates of the Net Cash Proceeds to be so expended), (C) such
Net Cash Proceeds are deposited in an account subject to a Control Account
Agreement and (D) upon the earlier of (1) the expiration of the period specified
in the relevant certificate furnished to the Administrative Agent pursuant to
clause (B) above or (2) the occurrence of a Default or an Event of Default, such
Net Cash Proceeds, if not theretofore so used, shall be used to prepay the
Obligations in accordance with Section 2.5(c)(ii) or Section 2.5(c)(iv) as
applicable.
(d)          Application of Payments.  Each prepayment pursuant to subsections
(c)(i), (c)(ii), (c)(iii), (c)(iv) and (c)(v) above shall be applied (i) first,
to the Term A Loan until paid in full and (ii) second, to the Term B Loan until
paid in full.  Each such prepayment of the Term Loans shall be applied against
the remaining installments of principal of the Term Loans in the inverse order
of maturity.  Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, if the Administrative Agent has elected, or
has been directed by the Collateral Administrative Agent or the Required
Lenders, to apply payments in respect of any Obligations in accordance with
Section 8.2, prepayments required under Section 2.5(c) shall be applied in the
manner set forth in Section 8.2.  In connection with each prepayment of the Term
54

--------------------------------------------------------------------------------

Loans pursuant to Section 2.5, the Borrower shall deliver an updated LTV
Percentage Calculation, calculated based on the 2019 Appraisals after giving
effect to such prepayment, certified as true and correct by a Responsible
Officer of the Borrower.  On the first date the LTV Percentage Calculation is
equal to or less than (i) the Required LTV Percentage Calculation based on the
2019 Appraisals and certified as true and correct by a Responsible Officer of
the Borrower, or (ii) the Required LTV Percentage Calculation based on the 2020
Appraisals and certified as true and correct by a Responsible Officer of the
Borrower, an aggregate principal amount of the Term Loans equal to $5,000,000
shall be forgiven and extinguished without the requirement of any cash payment
by the Borrower (such forgiveness and extinguishment to be allocated
proportionately between the Term A-1 Loan and the Term B-1 Loan based on the
outstanding amount of the Term A-1 Loan and the Term B-1 Loan on the Closing
Date); provided that (A) if the first date the LTV Percentage Calculation is
equal to or less than the Required LTV Percentage Calculation is after August 1,
2020, and on or before February 1, 2021, the aggregate principal amount of Term
Loans forgiven and extinguished shall be $2,500,000, and (B) after February 1,
2021, none of such amounts will be forgiven. Anything to the contrary
notwithstanding, any Waivable Mandatory Prepayment that is refused by a Term A
Lender shall nevertheless be considered to reduce the outstanding principal
amount of the Term A Loan for purposes of the LTV Percentage Calculation and
Required LTV Percentage Calculation.
(e)          Interest and Fees.  Any prepayment made pursuant to this Section
2.5 shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any amounts payable pursuant to Section
2.11, (iii) the Applicable Premium payable in connection with such prepayment of
the Loans to the extent required under Section 2.6(a) and (iv) if such
prepayment would reduce the amount of the outstanding Loans to zero, such
prepayment shall be accompanied by the payment of all fees accrued to such date
pursuant to Section 2.6(b).
(f)          Cumulative Prepayments.  Except as otherwise expressly provided in
this Section 2.5, payments with respect to any subsection of this Section 2.5
are in addition to payments made or required to be made under any other
subsection of this Section 2.5.
(g)          Waivable Mandatory Prepayments.  Anything contained herein to the
contrary notwithstanding, in the event that the Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Loans pursuant
to Section 2.5(c), not less than one (1) Business Day prior to the date on which
the Borrower is required to make such Waivable Mandatory Prepayment (the
“Required Prepayment Date”), the Borrower shall notify the Administrative Agent
in writing of the amount of such prepayment, and the Administrative Agent will
promptly thereafter notify each Lender of the amount of such Lender’s Pro Rata
Share of such Waivable Mandatory Prepayment and such Lender’s option to refuse
such amount.  Each such Lender may exercise such option by giving written notice
to the Borrower and the Administrative Agent of its election to do so on or
before 12:00 noon (New York City time) on the the Required Prepayment Date (it
being understood that any Lender that does not notify the Borrower and the
Administrative Agent of its election to exercise such option on or before 12:00
noon (New York City time) on the Required Prepayment Date shall be deemed to
have elected, as
55

--------------------------------------------------------------------------------

of such date, not to exercise such option).  On the Required Prepayment Date,
the Borrower shall pay to the Administrative Agent the amount of the Waivable
Mandatory Prepayment, which amount shall be applied (i) in an amount equal to
that portion of the Waivable Mandatory Prepayment payable to those Lenders that
have elected not to exercise such option, to prepay the Loans of such Lenders
(which prepayment shall be applied to prepay the outstanding principal amount of
the Obligations in accordance with Section 2.5(d)) and (ii) to the extent of any
excess, to the Borrower for working capital and general corporate purposes.
Section 2.6.          Interest on Loans.
(a)          The Borrower shall pay interest on each Eurodollar Rate Loan at the
Adjusted LIBOR Rate plus the Applicable Margin in effect from time to time.  The
Borrower shall pay interest on each Base Rate Loan at the Base Rate plus the
Applicable Margin in effect from time to time.
(b)          To the extent permitted by law and notwithstanding anything to the
contrary in this Section, automatically upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, all Loans, fees, indemnities or any other Obligations of the Loan
Parties under this Agreement and the other Loan Documents, shall bear interest,
from the date such Event of Default occurred until the date such Event of
Default is cured or waived in writing in accordance herewith, at a rate per
annum (the “Default Rate”) equal at all times to 200 basis points above the
otherwise applicable interest rate for such Loans.
(c)          Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Loans shall be payable on each
Interest Payment Date and on the Maturity Date.  All obligations accruing at the
Default Rate pursuant to clause (b) above shall be payable on demand.  And
interest hereunder shall be due and payable in accordance with the terms hereof
both before and after any judgment, and both before and after commencement of
any proceeding relating to any Event of Default under Sections 8.1(g) and (h).
(d)          The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
(e)          The Interest Reserve Account shall be funded on the Closing Date
with the Interest Reserve Amount.  The Interest Reserve Account shall be an
interest bearing account and all interest paid on amounts in such account shall
be for the account of the Borrower, and, if not applied in accordance with this
Section 2.6(e), shall be paid to the Borrower on the Maturity Date or such
earlier date as may be determined by the Administrative Agent.  The
Administrative Agent shall make payment of amounts on deposit in the Interest
Reserve Account (including any interest accrued on such amount) to the Lenders
in respect of accrued and unpaid
56

--------------------------------------------------------------------------------

interest on the Loans on each Interest Reserve Release Date until the Interest
Reserve Account is exhausted, at which time Borrower will commence paying
remaining interest directly.
Section 2.7.          Protective Advances..  Subject to the limitations set
forth below, and whether or not an Event of Default or a Default shall have
occurred and be continuing, the Administrative Agent is authorized by the
Borrower and the Lenders, from time to time in the Administrative Agent’s sole
discretion (but the Administrative Agent shall have absolutely no obligation
to), to make disbursements or advances to the Borrower, which the Administrative
Agent, in its sole discretion, deems necessary or desirable (i) to preserve or
protect the Collateral, or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrower pursuant to the terms of this Agreement and the other Loan Documents,
including, without limitation, payments of principal, interest, fees and
reimbursable expenses (any such Loans are in this Section 2.7 referred to as
“Protective Advances”).  The interest rate on all Protective Advances shall be
at the Base Rate plus the Applicable Margin for Base Rate Loans.  Each
Protective Advance shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder.  The
Protective Advances shall constitute Obligations hereunder which may be charged
to the Payment Account in accordance with Section 2.14.  The Borrower shall pay
the unpaid principal amount and all unpaid and accrued interest of each
Protective Advance on the earlier of the Maturity Date and the date on which
demand for payment is made by the Administrative Agent.  The Administrative
Agent shall notify each Lender and the Borrower in writing of each such
Protective Advance, which notice shall include a description of the purpose of
such Protective Advance.  Without limitation to its obligations pursuant to
Section 10.3, each Lender agrees that it shall make available to the
Administrative Agent, upon the Administrative Agent’s demand, in Dollars in
immediately available funds, the amount equal to such Lender’s Pro Rate Share of
each such Protective Advance.  If such funds are not made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such funds on demand from such Lender, together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate for three Business
Days and thereafter at the Base Rate.
Section 2.8.          Computation of Interest.
All computations of interest hereunder shall be made on the basis of a year of
360 days for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest is payable (to the
extent computed on the basis of days elapsed). Each determination by the
Administrative Agent of an interest amount hereunder shall be made in good faith
and, except for manifest error, shall be final, conclusive and binding for all
purposes.
Section 2.9.          Inability to Determine Interest Rates.  (a)  Unless and
until a Replacement Rate is implemented in accordance with clause (b) below
prior to the commencement of any Interest Period for any Eurodollar Rate Loan,
57

--------------------------------------------------------------------------------

(i)     the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant interbank market, either Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loan, or adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
(ii)    the Administrative Agent shall have received written notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to continue outstanding Loans
as or into Loans shall be suspended and (ii) all such affected Loans shall be
converted into a Loan accruing interest at a rate per annum equal to the Base
Rate plus the Applicable Margin on the last day of the then current Interest
Period applicable thereto. Upon any such conversion, the Borrower shall also pay
accrued interest on the amount so converted.
(b)          Notwithstanding anything to the contrary contained herein, if at
any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.9(a)(i) or (a)(ii) have arisen and such circumstances are unlikely to
be temporary, (ii) syndicated loans currently being executed, or that include
language similar to that contained in Section 2.9(a), are being executed or
amended (as applicable), to incorporate or adopt a new benchmark interest rate
to replace LIBOR or (iii) the supervisor for the administrator of LIBOR or a
Governmental Authority has made a public statement identifying a specific date
after which LIBOR shall no longer be used for determining interest rates for
loans, then the Administrative Agent, in consultation with the Borrower, shall
endeavor to establish an alternate index rate (the “Replacement Rate”) that
gives due consideration to the then prevailing market convention for determining
a rate of interest for leveraged syndicated loans in the United States at such
time, in which case the Replacement Rate shall, subject to the following
provisions of this Section 2.9(b), replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 2.9(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Required Lenders through the Administrative
Agent notify the Borrower that the Replacement Rate does not adequately and
fairly reflect the cost to the Lenders of making, funding or maintaining the
Loans bearing interest at the Replacement Rate. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this Section
2.9(b).  Notwithstanding anything to the contrary in Section 10.2, such
amendment shall become effective without any further action or consent of any
Lender so long as the Administrative Agent shall not
58

--------------------------------------------------------------------------------

have received, within five (5) Business Days after the date notice such
amendment is provided to the Lenders, a written notice from Required Lenders
stating that they object to such amendment (which amendment shall not be
effective prior to the end of such five (5) Business Day notice period). To the
extent the Replacement Rate is adopted as contemplated hereby, the Replacement
Rate shall be applied in a manner consistent with prevailing market convention;
provided that, to the extent no prevailing market convention exists or such
prevailing market convention is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent in consultation with
the Borrower. If the Administrative Agent makes a determination described in
clause (i), (ii) or (iii) above, until a Replacement Rate has been determined
and an amendment with respect thereto has become effective in accordance with
the terms and conditions of this paragraph, any notice from a Borrower that
requests the conversion of any Base Rate Loan to, or continuation of any
Eurodollar Rate Loan as, a Eurodollar Rate Loan shall be ineffective.
Notwithstanding anything contained herein to the contrary, the Replacement Rate
as determined in this paragraph shall not be less than 2.00% per annum for the
purposes of this Agreement.
(c)          At any time that an Event of Default has occurred and is
continuing, the Borrower shall no longer have the option to request that any
portion of the Loans bear interest at the Adjusted LIBO Rate and the
Administrative Agent shall convert the interest rate on all outstanding
Eurodollar Rate Loans to the rate of interest then applicable to Base Rate Loans
of the same type hereunder on the last day of the then current Interest Period.
Section 2.10.          Illegality.  If any Change in Law shall make it unlawful
or impossible for any Lender to make, maintain or fund any Eurodollar Rate Loan
and such Lender shall so notify the Administrative Agent, the Administrative
Agent shall promptly give notice thereof to the Borrower and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to continue outstanding Loans as Eurodollar Rate Loans
shall be suspended and the affected Eurodollar Rate Loan then outstanding shall
be converted to a Loan either (i) on the last day of the then current Interest
Period applicable to such Eurodollar Rate Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Rate Loan to such date into a Loan accruing interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.  Upon any such conversion, the
Borrower shall also pay accrued interest on the amount so converted. 
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
Section 2.11.          Increased Costs.
(a)          If any Change in Law shall:
59

--------------------------------------------------------------------------------

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);
(ii)     impose on any Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Loans made by such Lender or any
participation therein; or
(iii)   subject any Recipient to any Taxes (other than Indemnified Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Loan or of maintaining its
obligation to make any such Loan or to reduce the amount received or receivable
by such Lender hereunder (whether of principal, interest or any other amount),
then the Borrower shall pay, upon written notice from and demand by such Lender
on the Borrower (with a copy of such notice and demand to the Administrative
Agent), to such Lender, within five (5) Business Days after the date of such
notice and demand, additional amount or amounts sufficient to compensate such
Lender, for such additional costs incurred or reduction suffered.
(b)          If any Lender shall have determined that on or after the date of
this Agreement any Change in Law regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s capital
(or on the capital of such Lender’s parent corporation) as a consequence of its
obligations hereunder to a level below that which such Lender or such Lender’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written demand by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or such
Lender’s parent corporation for any such reduction suffered.
(c)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s parent corporation, as the
case may be, specified in paragraph (a) or (b) of this Section 2.11 shall be
delivered to the Borrower (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.
(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.11 shall not constitute a waiver of such Lender’s
right to demand such compensation.
60

--------------------------------------------------------------------------------

Section 2.12.          Funding Indemnity.  In connection with each Eurodollar
Rate Loan, the Borrower shall indemnify, defend, and hold the Administrative
Agents and the Lenders harmless against any loss, cost, or expense incurred by
the Administrative Agent or any Lender as a result of (a) the payment of any
principal of a Eurodollar Rate Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of a Eurodollar Rate Loan in accordance with Sections 2.10 or
2.11 other than on the last day of the Interest Period applicable thereto,
(c) the failure by the Borrower to borrow or prepay any Eurodollar Rate Loan on
the date specified in any applicable notice (regardless of whether such notice
is withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event, or (d) any
assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the assignee pursuant to
Sections 2.15 or 2.16.  Such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Rate
Loan if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Rate Loan for the period from the date of such event to the last day
of the then current Interest Period therefor (or in the case of a failure to
borrow for the period that would have been the Interest Period for such
Eurodollar Rate Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Rate Loan for the same period if the
Adjusted LIBO Rate were set on the date on which the Borrower failed to borrow,
convert or continue such Eurodollar Rate Loan.  A certificate as to any
additional amount payable under this Section 2.12 submitted to the Borrower by
any Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.
Section 2.13.       Taxes.
(a)          For purposes of this Section 2.13, the term “applicable law”
includes FATCA.
(b)          Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for or on behalf of any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower or other Loan Party, as applicable, shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(c)          In addition, without limiting the provisions of subsection (a) of
this Section, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with
61

--------------------------------------------------------------------------------

applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
(d)          The Borrower shall indemnify each Recipient, within five (5)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid or payable by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by the applicable
Recipient (with a copy to the Administrative Agent in the case of a Recipient
other than the Administrative Agent) shall be conclusive, absent manifest error.
(e)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.4(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.13(e).
(f)          As soon as practicable after any payment of Taxes by the Borrower
or any other Loan Party to a Governmental Authority, the Borrower or other Loan
Party, as applicable, shall deliver to the Administrative Agent an original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)          (i)     Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent
62

--------------------------------------------------------------------------------

as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.13(g)(ii)(A), (ii)(B) and
(ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit A-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or
63

--------------------------------------------------------------------------------

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit A-2 or Exhibit A-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
A-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
Section 2.14.          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
64

--------------------------------------------------------------------------------

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, or fees, or of amounts payable under
Sections 2.11, 2.12 or 2.13, or otherwise) prior to 12:00 noon New York City
time on the date when due, in immediately available funds, free and clear of any
defenses, rights of set-off, counterclaim, or withholding or deduction of Taxes,
except as set forth in Section 2.13.  Any amounts received after such time on
any date may, in the sole discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the Payment Account, except that payments pursuant to
Sections 2.11, 2.12 and 2.13 and 10.3 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.  The Borrower hereby authorizes the
Administrative Agent to use the amounts on deposit in the Interest Reserve
Account (i) to pay interest in accordance with Section 2.6(e) and (ii) at any
time that an Event of Default has occurred and is continuing, in order to pay
any amounts due hereunder as the Administrative Agent may determine.
(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(c)          If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon greater than its Pro Rata Share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent in writing of such fact, and (b) purchase (for cash at face
value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
65

--------------------------------------------------------------------------------

(ii)          the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.  Notwithstanding the foregoing, no Term A Lender
shall be required to purchase any participations in the Term B Loans of the Term
B Lenders.
Section 2.15.          Mitigation of Obligations.  If any Lender requests
compensation under Section 2.11, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.13, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.11 or Section 2.13, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all costs and expenses incurred by any Lender in connection
with such designation or assignment.
Section 2.16.          Replacement of Lenders.
(a)          If any Lender requests compensation under Section 2.11, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority on account of any Lender pursuant to Section 2.13, and,
in each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.15, then the Borrower may, at its
sole expense and effort, upon written notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees (including fees pursuant to Section 2.17), and all other amounts
payable to it hereunder, from the assignee (in the case of such outstanding
principal and accrued interest) and from the Borrower (in the case of all other
amounts) and (iii) in the case of a claim for compensation under Section 2.11,
or payments required to be made pursuant to Section 2.13, such assignment will
result in a reduction in such compensation or payments.  A
66

--------------------------------------------------------------------------------

Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.17.       Fees.
(a)          Fee Letter. As and when due and payable under the terms of the Fee
Letter, the Borrower shall pay the fees set forth in the Fee Letter.
(b)          Applicable Premium.
(i)          Upon the occurrence of an Applicable Premium Trigger Event, the
Borrower shall pay to the Administrative Agent, for the account of the Lenders
in accordance with their Pro Rata Shares, the Applicable Premium.
(ii)          The Applicable Premium payable in accordance with this
Section 2.17(b) shall be presumed to be equal to the liquidated damages
sustained by the Lenders as the result of the occurrence of the Applicable
Premium Trigger Event and the Loan Parties agree that it is reasonable under the
circumstances currently existing.  THE LOAN PARTIES EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH
ANY ACCELERATION.
(iii)          The Loan Parties expressly agree that:  (A) the Applicable
Premium is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph; (E)
their agreement to pay the Applicable Premium is a material inducement to
Lenders to provide the Loans, and (F) the Applicable Premium represents a good
faith, reasonable estimate and calculation of the lost profits or damages of the
Administrative Agent and the Lenders and that it would be impractical and
extremely difficult to ascertain the actual amount of damages to the
Administrative Agent and the Lenders or profits lost by the Administrative Agent
and the Lenders as a result of such Applicable Premium Trigger Event.
(iv)          Nothing contained in this Section 2.17(b) shall permit any
prepayment of the Loans not otherwise permitted by the terms of this Agreement
or any other Loan Document.
67

--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT TO LOANS
Section 3.1.          Conditions to Effectiveness.  The Closing Date and the
obligation of each Term Lender to convert its portion of the Existing
Indebtedness into the Term Loans shall be subject to the satisfaction (or waiver
in accordance with Section 10.2) of the following conditions:
(a)          The Administrative Agent and the Lenders, as applicable, shall have
received payment of all fees, expenses and other amounts due and payable to them
on or prior to the Closing Date, including any reimbursement or payment of all
out-of-pocket expenses of the Administrative Agent, the Lenders and their
respective Affiliates (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent and the Lenders) required to be reimbursed
or paid by the Borrower hereunder, or under any other Loan Document.
(b)          The Administrative Agent and the Lead Lender shall have received
all of the agreements, documents, instruments and other items set forth on the
closing checklist provided to Borrower on or about the date hereof, each in form
and substance satisfactory to the Lenders and executed and delivered by each of
the parties thereto, including, without limitation, the following:
(i)
            the Loan Documents;

(ii)           the ABL Credit Agreement and the documents related thereto;
provided that the terms of the ABL Credit Agreement and the Intercreditor
Agreement shall be satisfactory to the Administrative Agent and the Lead Lender;
provided, further, that the advances made under ABL Facility on the Closing Date
shall not exceed an amount equal to 110% of the aggregate principal amount of
letters of credit outstanding pursuant to the Existing Credit Agreement on the
Closing Date;
(iii)           a certificate of the secretary or assistant secretary of each
Loan Party, attaching and certifying (A) copies of its bylaws (estatutos
sociales) and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents, (B) certified copies of its articles or certificate of incorporation
(escritura constitutiva), certificate of organization or limited partnership, or
other registered organizational documents, (C) resolutions authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (D) the name, title and true signature of each officer of such Loan Party
executing the Loan Documents to which it is a party and (E) evidence that each
Loan Party is in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
68

--------------------------------------------------------------------------------

(iv)           an officer’s certificate of the Borrower dated the Closing Date,
certifying that: (v) immediately after giving effect to all the Transactions to
be consummated on the Closing Date, Qualified Cash is not less than $10,500,000,
(w) no Default or Event of Default exists, (x) all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct, (y) since May 31, 2019, there has been no change which has had or could
reasonably be expected to have a Material Adverse Effect, and (z) except as
disclosed on Schedule 3.1(b), no default or event of default exists with respect
to third-party credit agreements (including the ABL Credit Agreement), equipment
lease facilities or any Material Contracts;
(v)             a certificate, dated the Closing Date and signed by the chief
financial officer of each Loan Party, confirming that after giving effect to the
Transactions the Loan Parties as a consolidated group are Solvent;
(vi)            a duly executed notice of borrowing, a duly executed funds
disbursement agreement and report setting forth the sources and uses of the
proceeds of the Transactions;
(vii)           all Contractual Obligations of each Loan Party, in connection
with the execution, delivery, performance, validity and enforceability of the
Loan Documents, and any required consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect, no
investigation or inquiry by any Governmental Authority regarding the Term Loans
shall be ongoing, and the Borrower shall have provided an officer’s certificate
certifying as to the foregoing; and
(viii)          copies of (A) the unaudited balance sheets and related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for the most recently ended Fiscal Quarter ending
at least forty-five (45) days prior to the Closing Date, (B) financial
projections on a monthly basis through the Maturity Date, and (C) a pro forma
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries as of and for the twelve-month period most recently ended May 31,
2019, after giving effect to the Transactions, in each case for the fiscal
periods requested by the Lenders and in form and substance satisfactory to the
Lenders.
(c)          The Administrative Agent shall have received from each Loan Party
all documentation and other information that the Administrative Agent requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
(d)          Substantially simultaneously with the consummation of this
Agreement, the Borrower shall have consummated the Transactions in accordance
with their terms and applicable law.
69

--------------------------------------------------------------------------------

(e)          The Lenders shall have completed and be satisfied with the results
of their business and legal diligence with respect to the Borrower and its
Subsidiaries and the Transactions.
(f)          Receipt by the Administrative Agent and counsel to the Lenders of
the following:
(i)          The Perfection Certificate with respect to the Borrower and its
Subsidiaries (after giving effect to the Transactions), in form and substance
satisfactory to the Lenders;
(ii)          Searches of Uniform Commercial Code and PPSA filings in the
jurisdiction of formation of each Loan Party or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than those expressly permitted hereunder;
(iii)        Searches of ownership of, and Liens on, United States and Canadian
intellectual property of each Loan Party in the appropriate governmental
offices;
(iv) Certificates of insurance of the Loan Parties evidencing liability and
casualty insurance naming the Administrative Agent as additional insured (in the
case of liability insurance) and loss payee (in the case of hazard insurance) on
behalf of the Lenders; and
(v) UCC and PPSA financing statements in form acceptable to the Lenders to
perfect the Administrative Agent’s security interest in the Collateral of the
type for which a UCC or PPSA filing is effective.
(g)          At the time of and immediately after giving effect to the
consummation of this Agreement, no Default or Event of Default shall have
occurred and be continuing.
(h)          Warrants shall have been issued to the applicable Lenders.  The
Administrative Agent shall have received each of the Equity Documents, duly
executed by the Borrower and the other parties party thereto.
(i)          The Interest Reserve Account shall have been funded with the
Interest Reserve Amount.
(j)          Since May 31, 2019, there has been no change in the financial
condition, operations, business or properties of the Borrower or any of its
Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
70

--------------------------------------------------------------------------------

(k)          The representations and warranties of the Borrower in this
Agreement shall be true and correct when made on the Closing Date, at the time
of and immediately after giving effect to the consummation of this Agreement,
and the Borrower shall have provided an officer’s certificate certifying as to
the foregoing.
(l)          The Administrative Agent and the Lenders shall have received
favorable opinion of (i) Scudder Law Firm, P.C., L.L.O., (ii) Gowling WLG, and
(iii) Sesma, Sesma & McNeese, each in form and substance satisfactory to the
Required Lenders and their legal counsel and covering such matters incident to
the transactions contemplated by this Agreement and the other Loan Documents as
the Required Lenders may reasonably require, addressed to the Administrative
Agent and each Lender.
(m)          Except as set forth on Schedule 4.6(a), there shall be no (i)
litigation pending, or to the Borrower’s knowledge threatened in writing,
against or affecting Borrower or any Subsidiary, or (ii) injunction or other
form of restraining order, which in either case restrains or restricts or seeks
to restrain or restrict the closing of this Agreement or the making of the
Loans.
(n)          The Administrative Agent and Lenders shall have received evidence
that a duly executed notice shall have been delivered to each deposit bank that
is party to a Control Account Agreement, with such notice stating that Blue
Torch is the successor agent to Bank of America, N.A. under this Agreement and
such Control Account Agreements.
(o)          The Administrative Agent and Lenders shall have received assignment
and/or modification agreements to the Mortgages and Title Policies and such
other Mortgage Documents as the Administrative Agent may reasonably request, as
more fully set forth on Schedule 3.1.
Section 3.2.          Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent and the
Lenders.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
Section 4.1.          Due Organization and Qualification; Subsidiaries.
(a)          Each Loan Party (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization, (ii) is
qualified to do business in any jurisdiction where the failure to be so
qualified could reasonably be expected to result in a Material
71

--------------------------------------------------------------------------------

Adverse Effect, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.
(b)          Set forth on Schedule 4.1(b) is a complete and accurate description
of the authorized Equity Interests of each Loan Party, by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding.  Except as set forth on Schedule 4.1(b), no Loan Party
is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its Equity Interests or any security
convertible into or exchangeable for any of its Equity Interests.
(c)          Set forth on Schedule 4.1(c), is a complete and accurate list, as
of the Closing Date, of the Loan Parties’ direct and indirect Subsidiaries,
showing:  (i) the number of shares of each class of common and preferred Equity
Interests authorized for each of such Subsidiaries, and (ii) the number and the
percentage of the outstanding shares of each such class owned directly or
indirectly by the Borrower.  All of the outstanding Equity Interests of each
such Subsidiary has been validly issued and is fully paid and non-assessable.
(d)          Except as set forth on Schedule 4.1(d), there are no subscriptions,
options, warrants, or calls relating to any shares of any Loan Party’s or any of
its Subsidiaries’ Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument.
Section 4.2.          Due Authorization; No Conflict.
(a)          As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)          As to each Loan Party, the execution, delivery, and performance by
such Loan Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, provincial, territorial, state,
or local law or regulation applicable to any Loan Party or its Subsidiaries, the
governing documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, the failure of which to obtain could
not individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
72

--------------------------------------------------------------------------------

Section 4.3.          Governmental Consents.  The execution, delivery, and
performance by each Loan Party of the Loan Documents to which such Loan Party is
a party and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than (i) registrations, consents, approvals, notices, or other
actions that (A) have been obtained and that are still in force and effect or
(B) are expressly contemplated as being obtained at a later date in accordance
with the terms of the applicable Loan Document and (ii) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to the
Administrative Agent for filing or recordation, as of the Closing Date (or such
later date as the Required Lenders may agree in their sole discretion).
Section 4.4.          Binding Obligations; Perfected Liens.
(a)          Each Loan Document has been duly executed and delivered by each
Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, concurso mercantil, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
(b)          Except as otherwise provided herein, the Administrative Agent’s
Liens are validly created and perfected, first-priority Liens, subject only to
Permitted Liens.
Section 4.5.          Title to Assets; No Encumbrances; Intellectual Property.
(a)          Each of the Loan Parties and its Subsidiaries has (a) good, record
and marketable legal title to (in the case of fee interests in all Real Estate),
(b) valid leasehold interests in (in the case of leasehold interests in Real
Estate or personal property), and (c) good and marketable title to (in the case
of all other personal property), all of their respective assets reflected in
their most recent financial statements delivered pursuant to Section 5.1, in
each case except for assets disposed of since the date of such financial
statements to the extent permitted hereby.  All of such assets are free and
clear of Liens except for Permitted Liens after giving effect to the closing on
the Closing Date.
(b)          Except as set forth on Schedule 4.5, each Loan Party owns or
licenses or otherwise has the right to use all Intellectual Property rights that
are necessary for the operation of its business, without infringement upon or
conflict with the rights of any other Person with respect thereto, except for
such infringements and conflicts which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  No trademark or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
To the knowledge of each Loan Party, no patent, invention, device, application,
principle or any
73

--------------------------------------------------------------------------------

statute, law, rule, regulation, standard or code pertaining to Intellectual
Property is pending or proposed, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 4.6.          Litigation.
(a)          Except as set forth on Schedule 4.6(a), there are no actions,
suits, or proceedings pending or, to the knowledge of the Borrower, threatened
in writing against a Loan Party or any of its Subsidiaries that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect.
(b)          Schedule 4.6(b) sets forth a complete and accurate description,
with respect to each of the actions, suits, or proceedings (except for actions,
suits, or proceedings related to worker’s compensation) with asserted
liabilities in excess of (other than ordinary course auto liability suits), or
that are probable (in the case of all types of suits) to result in liabilities
in excess of $250,000 that, as of the Closing Date, is pending or, to the
knowledge of the Borrower, after due inquiry, threatened against a Loan Party or
any of its Subsidiaries, of (i) the principal parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the procedural status, as of the Closing Date, with
respect to such actions, suits, or proceedings, and (iv) whether any liability
of the Loan Parties’ and their Subsidiaries in connection with such actions,
suits, or proceedings is covered by insurance.
Section 4.7.          Compliance with Laws.  Except as disclosed on Schedule
4.7, no Loan Party nor any of its Subsidiaries is (a) in violation of any
applicable laws, rules, regulations, executive orders, or codes (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, or (b) subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, provincial, territorial, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
Section 4.8.          No Material Adverse Effect.  All historical financial
statements relating to the Loan Parties and their Subsidiaries that have been
delivered by the Borrower to the Administrative Agent and the Lenders on or
prior to the Closing Date have been prepared in accordance with Borrower’s and
the Subsidiaries’ historical accounting practices. Since May 31, 2019, no event,
circumstance, or change has occurred that individually or in the aggregate has
or could reasonably be expected to result in a Material Adverse Effect.
Section 4.9.          Solvency.
(a)          After giving effect to the Transactions, the Loan Parties, on a
consolidated basis, are Solvent.
(b)          No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated
74

--------------------------------------------------------------------------------

by this Agreement or the other Loan Documents with the intent to hinder, delay,
or defraud either present or future creditors of such Loan Party.
Section 4.10.          Employee Benefits.
(a)          No Loan Party nor any of its Subsidiaries nor any of their
respective ERISA Affiliates sponsors, maintains or contributes to (or has an
obligation to contribute to) or has any liability, actual or contingent, under,
any Pension Plan or any Multiemployer Plan.
(b)          Each Employee Benefit Plan and each Pension Plan is, and has been,
maintained in compliance with ERISA, the Code, all applicable laws and the terms
of each such Employee Benefit Plan or Pension Plan, other than as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c)          Each Employee Benefit Plan and each Pension Plan that is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or an application for
such letter is currently being processed by the Internal Revenue Service.  To
the knowledge of each Loan Party and their Subsidiaries and their respective
ERISA Affiliates after due inquiry, nothing has occurred which would prevent, or
cause the loss of, such qualification of any Employee Benefit Plan or Pension
Plan or related trust.
(d)          There are no pending or, to the knowledge of each Loan Party and
its Subsidiaries and their respective ERISA Affiliates, after due inquiry,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Employee Benefit Plan that could reasonably be expected to
result in a Material Adverse Effect.  There has been no non-exempt prohibited
transaction or violation of fiduciary responsibility rules with respect to any
Employee Benefit Plan that could reasonably be expected to result in a Material
Adverse Effect.
(e)          No liability to the PBGC (other than for the payment of current
premiums which are not past due) by any Loan Party or any of its Subsidiaries or
any of their respective ERISA Affiliates has been incurred or is expected to be
incurred by any Loan Party or any of its Subsidiaries or any of their respective
ERISA Affiliates with respect to any Pension Plan.
(f)          No ERISA Event has occurred or is reasonably expected to occur or
has occurred in the past six (6) years.
(g)          No Pension Plan has any Unfunded Pension Liability, no Loan Party
or any of its Subsidiaries or any of their respective ERISA Affiliates has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan, and no Loan Party or any of its Subsidiaries or any of their
respective ERISA Affiliates has engaged in a transaction subject to Section 4069
or 4212(c) of ERISA.
75

--------------------------------------------------------------------------------

(h)          No Loan Party nor any of its Subsidiaries or any of their ERISA
Affiliates sponsors, maintains, or contributes to (or has an obligation to
contribute to) any Employee Benefit Plan that may not be terminated by such Loan
Party in its sole discretion at any time without material liability.
(i)          No Loan Party nor any of its Subsidiaries or any of their
respective ERISA Affiliates has provided any security under Section 436(f) of
the Code.
(j)          Except as set forth on Schedule 4.10 hereto (none of which would
reasonably be expected to result in a Material Adverse Effect), no Canadian Loan
Party or any Subsidiary of any Canadian Loan Party sponsors, administers, or
otherwise has any liability in respect of, any Employee Benefit Plan, including
any Foreign Plan.
Section 4.11.          Environmental Condition.  Except as set forth on Schedule
4.11 and except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect,
(a)          each Loan Party and its Subsidiaries has complied and is in
compliance with all Environmental Laws,
(b)          each Loan Party and its Subsidiaries has obtained, has complied
with, and is in compliance with all Permits that are required pursuant to
Environmental Laws for the occupation of its facilities and the operation of its
business, and all such Permits are in full force and effect, free from breach
and the Transactions will not adversely affect them,
(c)          no Loan Party nor any of its Subsidiaries has received any written
notice, report or other information regarding any actual or alleged violation of
Environmental Law, any Environmental Liability, or any investigation, proceeding
or audit pursuant to Environmental Law,
(d)          none of the following exists at any property or facility owned or
operated (whether by fee interest, leasehold, or otherwise) by the Loan Parties
or their Subsidiaries, including the Real Property: (i) under or above-ground
storage tanks, (ii) asbestos containing materials in any form or condition,
(iii) materials or equipment containing polychlorinated biphenyls, or (iv)
landfills, surface impoundments, or disposal areas,
(e)          no Loan Party nor any of its Subsidiaries has handled, treated,
recycled, stored, transported, disposed of, arranged for or permitted the
disposal of, or Released any Hazardous Material, or owned or operated any
property or facility (and no such property or facility is contaminated by any
such substance) in a manner that has given or would give rise to any
Environmental Liability,
(f)          no property or facility of any Loan Party or any Subsidiary is
currently used, or to the Borrower’s knowledge, has ever been used for the
disposal of, or to produce, store, handle, treat, Release, or transport, any
Hazardous Materials, where such disposal,
76

--------------------------------------------------------------------------------

production, storage, handling, treatment, Release or transport was or is in
violation of any Environmental Law,
(g)          to the Borrower’s knowledge, after due inquiry, no Loan Party’s nor
any of its Subsidiaries’ properties or assets has ever been designated or
identified in any manner pursuant to any Environmental Law as a Hazardous
Materials disposal site,
(h)          no Loan Party nor any of its Subsidiaries has received notice that
a Lien arising under any Environmental Law has attached to any revenues or to
any Real Estate owned or operated by a Loan Party or its Subsidiaries, and
(i)          no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
ruling, decree (including consent decree), judgment, injunction, subpoena,
mandate, directive or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability
(j)          no Loan Party nor any of its Subsidiaries has, either expressly or
by operation of law, assumed or undertaken any Environmental Liability of any
other Person, and
(k)          to the Borrower’s knowledge, no Loan Party nor any of its
Subsidiaries is subject to any environmental condition or circumstance adversely
affecting its assets, properties, or operations that could reasonably be
expected to prevent or hinder continued compliance with Environmental Laws or
give rise to Environmental Liabilities.
Section 4.12.          Complete Disclosure.  All factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about the Borrower’s industry)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to the
Administrative Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about the Borrower’s industry) hereafter furnished by or on behalf of a Loan
Party or its Subsidiaries in writing to the Administrative Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.  The projections delivered to the Lenders on or prior
to the Closing Date represent, and as of the date on which any other projections
are delivered to the Lenders, such additional projections represent, Borrower’s
good faith estimate, on the date such projections are delivered, of the Loan
Parties’ and their Subsidiaries’ future performance for the periods covered
thereby based upon assumptions believed by the Borrower to be reasonable at the
time of the delivery thereof to the Administrative Agent (it being understood
that such Projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties and
their Subsidiaries,
77

--------------------------------------------------------------------------------

and no assurances can be given that such Projections will be realized, and
although reflecting the Borrower’s good faith estimate, projections or forecasts
based on methods and assumptions which the Borrower believed to be reasonable at
the time such Projections were prepared, are not to be viewed as facts, and that
actual results during the period or periods covered by the Projections may
differ materially from projected or estimated results).
Section 4.13.          Adverse Agreements.  No Loan Party or any of its
Subsidiaries is a party to any Contractual Obligation or subject to any
restriction or limitation in any governing document or any judgment, order,
regulation, ruling or other requirement of a court or other Governmental
Authority, which (either individually or in the aggregate) has, or in the future
could reasonably be expected (either individually or in the aggregate) to have,
a Material Adverse Effect.
Section 4.14.          Indebtedness.  Set forth on Schedule 4.14 is a true and
complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding on (i) June 30, 2019, with respect to lease obligations
and equipment financing constituting Indebtedness, and (ii) the Closing Date for
all other Indebtedness, in each case, that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of June 30, 2019, or the Closing Date, as applicable.
Section 4.15.          Payment of Taxes.  Except as disclosed on Schedule 4.15
or otherwise permitted under Section 5.5, each Loan Party has timely filed all
federal, provincial and territorial and material state, local and other Tax
returns and reports of it and its Subsidiaries required to be filed by any of
them, and all federal, provincial and territorial, and material state, local and
other Taxes levied or imposed upon a Loan Party and its Subsidiaries and upon
their respective assets, income, businesses and franchises have been paid when
due and payable.  Each Loan Party and each of its Subsidiaries have made
adequate provision in accordance with GAAP for all material Taxes not yet due
and payable.  Except as disclosed on Schedule 4.15, the Borrower does not know
of any proposed Tax assessment against a Loan Party or any of its Subsidiaries
for past due Taxes that is not being actively contested by such Loan Party or
such Subsidiary diligently, in good faith, and by appropriate proceedings;
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
Section 4.16.          Margin Stock.  No Loan Party nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any margin stock
within the meaning of Regulation U.  No part of the proceeds of the loans made
to the Borrower will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
for any purpose that violates the provisions of Regulation T, Regulation U or
Regulation X.
Section 4.17.          Governmental Regulation.  No Loan Party nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal, provincial,
territorial, or state statute or regulation which may
78

--------------------------------------------------------------------------------

limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
Section 4.18.          Permits.  Each Loan Party has, and is in compliance with,
all Permits required for such Person lawfully to own, lease, manage or operate,
or to acquire, each business and Facility currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent the failure to
have or be in compliance therewith could not reasonably be expected to have a
Material Adverse Effect.  No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect.
Section 4.19.          Employee and Labor Matters.  Except as set forth on
Schedule 4.19 or as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect:
(a)     there is (i) no unfair labor practice complaint pending or, to the
knowledge of the Borrower, threatened against any Loan Party or any of its
Subsidiaries before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party or any of its
Subsidiaries which arises out of or under any collective bargaining agreement,
(ii) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened in writing against any Loan Party or any of its
Subsidiaries, or (iii) to the knowledge of the Borrower, no union representation
question existing with respect to the employees of any Loan Party or any of its
Subsidiaries and no union organizing activity taking place or application for
certification has been filed with respect to any of the employees of any Loan
Party or any of its Subsidiaries;
(b)     no Loan Party or any of its Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar law, which remains unpaid or unsatisfied;
(c)    the hours worked and payments made to employees of the Loan Parties and
their respective Subsidiaries and all other minimum employment standards
requirements have been met and do not violate the Fair Labor Standards Act or
any other applicable legal requirements;
(d)    all material payments due from the Loan Parties or their respective
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of the Loan
Parties or their respective Subsidiaries (including, without limitation,
payments required to be made to the Mexican
79

--------------------------------------------------------------------------------

Social Security Institute (IMSS), the Institute of the National Fund for
Workers’ Housing (INFONAVIT) and the National Pension Retirement Savings System
(SAR));
(e)    no Loan Party nor any of its Subsidiaries nor any of their respective
ERISA Affiliates has any liability, including under any Employee Benefit Plan,
arising out of the treatment of any service provider as a consultant or
independent contractor and not as an employee;
(f)     No Canadian Loan Party or any Subsidiary of any Canadian Loan Party (is
a party or subject to or bound by any collective agreement; and none of the
employees of any Canadian Loan Party or any Subsidiary of any Canadian Loan
Party are employees or receive any benefits under any collective agreement;
(g)   as of the date hereof, the Loan Parties and all their Subsidiaries are in
compliance with all laws relating to labor and employment, including, but not
limited, to all laws relating to employment practices; the hiring, promotion,
assignment, and termination of employees; discrimination; equal employment
opportunities; disability; labor relations; wages and hours; hours of work;
payment of wages; immigration; workers’ compensation; employee benefits;
background and credit checks, pay equity; working conditions; occupational
safety and health; family and medical leave; or employee terminations;
background checks, data privacy and data protection.
Section 4.20.          Customers and Suppliers.  Other than customary bid
processes and negotiations in the ordinary course of business, there exists no
actual or threatened termination, cancellation or limitation of, or modification
to or change in, the business relationship between (i) any Loan Party, on the
one hand, and any customer or any group thereof, on the other hand, whose
agreements with any Loan Party are individually or in the aggregate material to
the business or operations of the Loan Parties on a consolidated basis, or (ii)
any Loan Party, on the one hand, and any supplier or any group thereof, on the
other hand, whose agreements with any Loan Party are individually or in the
aggregate material to the business or operations of the Loan Parties on a
consolidated basis; and there exists no present state of facts or circumstances
that reasonably could be expected to give rise to or result in any such
termination, cancellation, limitation, modification or change.
Section 4.21.          Real Estate.
(a)          All Real Estate owned or leased by the Borrower and its
Subsidiaries as of the Closing Date is listed on Schedule 4.21(a), and none of
the Borrower or any Subsidiary utilizes any other real property in connection
with the operation and conduct of its business the loss of use of which (either
individually or in the aggregate for all such real property) could reasonably be
expected to have a Material Adverse Effect.  Except as may be a Permitted Lien
or as listed on Schedule 4.21(a), no other parties occupy or use, or have a
right to occupy or use, any Real Estate. Each Mortgaged Property is comprised of
one (1) or more parcels which constitute a
80

--------------------------------------------------------------------------------

separate tax lot or lots and does not constitute a portion of any other tax lot
not a part of such Mortgaged Property.
(b)          Each of the Borrower and its Subsidiaries has delivered to the
Administrative Agent true, correct and complete copies of all leases, subleases
and other agreements in effect as of the Closing Date relating to leased Real
Estate where Collateral having a value in excess of $250,000 is maintained in
the ordinary course of business (the “Real Estate Leases”).  Each Real Estate
Lease is in full force and effect and is enforceable in accordance with its
respective terms.  To the knowledge of the Borrower, none of the Borrower, any
Subsidiary or any counterparty to a Real Estate Lease is in default thereof, and
no written notices of default have been sent or received under the Real Estate
Leases by the Borrower or any Subsidiary, in each case to the extent the same
could reasonably be expected to cause a Material Adverse Effect.
(c)          Except as disclosed on Schedule 4.21(c), there are no pending or,
to the Borrower’s knowledge, threatened, condemnation or expropriation
proceedings, lawsuits or administrative actions relating to any Real Estate. 
The eminent domain proceedings described on Schedule 4.21(c) (if any) are not
expected to result in a Material Adverse Effect on the Mortgaged Property
subject to such proceedings or the related Mortgage and Liens created thereby.
No Real Estate has suffered material damage or any casualty which has not been
repaired and restored.  The Real Estate, including all improvements, facilities,
fixtures, furnishings and equipment and all mechanical and utility
infrastructure, are in good condition and repair, sufficient for the ongoing
operation of the business conducted by the Borrower and its Subsidiaries at such
Real Estate, if any.  Except as disclosed on Schedule 4.21(c), there are no
material capital repairs or replacements required to be made to the Real Estate
for the ongoing operation of such business thereon, and no material deferred
maintenance which has not been undertaken on or prior to the date hereof.
(d)          Subject to self-insurance and insurance provided by captive
insurance companies, the properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower or any Subsidiary, in such amounts with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or any applicable Subsidiary operates.
(e)          There are no requirements or restrictions which would prevent or
restrict the Borrower from charging or mortgaging its interest in the Real
Estate in favor of the Administrative Agent.
Section 4.22.          Rolling Stock.
(a)          All of the Rolling Stock which is Collateral, other than Excluded
Rolling Stock:  (i) is owned by a Loan Party, and in respect of Rolling Stock
that is owned by a Loan Party that is not a Canadian Loan Party or a Mexican
Loan Party and which is not located or operated within Canada or Mexico, the
ownership of which, after compliance by such Loan Party with Section 5.15(b), is
evidenced by a Certificate of Title that has the name of such Loan Party
81

--------------------------------------------------------------------------------

noted thereon as the owner of it to the extent ownership can be so evidenced
under applicable law, (ii) is properly registered in one of the states of the
United States, one of the provinces  or territories of Canada or one of the
states of Mexico, as applicable to such Loan Party that is entitled to operate
such Rolling Stock in accordance with all applicable laws; (iii) after
compliance by the Borrower with Section 5.15(b) for any Rolling Stock not
located or operated in Canada or Mexico, is subject to the first priority, valid
and perfected security interest of the Administrative Agent; (iv) is not subject
to a Lien in favor of any person other than the Administrative Agent (other than
Permitted Liens); (v) is not subject to any lease, other than leases between or
among the Loan Parties and to owner-operators (as lessees) that contract with
the Loan Parties (as lessors); (vi) is used by such Loan Party in the ordinary
course of such Loan Party’s business (other than unseated tractors and excess
trailers not needed in the ordinary course of business); (vii) meets, in all
material respects, all applicable safety or regulatory standards applicable to
it for the use for which it is intended or for which it is being used;
(viii) meets, in all material respects, all applicable standards of all motor
vehicle laws or other statutes and regulations established by any Governmental
Authority and is not subject to any licensing or similar requirement that would
limit the right of the Administrative Agent to sell or otherwise dispose of such
Rolling Stock; and (ix) with respect to physical damage, is either self-insured
or covered by an insurance policy of the applicable Loan Party in such amounts
as are acceptable to the Lead Lender (or if no Lead Lender, the Required
Lenders), which insurance policy provides that Administrative Agent is the loss
payee.
(b)          The Rolling Stock of the Loan Parties (i) is not stored with a
bailee, warehouseman or similar party, and (ii) is located only at, or
in-transit between, locations in the continental United States, Canada, and
Mexico (including in “over the road use” or retained for the purpose of loading
or unloading, fueling, repairs and maintenance, driver scheduling and compliance
with hours of service, and other customary trucking uses).
(c)          As of the Closing Date, the net orderly liquidation value of the
Excluded Rolling Stock does not exceed $5,000,000 in the aggregate.
Section 4.23.          Material Contracts.  Set forth on Schedule 4.23 is a
reasonably detailed description of the Material Contracts of each Loan Party and
its Subsidiaries as of the Closing Date.  Each Material Contract (other than
those that have expired at the end of their normal terms) (a) is in full force
and effect and is binding upon and enforceable against the applicable Loan Party
or its Subsidiary and, to each Loan Party’s knowledge, after due inquiry, each
other Person that is a party thereto in accordance with its terms, (b) has not
been otherwise amended or modified (other than amendments or modifications
permitted by Section 7.6(b)), and (c) is not in default due to the action or
inaction of the applicable Loan Party or its Subsidiary.
(a)          Captive Insurance Subsidiaries.  As of the Closing Date, the
aggregate amount of Investments made in captive insurance subsidiaries of the
Borrower is an amount equal to $925,000.
Section 4.25.          Drivers.
82

--------------------------------------------------------------------------------

(a)      Neither the Borrower nor any of its Subsidiaries,
(i)       is required by any Driver Contract to segregate from its general funds
monies collected for such Driver or is otherwise restricted by any Driver from
use of those funds (except that the provisions of contracts with owner-operators
provide for an escrow (primarily for maintenance expenses), payment of interest
thereon, and refund in accordance with applicable law,
(ii)     holds or is required to hold any portion of its Accounts collected from
an Account Debtor in respect of a Driver’s services in trust for such Driver, or
(iii)    has any fiduciary relationship or duty to any Driver arising out of or
in connection with any Driver Contract or the transactions contemplated thereby.
(b)     All payments by the Borrower and its Subsidiaries in respect of payables
to Drivers, whether pursuant to any Driver Contract or otherwise, are made from
the Borrower’s and its Subsidiaries’ general funds in the normal course of
business.
Section 4.26.          Benefits of Guarantors.  Each of the Guarantors will
receive direct or indirect benefits from the financing granted under this
Agreement, through the execution and delivery of this Agreement and any other
Loan Document to which such Guarantor is a party.
Section 4.27.          Property and Assets in Quebec. Except solely for Canadian
Motor Vehicles which may from time to time be located in the Province of Quebec
while in the process of transporting and which are of a type of collateral that
are normally used in more than one jurisdiction (and for certainty not for any
such Canadian Motor Vehicles which are located in the Province of Quebec for but
which are not of a type of collateral that are normally used in more than one
jurisdiction), the Loan Parties do not (i) own any real property in the Province
of Quebec, (ii) have any employees which work at an office or physical location
in the Province of Quebec, or (iii) have any tangible personal property located
in the Province of Quebec in respect of which the fair market value of any such
personal property when taken together exceeds the aggregate amount of $50,000 of
lawful money of Canada (the “Quebec Personal Property Cap Amount”).
Section 4.28.          Sanctions.  None of any Loan Party, any Subsidiary
thereof, any of their respective directors, officers, or employees, shareholders
or owners, nor any of their respective agents or Affiliates, (i) is a Sanctioned
Person or currently the subject or target of any Sanctions, (ii) conducts any
business with or for the benefit of any Sanctioned Person, (iii) or directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Person, (iv) is a “Foreign Shell Bank” within the meaning of the USA
PATRIOT Act, i.e., a foreign bank that does not have a physical presence in any
country and that is not affiliated with a bank that has a physical presence and
an acceptable level of regulation and supervision, or (v) is a Person that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Section 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns. 
None of any Loan Party or any Subsidiary thereof
83

--------------------------------------------------------------------------------

has assets located in a Sanctioned Country.  Each Loan Party and each Subsidiary
is in compliance with all Sanctions, Anti-Money Laundering Laws and
Anti-Corruption Laws in all material respects.  Each Loan Party and each
officer, employee or director acting on behalf of any Loan Party is (and is
taking no action that would result in any such Person not being) in compliance
with (A) all applicable OFAC rules and regulations, (B) all applicable United
States of America, United Kingdom, United Nations, European Union, German,
Canadian, Australian and all other internationally respected national autonomous
sanctions, embargos and trade restrictions and (C) all applicable provisions of
the USA PATRIOT Act.  In addition, no Loan Party or any Subsidiary is engaged in
any kind of activities or business of or with any Person or in any country or
territory that is subject to any sanctions administered by OFAC, the United
Kingdom, the European Union, Germany, Canada, Australia or the United Nations. 
The representations given in this Section 4.28 shall not be made by, nor apply
to, any Loan Party in so far as such representation would result in a violation
of or conflict with the Foreign Extraterritorial Measures Act (Canada) or any
other applicable law in effect in Canada from time to time.
Section 4.29.          Anti-Corruption and Anti-Money Laundering.
(a)          Neither any Loan Party nor, to the knowledge of any Loan Party, any
director, officer, employee, or any other Person acting on behalf of any Loan
Party, has offered, promised, paid, given or authorized the payment or giving of
any money or other thing of value, directly or indirectly, to or for the benefit
of any Person, including without limitation, any employee, official or other
Person acting on behalf of any Governmental Authority, or otherwise engaged in
any activity that may violate any Anti-Corruption Law.
(b)          Neither any Loan Party nor, to the knowledge of any Loan Party, any
director, officer, employee, or any other Person acting on behalf of any Loan
Party, has engaged in any activity that would breach any Anti-Corruption Laws.
(c)          To the best of each Loan Party’s knowledge and belief, there is no
pending or, to the knowledge of any Loan Party, threatened action, suit,
proceeding or investigation before any court or other Governmental Authority
against any Loan Party or any of its directors, officers, employees or other
Person acting on its behalf that relates to a potential violation of any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions.
(d)          The Loan Parties will not directly or indirectly use, lend or
contribute the proceeds of the Loans for any purpose that would breach the
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions.
ARTICLE V

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that so long as any Obligation remains unpaid
or outstanding:
 
84

--------------------------------------------------------------------------------

Section 5.1.          Financial Statements, Reports, Certificates.  The Loan
Parties (a) will deliver to the Administrative Agent, with copies to each
Lender, each of the financial statements, reports, and other items set forth on
Schedule 5.1 no later than the times specified therein, (b) agree that no
Subsidiary of a Loan Party will have a Fiscal Year different from that of the
Borrower, (c) agree to maintain a system of accounting that enables the Borrower
to produce financial statements in accordance with GAAP, and (d) agree that they
will, and will cause each other Loan Party to, (i) keep a reporting system that
shows all additions, sales, claims, returns, and allowances with respect to
their and their Subsidiaries’ sales, and (ii) maintain their billing systems and
practices substantially as in effect as of the Closing Date and shall only make
material modifications thereto with notice to, and with the consent of, the
Required Lenders; provided, however, that modifications undertaken to comply
with the remediation of internal controls or the consolidation of systems of
various Subsidiaries into fewer systems shall be permitted.
Section 5.2.          [Reserved].
Section 5.3.          Existence; Permits.  Except as otherwise permitted under
Section 7.3 or Section 7.4 with respect to the Subsidiaries listed in clause (b)
of the definition of Excluded Entities, each Loan Party will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect (a) such Person’s valid existence and good standing in its jurisdiction
of organization and, except as could not reasonably be expected to result in a
Material Adverse Effect, good standing with respect to all other jurisdictions
in which it is qualified to do business, and (b) any rights, franchises,
Permits, licenses, accreditations, authorizations, or other approvals material
to their businesses. Except for Permitted Dispositions, the Borrower shall, at
all times, own, directly or indirectly, 100% of the Equity Interests of its
Subsidiaries to the extent 100% owned on the Closing Date.
Section 5.4.          Maintenance of Properties.
(a)          Each Loan Party will, and will cause each of its Subsidiaries to,
maintain and preserve all of its assets that are necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear, tear, casualty, and condemnation and Permitted Dispositions excepted.
(b)          The Loan Parties shall use, store and maintain their Rolling Stock
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity with applicable laws in all material respects
(including any federal, provincial, territorial, state or other motor vehicles
statutes, the requirements of the Federal Fair Labor Standards Act of 1938, as
amended, and all rules, regulations and orders related thereto).
Section 5.5.          Taxes.   Each Loan Party will, and will cause each of its
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all federal, and other material state, local and other Taxes
imposed, levied, or assessed against it, or any of its assets or in respect of
any of its income, businesses, or franchises, except to the extent that the
validity of such governmental assessment or Tax is the subject of a Permitted
Protest.
85

--------------------------------------------------------------------------------

Section 5.6.          Insurance.  Each Loan Party will, and will cause each of
its Subsidiaries to, at the Borrower’s expense, (a) maintain insurance
(including self-insurance) respecting each of the Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily insured (including flood insurance and insurance with respect
to liability for bodily injury and property damage resulting from the operation
of the Rolling Stock by the Borrower or any of its Subsidiaries) against by
other Persons engaged in same or similar businesses and similarly situated and
located and (b) without limiting the generality of the foregoing, the applicable
Loan Parties will maintain or cause to be maintained flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the Flood Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System. 
Subject to self-insurance and insurance provided by captive insurance companies,
all such policies of insurance shall be with financially sound and reputable
insurance companies acceptable to the Required Lenders and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to the Required Lenders (it being
agreed that the amount, adequacy, and scope of the policies of insurance of the
Loan Parties in effect as of the Closing Date are acceptable to the Required
Lenders). All property insurance policies covering the Collateral are to be made
payable to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders, as their interests may appear, in case of loss, pursuant to a
standard loss payable endorsement with a standard non-contributory “lender” or
“secured party” clause and are to contain such other provisions as the
Administrative Agent or the Required Lenders may reasonably require to fully
protect the Lenders’ interest in the Collateral and to any payments to be made
under such policies.  All certificates of property and general liability
insurance are to be delivered to the Administrative Agent, with the lender’s
loss payable and additional insured endorsements in favor of the Administrative
Agent and shall provide for not less than 30 days (10 days in the case of
non-payment) prior written notice to the Administrative Agent of the exercise of
any right of cancellation.  If any Loan Party or its Subsidiaries fails to
maintain such insurance, the Administrative Agent may arrange for such
insurance, but at the Borrower’s expense and without any responsibility on the
Administrative Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims. 
The Borrower shall give the Administrative Agent prompt notice of any loss
exceeding $250,000 covered by its or its Subsidiaries’ casualty or business
interruption insurance (if any).  Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent shall have the sole right to
file claims under any property and general liability insurance policies in
respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies; provided, that if the Administrative
Agent fails to file a claim within a reasonable time after written notice by the
Borrower to the Administrative Agent of an event giving rise to such claim, then
the Borrower may file such claim.
Section 5.7.          Books and Records; Inspection and Collateral Monitoring.
86

--------------------------------------------------------------------------------

(a)          Prior to the Restatement Effective Date, each Loan Party will, and
will cause each of its Subsidiaries to, maintain proper books of record and
account, in which full, true and correct entities consistent with the most
recent audited financial statements of the Borrower and the Subsidiaries
delivered to the Administrative Agent before the Closing Date shall be made of
all financial transactions and other transactions involving the assets and
business of the Borrower or such Subsidiary, as the case may be.  From and after
the Restatement Effective Date, each Loan Party will, and will cause each of its
Subsidiaries to, maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied (where
applicable) shall be made of all financial transactions and other transactions
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.
(b)          Each Loan Party will, and will cause each of its Subsidiaries to,
permit the Administrative Agent, any Lender, and each of their respective duly
authorized representatives or agents to visit any of its properties and inspect
any of its assets or books and records, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of a Loan Party shall be allowed to be present) at such
reasonable times and intervals as the Administrative Agent or any Lender, as
applicable, may designate and, so long as no Default or Event of Default has
occurred and is continuing, with reasonable prior notice to the Borrower and
during regular business hours.  Such visits and inspections shall be at the
expense of the Loan Parties for up to two such visits and inspections per Fiscal
Year; provided that if an Event of Default shall have occurred and be
continuing, all such visits and inspections shall be at the expense of the Loan
Parties.
(c)          The Loan Parties shall permit, and shall assist the Administrative
Agent in, the conducting, one time per twelve month period, a full appraisal of
the Rolling Stock and Real Estate of the Loan Parties (and an interim desktop
appraisal once per twelve month period between such annual appraisal), which
appraisal shall be conducted by a qualified independent third party reasonably
satisfactory to the Administrative Agent at the expense of the Borrower in order
to determine the net orderly liquidation value of such Rolling Stock and the
fair market value of the Real Estate.
Section 5.8.          Compliance with Laws.  Each Loan Party will, and will
cause each of its Subsidiaries to, comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
Section 5.9.          Environmental.  Each Loan Party will, and will cause each
of its Subsidiaries to,
(a)          Keep any property either owned or operated by the Borrower or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
87

--------------------------------------------------------------------------------

(b)          Comply, in all material respects, with Environmental Laws and any
permits issued pursuant thereto and provide to the Administrative Agent
documentation of such compliance which the Administrative Agent or any Lender
reasonably requests, and establish and maintain an environmental management and
compliance system reasonably designed to assure and monitor continued compliance
with all applicable Environmental Laws in all material respects,
(c)          Promptly notify the Administrative Agent in writing after becoming
aware of any Release of Hazardous Material from or onto property owned or
operated by the Borrower or its Subsidiaries that could reasonably be expected
to result in any liability to the Loan Parties in excess of (x) with respect to
any property that is not Collateral, $500,000 and (y) with respect to property
that is Collateral, $250,000, and promptly take all Remedial Actions required to
comply with applicable Environmental Law, to safeguard human health and safety,
and to avoid subjecting the Collateral or Real Property to any Lien; provided
that, after becoming aware of a Release of Hazardous Materials from or onto
property owned or operated by the Borrower or its Subsidiaries, if any Loan
Party shall fail to respond promptly to any such Release or any Loan Party shall
fail to comply with any of the requirements of this Section 5.9, then the
Administrative Agent on behalf of Lenders may, upon notice to the Loan Parties,
but without the obligation to do so, for the sole purpose of protecting
Administrative Agent’s interest in the Collateral: (i) give such notices or (ii)
enter onto the Real Property (or authorize third parties to enter onto the Real
Property) and take such actions as Administrative Agent (or such third parties
as directed by Administrative Agent) deems reasonably necessary to comply with
Environmental Law or to prevent a diminution in the value of the Real Property,
including actions to remediate, remove, mitigate or otherwise manage any such
Release or Environmental Liability.  All reasonable costs and expenses incurred
by Administrative Agent and Lenders (or such third parties) in the exercise of
any such rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended, shall be paid upon demand by Loan
Parties, and until paid shall be added to and become a part of the Obligations
created by the terms of this Agreement or any other agreement, and
(d)          Promptly, but in any event within 3 Business Days after its receipt
thereof, provide the Administrative Agent with written notice of any of the
following:  (i) notice that an Environmental Lien has been filed against any of
the real or personal property of the Borrower or their respective Subsidiaries,
(ii) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against the Borrower or its Subsidiaries that
could reasonably be expected to result in any liability to the Loan Parties in
excess of (x) with respect to property that is not Collateral, $500,000 and (y)
with respect to property that is Collateral, $250,000, and (iii) written notice
of a violation, citation, or other administrative order from a Governmental
Authority with respect to any applicable Environmental Law that could reasonably
be expected to result in liability to the Loan Parties in excess of (x) with
respect to property that is not Collateral, $500,000 and (y) with respect to
property that is Collateral, $250,000, and
(e)          Promptly, but in any event within 5 Business Days, after the
request therefor by the Administrative Agent, deliver to the Administrative
Agent with respect to each
88

--------------------------------------------------------------------------------

parcel of property owned or operated by the Borrower or its Subsidiaries, any
existing title reports, surveys or environmental assessment reports.
Section 5.10.          Disclosure Updates.  Each Loan Party will, promptly, and
in no event later than 5 Business Days after obtaining knowledge thereof, notify
the Administrative Agent in writing if any written information, exhibit, or
report furnished to the Administrative Agent or the Lenders contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made.  The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.
Section 5.11.          Formation of Subsidiaries.  Each Loan Party will, at the
time that any Loan Party forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Closing Date (including any Subsidiary
formed as a result of an LLC Division), or any Subsidiary guarantees the
obligations under the ABL Credit Agreement, within 10 days of such formation,
acquisition or other such event (or such later date as permitted by the Required
Lenders in their sole discretion) (a) cause such Subsidiary to provide to the
Administrative Agent and the Lenders a joinder to the Security Agreement,
together with such other security agreements (including Mortgages with respect
to any Real Estate owned in fee of such Subsidiary with a fair market value
greater than $250,000, as well as appropriate financing statements (and with
respect to all property subject to a Mortgage, fixture filings), all in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders (including being sufficient to grant the Administrative Agent a Lien
(subject only to Permitted Liens) in and to the assets of such newly formed or
acquired Subsidiary); (b) provide, or cause the applicable Loan Party to
provide, to the Administrative Agent a pledge agreement (or an addendum to the
Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
Subsidiary in form and substance reasonably satisfactory to the Administrative
Agent and the Required Lenders (which pledge, if reasonably requested by the
Administrative Agent or the Lead Lender, shall be governed by the laws of the
jurisdiction of such Subsidiary), and (c) provide to the Administrative Agent
and the Lenders all other documentation, including one or more opinions of
counsel reasonably satisfactory to the Lenders, which, in its opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including surveys and policies of title
insurance, ASTM E-1527-13 Phase I environmental site assessments, other Mortgage
Documents, and other documentation with respect to all Mortgaged Properties);
provided, however, that none of (a) – (c) will apply with respect to any new
captive insurance company formed in the ordinary course of business. Any
document, agreement, or instrument executed or issued pursuant to this
Section 5.11 shall constitute a Loan Document.
Section 5.12.          Further Assurances.  Each Loan Party will, and will cause
each of the other Loan Parties to:
89

--------------------------------------------------------------------------------

(a)          at any time upon the reasonable request of the Lead Lender (or if
no Lead Lender, the Required Lenders), execute or deliver to the Administrative
Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, Mortgages, ASTM E‑1527-13 Phase I environmental site
assessments of Mortgaged Properties, deeds of trust, opinions of counsel,
Mortgage Documents, and all other documents (the “Additional Documents”) that
the Lead Lender (or if no Lead Lender, the Required Lenders) may reasonably
request in form and substance reasonably satisfactory to the Lead Lender (or if
no Lead Lender, the Required Lenders), to create, perfect, and continue
perfected or to better perfect the Administrative Agent’s Liens with respect to
the Collateral (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of the
Administrative Agent in any Real Estate acquired after the Closing Date by the
Borrower or any other Loan Party having a fair market value in excess of
$250,000 and to cause such Liens to be insured, and in order to fully consummate
all of the transactions contemplated hereby and under the other Loan Documents. 
To the maximum extent permitted by applicable law, if the Borrower or any other
Loan Party refuses or fails to execute or deliver any reasonably requested
Additional Documents within a reasonable period of time following the request to
do so, the Borrower and each other Loan Party hereby authorizes the
Administrative Agent to execute any such Additional Documents in the applicable
Loan Party’s name and authorizes the Administrative Agent to file such executed
Additional Documents in any appropriate filing office.  In furtherance of, and
not in limitation of, the foregoing, each Loan Party shall take such actions as
the Administrative Agent or the Lead Lender (or if no Lead Lender, the Required
Lenders) may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by the Collateral, including
all of the outstanding capital Equity Interests of the Borrower and its
Subsidiaries (subject to exceptions and limitations contained in the Loan
Documents), and
(b)          (i) at any time upon the reasonable request of the Lead Lender (or
if no Lead Lender, the Required Lenders), execute or deliver to the
Administrative Agent leasehold Mortgages and the other Mortgage Documents with
respect to any Real Estate leases entered into after the Closing Date by the
Borrower or any other Loan Party with a lessor who is an Affiliate of any Loan
Party and (ii) use its commercially reasonable efforts to obtain and deliver to
the Administrative Agent Collateral Access Agreements with respect to any
material Real Estate leases entered into after the Closing Date by the Borrower
or any other Loan Party with a lessor who is not an Affiliate of any Loan Party.
Section 5.13.          Lender Meetings.  The Loan Parties will, at the request
of the Administrative Agent or any Lender (but not more frequently than once per
Fiscal Quarter), within 10 days after the date of such request, hold a meeting
(at a mutually agreeable location and time or, at the option of the
Administrative Agent or such Lender, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous Fiscal Quarter and the financial condition of the
Borrower and its Subsidiaries and the projections presented for the current
Fiscal Quarter or Fiscal Year of the Borrower.
Section 5.14.          Compliance with ERISA and the Code.  Except for matters
disclosed on Schedule 5.14, in addition to and without limiting the generality
of Section 5.8, the
90

--------------------------------------------------------------------------------

Loan Parties and their respective Subsidiaries shall, and shall cause their
respective ERISA Affiliates to, (a) comply in all respects with applicable
provisions of ERISA and the Code and other applicable laws with respect to all
Employee Benefit Plans and Pension Plans except as would not reasonably be
expected to result in liability in excess of $250,000, (b) not take any action
or fail to take action, without the prior written consent of the Administrative
Agent and the Required Lenders, the result of which could result in a Loan Party
or any of its Subsidiaries or any of their respective ERISA Affiliates incurring
a liability in excess of $250,000 to the PBGC or to a Multiemployer Plan (other
than to pay contributions or premiums payable in the ordinary course), (c) not
allow any facts or circumstances to exist with respect to one or more Employee
Benefit Plans or Pension Plans that, individually or in the aggregate,
reasonably could be expected to result in liability of any Loan Party or any of
its Subsidiaries or any of their respective ERISA Affiliates, after deducting
any amount for which a fiduciary liability or other insurance carrier has
provided an unconditional written acknowledgement of liability coverage, in
excess of the Threshold Amount, (d) not participate in any prohibited
transaction that could result in a material civil penalty excise tax, fiduciary
liability or correction obligation under ERISA or the Code, after deducting any
amount for which a fiduciary liability or other insurance carrier has provided
an unconditional written acknowledgement of liability coverage, (e) operate each
Employee Benefit Plan and Pension Plan in such a manner that will not incur any
material tax liability under the Code (including Section 4980B of the Code), 
(f) furnish to the Administrative Agent upon the Administrative Agent’s or Lead
Lender’s  (or, if no Lead Lender, the Required Lenders’) written request such
additional information about any Employee Benefit Plan, Pension Plan or
Multiemployer Plan for which any Loan Party or any of its Subsidiaries or any of
their respective ERISA Affiliates could reasonably expect to incur any liability
in excess of $250,000.  With respect to each Pension Plan and each Multiemployer
Plan, except as could not reasonably be expected to result in any material
liability to the Loan Parties or any of their Subsidiaries or any of their
respective ERISA Affiliates, the Loan Parties and their Subsidiaries and their
respective ERISA Affiliates shall (i) satisfy in full and in a timely manner,
without incurring any late payment or underpayment charge or penalty and without
giving rise to any Lien, all of the contribution and funding requirements of the
Code and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely
manner, without incurring any late payment or underpayment charge or penalty,
all premiums required pursuant to ERISA.
Section 5.15.          Rolling Stock.
(a)          Except with respect to Excluded Rolling Stock, each Loan Party
shall at all times maintain records with respect to the Rolling Stock of the
Loan Parties that is Collateral reasonably satisfactory to the Lead Lender (or
if no Lead Lender, the Required Lenders), keeping correct, detailed and accurate
records describing such Rolling Stock, the quality and repair records with
respect thereto, and such Loan Party’s cost therefor.
(b)          (x) As soon as available, and in no event later than 60 days (or
such later time period as the Lead Lender (or if no Lead Lender, the Required
Lenders) shall agree in their discretion) after the Closing Date, with respect
to all Rolling Stock of the Loan Parties that is Collateral on the Closing Date
(other than Excluded Rolling Stock) and (y) with respect to
91

--------------------------------------------------------------------------------

Rolling Stock acquired after the Closing Date, no later than ten (10) Business
Days after any Loan Party acquires any such additional Rolling Stock that is
Collateral, the Borrower shall deliver to the Administrative Agent or a third
party title processor designated by the Administrative Agent or the Lead Lender
(or, if no Lead Lender, the Required Lenders) (a “Title Processor”): (i) copies
of certificates of title for such Rolling Stock with lien notations in the
Administrative Agent’s name evidencing a first priority Lien in favor of the
Administrative Agent in such Rolling Stock (or equivalent Lien perfection
documentation under the laws of Canada or Mexico, if applicable), or (ii) to the
extent that such Lien does not already appear on any certificate of title for
such Rolling Stock, evidence that the Borrower has submitted correct and
complete Lien Vehicle Documentation, duly authorized, executed and delivered by
the applicable Loan Party, to effect the notation of the Administrative Agent’s
Lien on the original certificate of title for such Rolling Stock (or equivalent
Lien perfection documentation under the laws of Canada or Mexico, if applicable)
and evidence of receipt of such applications by the appropriate Department of
Motor Vehicles or other Governmental Authority acknowledging receipt of such
applications, with a certification from the Borrower that, to its knowledge,
such applications comply with the requirements of such Governmental Authority. 
The Borrower shall cooperate with the Administrative Agent and any Title
Processor, and promptly take such actions as are reasonably required by the
Administrative Agent, Lead Lender (or, if no Lead Lender, the Required Lenders)
or such Title Processor for the purpose of perfecting the Liens of the
Administrative Agent in all such Vehicles. For the avoidance of doubt, the Loan
Parties shall be responsible for paying or reimbursing the Administrative Agent,
as applicable, for all fees, costs and other expenses incurred in connection
with perfecting the Liens of the Administrative Agent on such Vehicles.
(c)          Subject to Section 5.15(b), the Borrower shall deliver or cause to
be delivered to a Title Processor the original certificates of title for all
Rolling Stock of the Loan Parties that is Collateral (other than Excluded
Rolling Stock), and such Title Processor shall thereafter hold all such
certificates of title as the bailee of the Administrative Agent on terms and
conditions reasonably acceptable to the Administrative Agent and the Required
Lenders (including arrangements to release such certificates of title and the
Administrative Agent’s Lien recorded thereon in connection with any permitted
sale or Disposition of such Rolling Stock).
(d)          Each Loan Party will keep the Rolling Stock of such Loan Party that
is Collateral only within the United States, Canada, and Mexico.
(e)          With respect to all Rolling Stock and also including serial number
goods, serial numbered goods, motor vehicles and road vehicles (in each case,
within the meaning of the PPSA) at any time (i) owned by any Canadian Loan Party
or (ii) located or operated in Canada prior to or as at the Closing Date (in
this Section 5.15(e), a “Canadian Motor Vehicle”), the Borrower shall (a) have
provided to the Administrative Agent the vehicle identification number for such
Canadian Motor Vehicles and all other information required to list Canadian
Motor Vehicles in PPSA financing statements including make, model and year of
such Canadian Motor Vehicles (collectively, the “Required Canadian Motor Vehicle
Info”) and (b) financing statements or financing change statements satisfactory
to the Administrative Agent listing the Required Canadian Motor Vehicle Info for
all such Canadian Motor Vehicles shall have been registered
92

--------------------------------------------------------------------------------

under the PPSA in all applicable provinces and/or territories as determined by
the Administrative Agent in its discretion.  With respect to all Canadian Motor
Vehicles acquired by a Loan Party after the Closing Date, the Borrower shall
promptly or shall cause the applicable Loan Party to promptly, and in any event
within 10 days following the date of acquisition of any additional Canadian
Motor Vehicle(s), (a) provide written notice to the Administrative Agent of such
acquisition of such Canadian Motor Vehicle and all Required Canadian Motor
Vehicle Info for each such Canadian Motor Vehicle and (b) file or caused to be
filed such financing statements or financing change statements under each
applicable PPSA to include the Required Canadian Motor Vehicle Info for each
such Canadian Motor Vehicle (for certainty, the Borrower shall deliver or cause
to be delivered to the Administrative Agent by the applicable Loan Party a draft
of any such financing statements or financing change statements prior to the
registration of any such financing statements or financing change statements and
the Borrower shall not complete any such filings without the prior written
consent of the Administrative Agent (acting at the direction of the Lead Lender
(and if no Lead Lender, the Required Lenders)).
Section 5.16.          Driver Payables.  Pay all Driver Payables before the same
become delinquent, except to the extent that the validity thereof shall be the
subject of a Permitted Protest or the delinquent amount is immaterial,
individually and in the aggregate for all such delinquent amounts.
Section 5.17.          Reserved.
Section 5.18.          Pledged Accounts and Collateral Account.
(a)          The Borrower shall cause the Loan Parties to grant and maintain
perfected Liens (subject only to Permitted Liens and the Intercreditor
Agreement) in favor of the Administrative Agent in all deposit and disbursement
accounts, and all securities accounts, of the Loan Parties pursuant to Control
Account Agreements, other than the Excluded Accounts.  The Borrower shall not,
and shall not cause or permit any Subsidiary thereof to, accumulate or maintain
cash in payroll accounts as of any date of determination in excess of $50,000
over the amount of checks outstanding against such accounts as of that date and
amounts necessary to meet minimum balance requirements.  The Borrower shall
promptly notify the Administrative Agent in writing of the opening of any
deposit, disbursement or securities accounts.  Notwithstanding the foregoing,
the Borrower and the Loan Parties shall be permitted to close deposit and
disbursement accounts and securities accounts that are determined in good faith
to be no longer useful to the business of the Borrower and its Subsidiaries;
provided that, to the extent such accounts were subject to a Control Account
Agreement, any cash and other assets contained in such accounts shall be
transferred to another account that is subject to a Control Account Agreement.
(b)          Each Loan Party will, and will cause each of its Subsidiaries to,
deposit, or cause to be deposited, within two (2) Business Days after receipt
thereof any proceeds of Term Loan Collateral into the Collateral Account.
93

--------------------------------------------------------------------------------

Section 5.19.          Post Closing.  The Borrower shall deliver to the
Administrative Agent each of the items set forth on Schedule 5.19 within the
timeframes set forth therein.
Section 5.20.          Quebec Matters.  Excluding Canadian Motor Vehicles which
are in the process of transporting and which are of a type of collateral that
are normally used in more than one jurisdiction, the Borrower shall not permit
the Loan Parties (or any one or more of them) to have personal property located
in the Province of Quebec at any time or from time to time which when taken
together has a fair market value which exceeds the Quebec Personal Property Cap
Amount unless and until (i) the Borrower causes all such Loan Parties with
personal property/movable property located in the Province of Quebec to deliver
to the Administrative Agent Quebec governed law security documents in form and
substance satisfactory to the Administrative Agent and the Lenders, (ii) such
security documents or notice thereof have been registered against each such
applicable Loan Party under the PPSA with the priority required hereunder, (iii)
the Borrower has caused all such applicable Loan Parties to deliver to the
Administrative Agent and the Lenders in form and substance satisfactory to the
Administrative Agent and the Lenders (a) officer’s certificates and resolutions
addressing standard matters and (b) opinion letters from Canadian counsel for
such Loan Parties including without limitation from Quebec counsel for such Loan
Parties opining as to the enforceability of such Quebec governed law security
documents, the grant of a valid Lien thereunder, and all actions having been
taken to perfect and/or render opposable against all other Persons the Lien
granted thereunder.
Section 5.21.          DPA Payments.  During the term hereof, (a) so long as no
Event of Default shall have occurred and be continuing, and (b)
contemporaneously with the delivery to the Administrative Agent and the Lenders
of audited annual financial statements pursuant to Section 5.1(a), commencing
with the delivery to the Administrative Agent and the Lenders of the financial
statements for the Fiscal Year ended June 30, 2020, the Borrower shall make (or
cause the Loan Parties to make) the payments required under the DPA in an amount
not greater than the greater of (i) 12.5% of the Excess Cash Flow of the
Borrower and its Subsidiaries for such Fiscal Year; and (ii) 50% of the Excess
Cash Flow of the Borrower and its Subsidiaries for such Fiscal Year remaining
after paying the Lenders the mandatory prepayment under Section 2.5(c)(i), if
and to the extent the percentage referenced in that Section is amended to be
lower than 75.0%.
Section 5.22.          Board Observation Rights.  The Administrative Agent shall
be entitled to designate one observer (the “Board Observer”) to attend any
regular, quarterly meeting (a “BOD Meeting”) of the Board of Directors of the
Borrower (or its direct or indirect ultimate parent holding company) or any of
its Subsidiaries (or, in each case, any relevant committees thereof), except
that the Board Observer shall not be entitled to vote on matters presented to or
discussed by the Board of Directors (or any relevant committee thereof) of the
Borrower (or its direct or indirect ultimate parent holding company) or any of
its Subsidiaries at any such meetings.  The Board Observer shall be timely
notified of the time and place of any BOD Meetings (which shall be held no less
than once per quarter) and will be given written notice of all proposed actions
to be taken by the Board of Directors (or any relevant committee thereof) of the
Borrower (or its direct or indirect ultimate parent holding company) and any of
its Subsidiaries at such meeting as if the Board Observer were a member
thereof.  Such notice shall describe in reasonable detail the
94

--------------------------------------------------------------------------------

nature and substance of the matters to be discussed and/or voted upon at such
meeting (or the proposed actions to be taken by written consent without a
meeting).  Each Board Observer may be excluded from meetings (or a portion
thereof) and materials provided to such observer in connection with such
meetings may be redacted to the extent that the Board of Directors determines in
good faith that such exclusion (or redaction) is required (i) to preserve an
attorney-client or accountant-client or any other available privilege or (ii) to
avoid a conflict of interest on the part of the Administrative Agent or any
Lender or such Board Observer; provided, that in any such event the
Administrative Agent is given notice of such exclusion or redaction, as the case
may be.  Subject to the foregoing sentence, the Board Observer shall have the
right to receive all information provided to the members of the Board of
Directors or any similar group performing an executive oversight or similar
function (or any relevant committee thereof) of the Borrower (or its direct or
indirect ultimate parent holding company) and any of its Subsidiaries in
anticipation of or at such meeting (whether telephonic or otherwise), in
addition to copies of the records of the proceedings or minutes of such meeting,
when provided to the members, and the Board Observer shall keep such materials
and proceedings and information confidential in accordance with Section 10.11 of
this Agreement.  The Borrower shall reimburse the Board Observer for all
reasonable out-of-pocket costs and expenses incurred in connection with its 
participation in any such BOD Meeting.
Section 5.23.          Anti-Corruption Laws; Anti-Money Laundering Laws;
Sanctions.
(a)          The Loan Parties shall comply, and cause each of its Subsidiaries
to comply, with all applicable Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions.
(b)          No Loan Party nor, to the knowledge of any Loan Party, any
director, officer, employee or any Person acting on behalf of any Loan Party
will engage in any activity that would breach any Anti-Corruption Law.
(c)          The Loan Parties shall promptly notify the Administrative Agent of
any action, suit or investigations by any court or Governmental Authority in
relation to an alleged breach of any Anti-Corruption Law.
(d)          The Loan Parties shall not directly or indirectly use, lend or
contribute the proceeds of any Loan for any purpose that would breach any
Anti-Corruption Law.
(e)          Each Loan Party, and each officer, employee or director, acting on
behalf of the Loan Party is (and will take no action which would result in any
such Person not being) in compliance with (A) all applicable OFAC rules and
regulations, (B) all applicable United States of America, United Kingdom, United
Nations, European Union, German, Canadian, Australian and all other reasonable
internationally respected national autonomous sanctions, embargos and trade
restrictions and (C) all applicable provisions of the USA PATRIOT  Act.  In
addition, none of the activities or business of any Loan Party includes any kind
of activities or business of or with any Person or in any country or territory
that is subject to any Sanctions.
95

--------------------------------------------------------------------------------

(f)          In order to comply with the “know your customer/borrower”
requirements of the Anti-Money Laundering Laws, promptly provide to the
Administrative Agent upon its reasonable request from time to time (A)
information relating to individuals and entities affiliated with any Loan Party
that maintain a business relationship with the Administrative Agent, and (B)
such identifying information and documentation as may be available for such Loan
Party in order to enable the Administrative Agent or any Lender to comply with
Anti-Money Launder Laws.
The covenant in this Section 5.23 shall not be made by nor apply to any Canadian
Loan Party in so far as such covenant would result in a violation of or conflict
with the Foreign Extraterritorial Measures Act (Canada) or any other applicable
law in effect in Canada from time to time.
ARTICLE VI

FINANCIAL COVENANTS
The Borrower covenants and agrees that so long as any Obligation remains unpaid
or outstanding:
Section 6.1.          Lease Adjusted Leverage Ratio.  The Borrower will maintain
a Lease Adjusted Leverage Ratio of not greater than the ratio set forth opposite
the applicable Fiscal Quarter in the table below (in each case for the period
then ending and using the measurement method for Consolidated EBITDAR indicated
in in the table below):
Fiscal Quarter
Lease Adjusted Leverage Ratio
 Measurement Method
September 30, 2019
12.00 to 1.00
Consolidated EBITDAR for such Fiscal Quarter x 4
December 31, 2019
9.00 to 1.00
Consolidated EBITDAR for the two Fiscal Quarters then ending x 2
March 31, 2020
9.75 to 1.00
Consolidated EBITDAR for the three Fiscal Quarters then ending x 4/3
June 30, 2020
9.00 to 1.00
Consolidated EBITDAR for the four Fiscal Quarters then ending (and to be used
hereafter)
September 30, 2020
7.25 to 1.00
 
December 31, 2020
6.50 to 1.00
 
March 31, 2021
6.25 to 1.00
 
June 30, 2021
6.00 to 1.00
 
September 30, 2021
5.50 to 1.00
 
December 31, 2021
5.00 to 1.00
 

96

--------------------------------------------------------------------------------

March 31, 2022
4.75 to1.00
 
June 30, 2022
4.50 to 1.00
 

Section 6.2.          Capital Expenditures.  The Borrower and its Subsidiaries
will not permit Consolidated Net Capital Expenditures to exceed the amounts set
forth in the table below for the periods set forth in the table below opposite
such amounts (for any such period, the “Capital Expenditure Limitation”):
Period
Capital Expenditures
Fiscal Year ended June 30, 2020
$299,000,000
Fiscal Year ended June 30, 2021
$87,000,000
Fiscal Year ended June 30, 2022
$50,000,000

 
provided, that so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, to the extent the Borrower and its
Subsidiaries do not expend the entire Capital Expenditure Limitation in any
period set forth above, the Borrower and its Subsidiaries may carry forward up
to 100% of such unused amount to the immediately succeeding period set forth
above (the “Carry-Over Amount”).  Consolidated Net Capital Expenditures made by
the Borrower and its Subsidiaries in any period shall be deemed to reduce first,
the amount set forth in the table above for such period, and then, the
Carry-Over Amount.


Section 6.3.          Fixed Charge Coverage Ratio.  The Borrower and its
Subsidiaries will not permit the Fixed Charge Coverage Ratio to be less than the
ratio set forth opposite the applicable Fiscal Quarter in the table below (in
each case for the period then ending and using the measurement method for
Consolidated EBITDA and Consolidated Fixed Charges indicated in in the table
below):
Fiscal Quarter
Fixed Charge Coverage Ratio
 Measurement Method
September 30, 2019
0.20 to 1.00
Consolidated EBITDA and Consolidated Fixed Charges for such Fiscal Quarter x 4
December 31, 2019
0.40 to 1.00
Consolidated EBITDA and Consolidated Fixed Charges for the two Fiscal Quarters
then ending x 2
March 31, 2020
0.45 to 1.00
 Consolidated EBITDA and Consolidated Fixed Charges for the three Fiscal
Quarters then ending x 4/3
June 30, 2020
0.55 to 1.00
Consolidated EBITDA and Consolidated Fixed Charges for the four Fiscal Quarters
then ending (and to be used hereafter)
September 30, 2020
0.65 to 1.00
 
December 31, 2020
0.70 to 1.00
 
March 31, 2021
0.75 to 1.00
 

 
97

--------------------------------------------------------------------------------

June 30, 2021
0.75 to 1.00
 
September 30, 2021
0.75 to 1.00
 
December 31, 2021
0.75 to 1.00
 
March 31, 2022
0.75 to 1.00
 
June 30, 2022
0.75 to 1.00
 

Section 6.4.          Minimum Liquidity.  The Borrower will not permit Liquidity
to be to be less than the amount set forth opposite the applicable Fiscal
Quarter in the table below at any time during the applicable Fiscal Quarter:
Fiscal Quarter
Liquidity
September 30, 2019
$10,000,000
December 31, 2019
$12,500,000
March 31, 2020
$12,500,000
June 30, 2020
$12,500,000
September 30, 2020
$15,000,000
December 31, 2020
$15,000,000
March 31, 2021
$15,000,000
June 30, 2021
$15,000,000
September 30, 2021
$15,000,000
December 31, 2021
$15,000,000
March 31, 2022
$15,000,000
June 30, 2022
$15,000,000

98

--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Obligation remains unpaid
or outstanding:
Section 7.1.          Indebtedness.  Each Loan Party will not, and will not
permit any of its Subsidiaries to, create, incur, assume, suffer to exist,
guarantee, issue or otherwise become or remain, directly or indirectly, liable
with respect to any Indebtedness, any Disqualified Equity Interests, except for
Permitted Indebtedness.  Notwithstanding anything to the contrary, each Loan
Party will not create, incur, assume, suffer to exist, guarantee, issue or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness that is subordinated or junior in right of payment to any other
Indebtedness of the Loan Parties, unless such Indebtedness is also subordinated
or junior in right of payment, in the same manner and to the same extent, to the
Obligations.
Section 7.2.          Liens.  Each Loan Party will not, and will not permit any
of its Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
Section 7.3.          Restrictions on Fundamental Changes.  Each Loan Party will
not, and will not permit any of its Subsidiaries to,
(a)          enter into any merger, consolidation, reorganization, LLC Division
or recapitalization, or reclassify its Equity Interests, except for (i) any
merger between Loan Parties, provided that the Borrower must be the surviving
entity of any such merger to which it is a party and a Loan Party organized in
the United States shall be the surviving entity of any such merger with a Loan
Party not organized in the United States to which it is a party, (ii) any merger
between a Loan Party and a Subsidiary of such Loan Party that is not a Loan
Party so long as such Loan Party is the surviving entity of any such merger, and
(iii) any merger between Subsidiaries of the Borrower, in each case that are not
Loan Parties,
(b)          liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of Excluded
Entities or non-operating Subsidiaries of the Borrower with nominal assets,
(ii) the liquidation or dissolution of a Loan Party (other than the Borrower) or
any of its wholly owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of the
Borrower that is not a Loan Party (other than any such Subsidiary the Equity
Interests of which (or any portion thereof) is subject to a Lien in favor of the
Administrative Agent) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Subsidiary of the Borrower that is
not liquidating or dissolving, or
99

--------------------------------------------------------------------------------

(c)          suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 7.4.
Section 7.4.          Disposal of Assets.  Other than Permitted Dispositions or
transactions expressly permitted by Sections 7.3 or 7.9, each Loan Party will
not, and will not permit any of its Subsidiaries to, convey, sell, lease,
license, assign, transfer, or otherwise dispose of (or enter into an agreement
to convey, sell, lease, license, assign, transfer, or otherwise dispose of),
including by operation or as a result of an LLC division, any of its or their
assets  or permit any of its Subsidiaries to issue Equity Interests.
Section 7.5.          Nature of Business.  Each Loan Party will not, and will
not permit any of its Subsidiaries to, make any change in the nature of its or
their business conducted by the Borrower and its Subsidiaries on the date
hereof, or acquire any properties or assets that are not reasonably related to
the conduct of such business activities; provided that the foregoing shall not
prevent the Borrower and its Subsidiaries from engaging in any business that is
reasonably related or incidental to its or their business or from engaging in a
Permitted Disposition.
Section 7.6.          Prepayments and Amendments.  Each Loan Party will not, and
will not permit any of its Subsidiaries to,
(a)         Except in connection with Refinancing Indebtedness permitted by
Section 7.1; provided that any Refinancing Indebtedness of the ABL Credit
Agreement shall be in accordance with the provisions of the Intercreditor
Agreement,
(i)         optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of the Borrower or its Subsidiaries in respect of borrowed
money or Capital Lease Obligations, other than (A) the Obligations in accordance
with this Agreement, (B) the ABL Credit Agreement, or (C) Indebtedness owed to a
Loan Party, or
(ii)        make any payment on account of Indebtedness (A) held by an Affiliate
of a Loan Party (other than another Loan Party) or (B) that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions;
provided, that this clause (a) shall not apply to secured Indebtedness
(including Capital Lease Obligations) that becomes due as a result of the sale
or transfer of, or casualty or condemnation event with respect to, the property
or assets securing such Indebtedness if (in the case of a sale or transfer) such
sale or transfer is permitted hereunder and such Indebtedness is repaid on or
prior to three Business Days after the receipt of proceeds therefrom.
(b)          Directly or indirectly, amend, modify, or change any of the terms
or provisions of
100

--------------------------------------------------------------------------------

(i)           the ABL Credit Agreement, other than in accordance with the terms
of the Intercreditor Agreement,
(ii)         any agreement, instrument or document relating to any Subordinated
Indebtedness in violation of the subordination provisions thereof or any
subordination agreement with respect thereto, or
(iii)        the governing documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.
Section 7.7.         Restricted Payments.  Each Loan Party will not, and will
not permit any of its Subsidiaries to, make any Restricted Payment; provided
that,
(a)          each Subsidiary may make Restricted Payments to Borrower,
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
(b)          Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the cash proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
(c)          Any Loan Party may make Restricted Payments to current and former
employees, officers or directors of such Loan Party (including any spouses,
ex-spouses or estates of any of the foregoing) on account of redemptions of
Equity Interests of such Loan Party held by such Persons (including, without
limitation, such Restricted Payments made to satisfy any applicable tax
withholding obligation on such Person with respect to the grant, vesting and/or
exercise of such Equity Interests), provided that (i) such Restricted Payments
are permitted by law, (ii) on the date any such Restricted Payment is made, and
after giving effect thereto, no Default or Event of Default shall exist or shall
have occurred and be continuing or would result therefrom, and (iii) the
aggregate amount of such Restricted Payments by any Loan Party during any
calendar year occurring during the term of this Agreement does not exceed
$250,000 in any calendar year, plus any unused amounts from immediately
preceding calendar year;
(d)          To the extent constituting Restricted Payments, any Loan Party may
make a Permitted Investment;
(e)          Any Loan Party may make any dividend or other payment or
distribution (including by operation or as a result of an LLC Division) to
another Loan Party;
(f)          Any Loan Party may make any other payments necessary to give effect
to any conversion of Warrants pursuant to the Warrant Agreement; and
101

--------------------------------------------------------------------------------

(g)          To the extent constituting Restricted Payments, any Loan Party may
make any payments to the extent permitted under Section 7.6.
Section 7.8.          Accounting Methods.  Each Loan Party will not, and will
not permit any of its Subsidiaries to, modify or change its Fiscal Year or its
method of accounting (other than as may be required or permitted to conform to
GAAP and subject to Section 1.2).
Section 7.9.          Investments.  Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment (including by operation or as a result of an LLC
Division) except for Permitted Investments.
Section 7.10.          Transactions with Affiliates.  Each Loan Party will not,
and will not permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction with any Affiliate of the Borrower or
any of its Subsidiaries except for:
(a)          transactions between or among the Borrower and any Guarantor or
between or among the Guarantors;
(b)          transactions with any holder of Warrants pursuant to the Warrant
Agreement and any other agreements or transactions contemplated thereby,
(c)          payment of reasonable compensation to directors, officers and
employees for services actually rendered or relating to severance or similar
payments and entry into employment or director compensation contracts with
respect thereto (including modifications of such contracts),
(d)          loans and advances permitted under clause (m) of the definition of
Permitted Investments,
(e)          transactions with Affiliates upon fair and reasonable terms no less
favorable than would be obtained in a comparable arm’s length transaction with a
non-Affiliate, and fully disclosed to Administrative Agent if in excess of
$250,000 (including the transactions described on Schedule 7.10),
(f)          indemnification of directors, officers and employees in connection
with services rendered in such capacities to the extent required or permitted
under applicable corporate law (including advancement of expenses in respect of
such indemnification);
(g)          Customary non-disclosure agreements and standstill agreements with
holders of 10% of more of the Borrower’s Equity Interests that do not involve
any monetary obligations of the Borrower or any of its Subsidiaries;
(h)          any issuances of Qualified Equity Interests or other payments,
awards or grants in cash, securities or otherwise made to officers, directors,
employees, or consultants
102

--------------------------------------------------------------------------------

pursuant to employment agreements, stock options and stock ownership plans of
the Borrower approved by the Borrower’s board of directors or a committee
thereof; and
(i)          transactions with any Lender pursuant to this Agreement and any
other Loan Document.
Section 7.11.          Margin Regulations; Investment Company Act.  The Borrower
will not, and will not permit any of its Subsidiaries to, engage in any
business, enter into any transaction, use any securities or take any other
action or permit any of its Subsidiaries to do any of the foregoing, that would
cause it or any of its Subsidiaries to become subject to the registration
requirements of the Investment Company Act of 1940, as amended, by virtue of
being an “investment company” or a company “controlled” by an “investment
company” not entitled to an exemption within the meaning of Investment Company
Act of 1940.
Section 7.12.         Limitation on Issuance of Equity Interests. Except for the
issuance or sale of Qualified Equity Interests by the Borrower, or issuance by a
Subsidiary of the Borrower to a Loan Party, each Loan Party will not, and will
not permit any of its Subsidiaries to issue or sell or enter into any agreement
or arrangement for the issuance or sale of any of its Equity Interests, other
than in connection with the Transactions.
Section 7.13.          DPA.  No Loan Party will, or permit any Subsidiary to,
directly or indirectly, amend or otherwise modify the DPA in any manner that is
adverse to any Loan Party or increases the obligations of any Loan Party
thereunder without the prior written consent of the Administrative Agent.
Section 7.14.          Employee Benefits; Environmental.  Each Loan Party will
not, and will not permit any of its Subsidiaries to:
(a)          Terminate, or permit any ERISA Affiliate to terminate, any Pension
Plan in a manner, or take any other action with respect to any Pension Plan,
which could reasonably be expected to result in any liability of any Loan Party
or any of its Subsidiaries or any of their respective ERISA Affiliates to the
PBGC.
(b)          Fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Employee
Benefit Plan or Pension Plan, agreement relating thereto or applicable law, any
Loan Party or any of its Subsidiaries or any of their respective ERISA
Affiliates are required to pay if such failure could reasonably be expected to
result in liability to any Loan Party or any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of the Threshold Amount.
(c)          Acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
a Loan Party or any of its Subsidiaries or their respective ERISA Affiliates if
such Person sponsors, maintains or contributes to (or has an obligation to
contribute to), or at any time in the six-year period preceding such acquisition
has sponsored, maintained, or contributed to, (i) any Pension Plan or (ii) any
Multiemployer Plan.
103

--------------------------------------------------------------------------------

(d)          Establish or permit any ERISA Affiliate to establish, any Pension
Plan, or contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.
(e)          Amend, or permit any ERISA Affiliate to amend, a Pension Plan
resulting in a material increase in current liability such that a Loan Party or
any of its Subsidiaries or any of their respective ERISA Affiliates is required
to provide security to such Pension Plan under the Code.
(f)          Take any action, or permit any ERISA Affiliate to take any action,
that could reasonably be expected to result in an ERISA Event.
(g)          Permit the use, handling, generation, storage, treatment, Release
or disposal of Hazardous Materials at any property owned, leased or operated by
it or any of its Subsidiaries, except in compliance in all material respects
with Environmental Laws.
Section 7.15.           Sale and Leaseback Transactions.   The Borrower will
not, and will not permit any of its Subsidiaries to, enter into any Sale and
Leaseback Transactions, except for the following:  (a) sales and short-term
rentals (which rentals shall be less than 90 days for each unit) of Rolling
Stock in connection with the orderly disposition and replacement of Rolling
Stock in the ordinary course of business, (b) sales and leasebacks of Rolling
Stock consisting of dual plated tractors used in the “Jag US” business, not to
exceed 67 tractors after the Closing Date, and (c) sales and leasebacks of
Rolling Stock used in the “FTL” business not to exceed 60 tractors after the
Closing Date.
Section 7.16.          Restrictive Agreements.  Each Loan Party will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit any Lien upon any of its assets or properties as contemplated by
the Loan Documents, whether now owned or hereafter acquired, or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to its
Equity Interests, to make or repay loans or advances to the Borrower or any
other Subsidiary, to Guarantee the Obligations of the Borrower or any other
Subsidiary as contemplated by the Loan Documents or to transfer any of its
property or assets to the Borrower or any Subsidiary of the Borrower; provided
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law, by this Agreement, any other Loan Document (including the Intercreditor
Agreement) or the ABL Credit Agreement (and related documents) as in effect on
the Closing Date, (ii) clause (a) shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, and (iii) clause
(b) shall not apply to customary provisions in bylaws or operating agreements of
Subsidiaries of the Loan parties that require the approval of the board of
directors or equivalent governing body for the payment of dividends so long as
Borrower has the ability, directly or indirectly, to cause any such requirement
to be met, or to restrictions on transfers on assets that are subject to
Permitted Liens pursuant to the documents creating such Permitted Liens.
104

--------------------------------------------------------------------------------

Section 7.17.          Hedging Transactions.  Each Loan Party will not, and will
not permit any of its Subsidiaries to, enter into any Hedging Transaction, other
than Hedging Transactions entered into in the ordinary course of business to
hedge or mitigate risks to which any Loan Party or any Subsidiary thereof is
exposed in the conduct of its business or the management of its liabilities. 
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any Equity Interest or
any Indebtedness or (ii) as a result of changes in the market value of any
Equity Interest or any Indebtedness) is not a Hedging Transaction entered into
in the ordinary course of business to hedge or mitigate risks.
Section 7.18.          Sanctioned Persons; Anti-Corruption Laws; Anti-Money
Laundering Laws..  The Borrower shall not
(a)          Conduct, or permit any of its Subsidiaries to conduct, any business
or engage in any transaction or deal with or for the benefit of any Sanctioned
Person, including the making or receiving of any contribution of funds, goods or
services to, from or for the benefit of any Sanctioned Person; or
(b)          Use, or permit any of its Subsidiaries to use, directly or
indirectly, any of the proceeds of any Loan, (A) to fund any activities or
business of or with any Sanctioned Person or in any other manner that would
result in a violation of any Sanctions by any Person (including by any Person
participating in any Loan, whether as underwriter, advisor, investor or
otherwise), or (B) for the purpose of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or Anti-Money Laundering
Laws.
ARTICLE VIII

EVENTS OF DEFAULT
Section 8.1.          Events of Default.  If any of the following events (each
an “Event of Default”) shall occur:
(a)          the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment or otherwise; or
(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1), payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
105

--------------------------------------------------------------------------------

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect (other than any
representation or warranty that is expressly qualified by a Material Adverse
Effect or other materiality, in which case such representation or warranty shall
prove to be incorrect in any respect) when made or deemed made or submitted; or
(d)          the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.3 (with respect to the Borrower’s
existence), 5.4, 5.5, 5.6, 5.7, 5.8, 5.11, 5.13, 5.15, 5.16, 5.17, 5.18, 5.19,
5.21 or 5.22, Articles VI or VII; or
(e)          any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 15 days after the earlier of (i) any officer of any Loan
Party becomes aware of such failure, or (ii) notice thereof shall have been
given to a Loan Party by the Administrative Agent or the Required Lender; or
(f)          the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness (including equipment financing or capital
lease arrangements) or Indebtedness under the ABL Credit Agreement that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Material
Indebtedness or Indebtedness under the ABL Credit Agreement; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Material Indebtedness (excluding equipment financing or capital lease
arrangements) or Indebtedness under the ABL Credit Agreement and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Material Indebtedness or the
Indebtedness under the ABL Credit Agreement; or any such Material Indebtedness
(excluding equipment financing or capital lease arrangements) or the
Indebtedness under the ABL Credit Agreement shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; or the occurrence
of any breach, default, condition, or event with respect to any equipment
financing or capital lease arrangement with an outstanding principal amount in
excess of $500,000 if, as a result thereof, the applicable equipment financing
provider or lessor pursues any remedies against the Borrower or any Subsidiary
(including, without limitation, repossessing the applicable equipment or
initiating legal proceedings to obtain possession of the applicable equipment);
or
106

--------------------------------------------------------------------------------

(g)          the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any Debtor Relief Laws now or hereafter in effect or seeking
the appointment of a custodian, trustee, interim receiver, receiver, receiver
manager, liquidator or other similar official of it or any substantial part of
its property, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (h) of
this Section 8.1, (iii) apply for or consent to the appointment of a custodian,
trustee, interim receiver, receiver, receiver manager, liquidator or other
similar official for the Borrower or any such Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, or (vi) take any action for the purpose of
effecting any of the foregoing; or
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any Debtor Relief Laws now or hereafter in effect or
(ii) the appointment of a custodian, trustee, interim receiver, receiver,
receiver manager, liquidator or other similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, and in any such case, such
proceeding or petition shall remain undismissed for a period of 45 days or an
order or decree approving or ordering any of the foregoing shall be entered; or
(i)          the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
(j)          an ERISA Event occurs which has resulted or could reasonably be
expected to result, individually or in the aggregate, in liability of any Loan
Party or any of its Subsidiaries or any of their respective ERISA Affiliates in
an aggregate amount exceeding the Threshold Amount; or a Canadian Loan Party or
any Subsidiary of any Canadian Loan Party establishes or otherwise acquires any
liability in respect of the establishment of a new Employee Benefit Plan or
Foreign Plan in Canada; or
(k)          any judgment or order for the payment of money in excess of
$500,000, after taking into account independent third-party insurance (including
the applicable self-insurance component) as to which the insurer has not denied
coverage, and available insurance proceeds from captive insurance companies,
shall be rendered against the Borrower or any Subsidiary and there shall be a
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
(l)          any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
(m)          a Change in Control shall occur or exist; or
107

--------------------------------------------------------------------------------

(n)          the Borrower or any of its Subsidiaries is enjoined, restrained or
in any way prevented by the order of any court or any Governmental Authority
from conducting, or otherwise ceases to conduct for any reason whatsoever, all
or any material part of its business for more than 15 days; or
(o)          any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue-producing activities at any facility of the Borrower of
any of its Subsidiaries, if any such event or circumstance could reasonably be
expected to have a Material Adverse Effect; or
(p)          the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by the Borrower or any of its
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect; or
(q)          the indictment of the Borrower or any of its Subsidiaries, or any
senior officer thereof, under any criminal statute, or commencement, or
threatened commencement, of criminal or civil proceedings against the Borrower
or any of its Subsidiaries, or any senior officer thereof, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any Governmental Authority of any material portion of the property
of a Loan Party; or
(r)          any provision of the Security Agreement or any other Collateral
Document shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party, or any Loan Party shall so state in writing, or any
Loan Party shall seek to terminate its obligations under the Security Agreement
or any other Collateral Document (other than the release of any Loan Party from
its obligations under the Security Agreement or any other Collateral Document
permitted pursuant to Section 9.11); or
(s)          (i) any of the Obligations for any reason shall cease to be “Senior
Indebtedness” or “Designated Senior Indebtedness” (or any comparable terms)
under, and as defined in, the documents evidencing or governing any Subordinated
Indebtedness, (ii) any Indebtedness other than the Obligations and the
obligations under the ABL Credit Agreement shall constitute “Designated Senior
Indebtedness” (or any comparable term) under, and as defined in, the documents
evidencing or governing any Subordinated Indebtedness, (iii) any holder of
Subordinated Indebtedness shall fail to perform or comply with any of the
subordination provisions of the documents evidencing or governing such
Subordinated Indebtedness, or (iv) any of the subordination provisions of the
documents evidencing or governing any Subordinated Indebtedness shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness; or
108

--------------------------------------------------------------------------------

(t)          subject to perfection actions that are expressly permitted to occur
after the Closing Date under the Loan Documents, any Lien or Liens purported to
be created under the Security Agreement or any other Collateral Document shall
fail or cease to be valid and perfected as to Collateral having an aggregate
fair market value in excess of $500,000, or shall be asserted by any Loan Party
not to be, a valid and perfected Lien on any Collateral (regardless of amount),
with the priority required by the Security Agreement or the applicable Loan
Document (other than the release of any Collateral under the Security Agreement
or any other Collateral Document permitted pursuant to Section 9.11); or
(u)          the Borrower or any of its Subsidiaries shall be in breach or
violation of (i) the DPA or (ii) the Borrower’s consent to a final judgement
with the SEC entered into April 24, 2019 if, in the case of this clause (ii),
such breach or violation would permit the SEC to commence an enforcement action
or similar proceedings against the Borrower;
then, and in every such event (other than an event described in clause (g) or
(h) of this Section 8.1) and at any time thereafter during the continuance of
such event, the Administrative Agent may, and upon the written request of the
Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) declare the principal of
and any accrued interest and premium (including the Applicable Premium) on the
Loans, and all fees, and all other Obligations owing hereunder, to be, whereupon
the same shall become, due and payable immediately, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower, (ii) exercise all remedies contained in any other Loan Document, and
(iii) exercise any other remedies available at law or in equity; provided that,
if an Event of Default specified in either clause (g) or (h) shall occur, the
principal of the Loans then outstanding, together with accrued interest and
premium (including the Applicable Premium) thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
Section 8.2.          Application of Proceeds.  Any amount or payment received
by any Secured Party from any Loan Party or from the proceeds of Collateral
(subject to the terms of the Intercreditor Agreement) following (i) any
acceleration of the Obligations under this Agreement or (ii) at the direction of
the Administrative Agent or the Required Lenders after any Event of Default,
shall be applied as follows:
(a)          first, to the fees, indemnities and reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;
(b)          second, to the interest due and payable on any Protective Advances,
until the same shall have been paid in full;
(c)          third, to the principal due and payable on any Protective Advances,
until the same shall have been paid in full;
109

--------------------------------------------------------------------------------

(d)          fourth, to all reimbursable expenses, if any, of the Term A Lenders
then due and payable pursuant to any of the Loan Documents, until the same shall
have been paid in full, and, if such moneys shall be insufficient to pay such
amounts in full, then ratably (without priority of any one over any other) to
such Term A Lenders in proportion to the unpaid amounts thereof;
(e)          fifth, to the fees (other than the Applicable Premium) in respect
of the Term A Loans due and payable to the Term A Lenders under Section 2.17 of
this Agreement and accrued and unpaid interest in respect of the Term A Loans
then due and payable hereunder, until the same shall have been paid in full;
(f)          sixth, to the Term A Lenders in an amount equal to the unpaid
principal on the Term A Loans, until the same shall have been paid in full;
(g)          seventh, to all reimbursable expenses, if any, of the Term B
Lenders then due and payable pursuant to any of the Loan Documents, until the
same shall have been paid in full, and, if such moneys shall be insufficient to
pay such amounts in full, then ratably (without priority of any one over any
other) to such Term B Lenders in proportion to the unpaid amounts thereof;
(h)          eighth, to the fees (other than the Applicable Premium) in respect
of the Term B Loans due and payable to the Term B Lenders under Section 2.17 of
this Agreement and accrued and unpaid interest in respect of the Term B Loans
then due and payable hereunder, until the same shall have been paid in full;
(i)          ninth, to the Term B Lenders in an amount equal to the unpaid
principal on the Term B Loans, until the same shall have been paid in full;
(j)          tenth, ratably to pay the Obligations in respect of any Applicable
Premium on the Term A Loans then due and payable to the Term A Lenders until
paid in full
(k)          eleventh, ratably to pay the Obligations in respect of any
Applicable Premium on the Term B Loans then due and payable to the Term B
Lenders until paid in full;
(l)          twelfth, to any other Obligations until paid in full; and
(m)          thirteenth, any surplus then remaining shall be paid to the
applicable Loan Parties or their successors or assigns or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.
All amounts allocated pursuant to the foregoing clauses fifth, sixth, eighth,
ninth, tenth, and eleventh to the Term A Lenders or the Term B Lenders, as the
case may be, as a result of amounts owed to such Lenders under the Loan
Documents shall be allocated among, and distributed to, such Lenders, as
applicable, pro rata based on their respective Pro Rata Shares.
110

--------------------------------------------------------------------------------

ARTICLE IX

THE AGENT
Section 9.1.          Appointment of Administrative Agent.
(a)          Each Lender irrevocably appoints Blue Torch Finance, LLC, as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto.  The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or sub-agent or attorney-in-fact that it selects, so
long as such selection was made in the absence of gross negligence or willful
misconduct (as determined in the final non-appealable judgment of a court of
competent jurisdiction). Notwithstanding any provision to the contrary contained
elsewhere herein or in any other Loan Document, the Administrative Agent shall
not have any duties or responsibilities, except those expressly set forth herein
and in the other Loan Documents, all of which duties and responsibilities are
administrative in nature, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or Participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
(b)          In addition, for Mexican law purposes, each Lender hereby grants to
Blue Torch Finance, LLC, as agent, a comisión mercantil con representación in
accordance with Articles 273, 274, and other applicable articles of the Commerce
Code of Mexico (Código de Comercio) to act on its behalf as its agent in
connection with this Agreement and the Loan Documents, in the terms and for the
purposes set forth in this Article IX.
(c)          To the extent any agreement or document is required herein or in
any other Loan Document to be satisfactory or acceptable (or reasonably
satisfactory or reasonably acceptable) to, or approved by, the Lead Lender, the
Lenders hereby authorize and direct the
111

--------------------------------------------------------------------------------

Administrative Agent to enter into such agreement or document if the Lead Lender
provides notice to the Administrative Agent that such agreement or document is
satisfactory or acceptable to, or approved by, the Lead Lender.
Section 9.2.          Nature of Duties of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law, and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it, its sub-agents or
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by a Loan Party or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the existence,
value or collectability of the Collateral, or the perfection or priority of any
Lien or security interest created or purported to be created under the
Collateral Documents, or (vi) the satisfaction of any condition set forth in
Article III or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower) concerning all matters pertaining to such duties.
Section 9.3.          Lack of Reliance on the Administrative Agent.  Each of the
Lenders acknowledges that it has, independently and without reliance upon the
Administrative
112

--------------------------------------------------------------------------------

Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each of the Lenders also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, continue to make
its own decisions in taking or not taking any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.
Section 9.4.          Certain Rights of the Administrative Agent.  If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders. Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders where permitted by the terms of
this Agreement.
Section 9.5.          Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person.  The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.
Section 9.6.          The Administrative Agent in its Individual Capacity.  If
the entity serving as the Administrative Agent is a Lender hereunder, then it
shall have the same rights and powers under this Agreement and any other Loan
Document in its capacity as a Lender as any other Lender and may exercise or
refrain from exercising the same as though it were not the Administrative Agent;
and the terms “Lenders”, “Required Lenders”, or any similar terms shall, unless
the context clearly otherwise indicates, include the Administrative Agent in its
individual capacity.  The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.
Section 9.7.          Successor Administrative Agent.
(a)          The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall
113

--------------------------------------------------------------------------------

 have the right to appoint a successor Administrative Agent in consultation with
the Borrower, provided that no Default or Event of Default shall exist at such
time. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent.  No Person shall become a
successor Administrative Agent unless and until it has agreed in writing to be
bound by the terms and provisions of the Intercreditor Agreement as if such
Person were an original party thereto and delivered a copy of such writing to
the ABL Administrative Agent.
(b)          Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above. 
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article and Section 10.3 shall continue in effect for the benefit of
such retiring Administrative Agent and its representatives and agents in respect
of any actions taken or not taken by any of them while it was serving as the
Administrative Agent.
(c)          The Required Lenders may at any time by written notice thereof to
the Administrative Agent and the Borrower remove the Administrative Agent.  The
Required Lenders shall have the right, in consultation with the Borrower so long
as no Event of Default has occurred and is continuing, to appoint a successor. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  After the removal hereunder and under the other Loan Documents by the
retiring Administrative Agent, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring Administrative Agent
and its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
(d)          Notwithstanding the foregoing clauses (b) and (c), a retiring
Administrative Agent shall continue in its obligations to hold collateral
security on behalf of the Secured Parties until such time as a successor
Administrative Agent is appointed.  Upon the
114

--------------------------------------------------------------------------------

appointment of such successor Administrative Agent, the retiring Administrative
Agent shall, at the expense of the Borrower, deliver all collateral then in its
possession to such successor Administrative Agent, and assist such successor
Administrative Agent in transferring, amending or otherwise updating any public
filings made to perfect or otherwise make public the security interests and
Liens of the Administrative Agent and the other holders of the Obligations.
Section 9.8.          Administrative Agent May File Proofs of Claim.
(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, concurso mercantil, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 10.3) allowed in such judicial proceeding; and
(ii)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.
(b)          Any custodian, interim receiver, receiver, receiver manager,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.9.          Collateral Documents.  The Administrative Agent is hereby
authorized to enter into the Collateral Documents (including without limitation
supplements to the Security Agreement) and the parties hereto acknowledge that
such Collateral Documents are binding upon them.  Each Lender hereby authorizes
and instructs the Administrative Agent to enter into the Collateral Documents.
115

--------------------------------------------------------------------------------

Section 9.10.          Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:
(a)          to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document (i) upon payment in full of all
Obligations (other than contingent indemnification obligations as to which no
claim has been asserted) or (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document to
any person that is not the Borrower or a Subsidiary of the Borrower, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.2; and
(b)          to release any Guarantor from its obligations under the applicable
Collateral Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent is authorized, at the Borrower’s expense, to execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the Liens granted under
the applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section (and the
Administrative Agent may conclusively rely on a certificate provided by the
Borrower that the transaction giving rise to such release is permitted under the
Loan Documents).
Section 9.11.          Right to Realize on Collateral and Enforce Guarantee. 
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Collateral Documents, it being understood and agreed that all
powers, rights and remedies hereunder under the Collateral Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other Disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other Disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent at such sale or other Disposition.
Section 9.12.          No Reliance on Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates
116

--------------------------------------------------------------------------------

nor any Participant, may rely on the Administrative Agent to carry out such
Lender’s, Affiliate’s or Participant’s customer identification program, or other
obligations required or imposed under or pursuant to the USA PATRIOT Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents, the Transactions or the other transactions
hereunder or contemplated hereby:  (a) identity verification procedures;
(b) recordkeeping; (c) comparisons with government lists; (d) customer notices;
or (e) other procedures required under the CIP Regulations or such other laws.
Section 9.13.          Administrative Agent as Hypothecary Representative (fondé
de pouvoir).  Without limiting the power of the Administrative Agent hereunder
or under any other Loan Document, each of the Loan Parties hereby acknowledges
that for the purposes of holding any hypothec granted or to be granted by the
Borrower or any Guarantor under any deed of hypothec (“Deed of Hypothec”)
pursuant to the laws of the Province of Quebec to secure payment of any
obligation under this Agreement or any other Loan Document entered into by the
Borrower or any Guarantor, the Administrative Agent is hereby appointed to act
as the hypothecary representative (fondé de pouvoir) pursuant to Article 2692 of
the Civil Code of Quebec to act on behalf of each of the Loan Parties, and each
Loan Party hereby confirms and agrees to such appointment. Each Person who is or
becomes a Loan Party in accordance with Section 5.11 and each assignee under
this Agreement or any other Loan Document, by its execution of an Assignment and
Acceptance, shall be deemed to ratify the aforesaid appointment of the
Administrative Agent. The Administrative Agent agrees to act in such capacity.
The Administrative Agent, in such aforesaid capacity shall (x) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Administrative Agent with respect to the Collateral under the Deed of
Hypothec, applicable law or otherwise, and (y) be subject to all provisions
hereof with respect to the Administrative Agent and shall benefit from all of
the provisions hereof with respect to the Administrative Agent, mutatis
mutandis, including, without limitation, all such provisions with respect to
indemnification of the Administrative Agent by the Loan Parties and Lenders. The
execution prior to the date hereof by the Administrative Agent of any Deed of
Hypothec or other security documents made pursuant to the applicable law of the
Province of Quebec is hereby ratified and confirmed. Without prejudice to
Section 10.5, the provisions of this Section 9.13 shall be also governed by the
laws of the Province of Quebec.
ARTICLE X

MISCELLANEOUS
Section 10.1.          Notices.
(a)          Written Notices.
117

--------------------------------------------------------------------------------

(i)        Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
To the Borrower:
Celadon Group, Inc.
9503 East 33rd Street
Indianapolis, IN 46235
Attention:  General Counsel
Facsimile Number:  (317) 890-9414
Email: cwelsh@celadontrucking.com
 
Scudder Law Firm, P.C., L.L.O.
411 S. 13th Street, Suite 200
Lincoln, NE  68508
Attention:  Mark A.  Scudder
Facsimile Number (402) 435-4239
Email: mscudder@scudderlaw.com
 
To the Administrative Agent:
Blue Torch Finance, LLC
c/o Blue Torch Capital LP
430 Park Avenue, Suite 1202
New York, New York 10022
Email:
BlueTorchAgency@cortlandglobal.com
 
With a copy (which shall not constitute notice) to:
SEI – Blue Torch Capital Loan Ops
1 Freedom Valley Drive
Oaks, Pennsylvania 19456
Facsimile Number:  (469) 709-1839
Email:  bluetorch.loanops@seic.com
 
With a copy (which shall not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Marc B. Friess
Facsimile Number:  (212) 593-5955
Email:  marc.friess@srz.com
 
 
To any Lender:
 
The address or telecopy number specified to the Administrative Agent or set
forth in the Assignment and Acceptance executed by such Lender

 
118

--------------------------------------------------------------------------------

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by written notice to the other parties hereto.  All
such notices and other communications shall, when transmitted by overnight
delivery, or sent by telecopier, be effective when delivered.
(ii)          Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or telecopier is solely for the
convenience and at the request of the Borrower.  The Administrative Agent and
the Lenders shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice and the
Administrative Agent and the Lenders shall not have any liability to the
Borrower or other Person on account of any action taken or not taken by the
Administrative Agent and the Lenders in reliance upon such telephonic or
facsimile notice.  The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.
(b)          Electronic Communications.
(i)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender has notified the Administrative Agent in
writing that it is incapable of receiving notices under such Article by
electronic communication.  Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(ii)         Unless Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
119

--------------------------------------------------------------------------------

(c)          Platform.
(i)          The Borrower hereby acknowledges that (a) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak, Debtdomain or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower, its Subsidiaries or their
respective securities) (each, a “Public Lender”).  The Borrower hereby agrees to
make all Borrower Materials that the Borrower intends to be made available to
Public Lenders clearly and conspicuously designated as “PUBLIC”.  By designating
Borrower Materials as “PUBLIC”, the Borrower authorizes such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Borrower, its Subsidiaries or their respective securities for
purposes of United States federal and state securities laws.  Notwithstanding
the foregoing, the Borrower shall not be under any obligation to mark any
Borrower Materials “PUBLIC.”  The Borrower agrees that (i) any Loan Documents
and notifications of changes of terms of the Loan Documents (including term
sheets), (ii) any financial statements delivered pursuant to Section 5.1 and
(iii) any Compliance Certificates delivered to the Administrative Agent will be
deemed to be “public-side” Borrower Materials and may be made available to
Public Lenders.
(ii)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its respective Related Parties (the
“Agent Parties”) have any liability to any Loan Party, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
or not based on strict liability and including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise)) arising out of the Borrower’s, any other Loan Party’s or
any Agent Party’s transmission of Borrower Materials or notices through the
Platform, except to the extent such losses, claims, damages, liabilities or
expenses resulted from the gross negligence, bad faith or willful misconduct of
such Agent Party as determined by a final non-appealable judgment of a court of
competent jurisdiction.
120

--------------------------------------------------------------------------------

Section 10.2.          Waiver; Amendments.
(a)          No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. 
The rights and remedies of the Administrative Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 10.2, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent or any Lender may have had notice or knowledge
of such Default or Event of Default at the time.
(b)          No amendment or waiver of any provision of this Agreement or the
other Loan Documents (excluding the Fee Letter), or any consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Borrower and the Required Lenders or the
Borrower and the Administrative Agent with the consent of the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that no amendment or
waiver shall:  (i) reduce the principal amount of any Loan, reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (ii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or interest thereon or any
fees hereunder or reduce the amount of, waive or excuse any such payment
(excluding any prepayments required under Section 2.5, which shall require the
consent of the Required Lenders), or postpone the Maturity Date, without the
written consent of each Lender affected thereby, (iii) change Section 2.14(b) or
(c) or Section 8.2 in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (iv) change any of
the provisions of this Section 10.2 or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders which
are required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender, (v) release any Loan Party or limit the liability of any such Loan Party
under any Loan Document (except in a transaction expressly permitted by this
Agreement), without the written consent of each Lender, or (vi) release all or
substantially all collateral (if any) securing any of the Obligations or agree
to subordinate any Lien in such collateral to any other creditor of the Borrower
or any Subsidiary, without the written consent of each Lender; provided further,
that (x) no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent without the prior written
consent of the Administrative Agent.
121

--------------------------------------------------------------------------------

(c)          Notwithstanding anything in Section 10.2, Section 10.4 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders (or all Lenders or affected Lenders) have (1)
consented (or not consented) to any amendment, modification, waiver or consent
with respect to any of the terms of any Loan Document or any departure by any
Credit Party therefrom, (2) otherwise acted on any matter related to any Loan
Document, or (3) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, the Loans of any Term B Lender shall not be included in
the calculation of Required Lenders (or if such non-voting designation is
unenforceable for any reason, such Term B Lender shall be deemed to have voted
its interest as a Lender without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not Term B
Lenders); provided, however, that except in any situation provided for in
Section 10.4(h) or Section 8.2, each Term B Lender shall be entitled to, prior
to the occurrence and continuance of an Event of Default, vote on any amendment,
modification, waiver, consent or other action with respect to any Loan Document
that deprives such Term B Lender of its Pro Rata Share of any payments to which
such Term B Lender is entitled under the Loan Documents, and the Term B Lender
shall be entitled to vote on any amendment which imposes an obligation on such
Term B Lender to make any additional Loans or extensions of credit (except for
Protective  Advances) or which disproportionately affects such Term B Lender
(other than disproportionate effects resulting from the "first out/last out"
nature of the Term A Loans and the Term B Loans set forth in the Loan
Documents).  Notwithstanding anything to the contrary in this Agreement, the
Term B Lenders shall not have any right to (1) attend (including by telephone or
electronic means) any meeting or discussions (or portions thereof) among the
Administrative Agent or any Lender to which representatives of the Loan Parties
are not invited or (2) receive any information or material provided by the
Administrative Agent or any Lender solely to the Lenders or any communication by
or among the Administrative Agent and/or one or more Lenders or have access to
the Platform used to distribute information to the Lenders, except to the extent
such information or materials have been made available to any Loan Party or its
representatives.
(d)          In addition to any other waivers set forth in this Agreement, each
Mexican Loan Party hereby further expressly waives the benefits of orden,
excusión, division, and any other rights provided for in Articles 2813, 2814,
2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2826, 2840, 2844 and 2845
of the Mexican Federal Civil Code, and the corresponding Articles of the civil
codes of the federal entities of Mexico, which Articles are not reproduced
herein inasmuch as each Mexican Loan Party hereby represents to be familiar with
the contents thereof.
(e)          In the event the Lenders grant an extension of time, stay or grace
period to the Borrowers, or waive compliance of any obligation for any reason,
without the consent of the Mexican Loan Parties, the obligations of each Mexican
Loan Party hereunder shall not be reduced or settled notwithstanding that
deriving from such waiver the obligations may be the subject of new guarantees
or conditions and, therefore, each Mexican Loan Party hereby waives the rights
and benefits that in connection with the foregoing derive from Articles 2846,
2847, 2848 and 2849 of the Mexican Federal Civil Code, and the corresponding
Articles of the civil codes of
122

--------------------------------------------------------------------------------

the federal entities of Mexico, which Articles are not reproduced herein
inasmuch as the Mexican Loan Parties hereby represents to be familiar with the
contents thereof.
Section 10.3.          Expenses; Indemnification.
(a)          The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their respective
Affiliates in connection with the syndication of the credit facilities provided
for herein, any due diligence conducted by the Administrative Agent or any
Lender in respect of the transactions contemplated herein, the negotiation,
preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, counsel for the Lenders and their respective Affiliates, a single local
counsel in each relevant jurisdiction or other reasonably necessary local or
specialty counsel (unless a conflict arises, in which case the reasonable and
documented fees and expenses of each conflicts counsel shall also be reimbursed
by the Borrower), and all fees, charges and disbursements of appraisals, field
examinations, audits, service companies and third party consultants incurred by
the Administrative Agent or any Lender and (ii) all out-of-pocket costs and
expenses (including, without limitation, the reasonable fees, charges and
disbursements of (a) one counsel to the Lenders, (b) one counsel to the
Administrative Agent and (c) a single local counsel in each relevant
jurisdiction or other reasonably necessary local or specialty counsel (unless a
conflict arises, in which case the reasonable and documented fees and expenses
of each conflicts counsel shall also be reimbursed by the Borrower)) incurred by
the Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement or the other Loan
Documents, including its rights under this Section 10.3, or in connection with
the Loans made hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or in
connection with the review of and compliance of the covenants thereunder.
(b)          The Borrower shall indemnify the Administrative Agent (and any
sub-agent or attorney in fact thereof) and each Lender (including the Lead
Lender Group) and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) the use by any Person of any information or materials
obtained through Intralinks, Syndtrak or any other Internet or intranet website,
(iv) any actual or alleged presence or Release of Hazardous Materials on or from
any property owned or
123

--------------------------------------------------------------------------------

operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) other than in the case of the Administrative Agent and its Related Parties,
result from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, in either case so long as the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  No Indemnitee shall
be liable for any damages arising from the use by others of any information or
other materials obtained through Intralinks, Syndtrak or any other Internet or
intranet website, except as a result of such Indemnitee’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable judgment.
(c)          The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any Collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
(d)          To the extent that the Borrower fails to pay any amount required to
be paid to the Administrative Agent or any of its Related Parties under clauses
(a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent or such Related Party such Lender’s Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought (or if such indemnity payment or unreimbursed amount is sought after the
date on which the Term Loans have been paid in full, in accordance with their
respective Pro Rata Shares immediately prior to the date on which the Loans are
paid in full)) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or such
Related Party in its capacity as such.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender pursuant to the Loan Documents against any
amount due to the Administrative Agent under this clause (d).
(e)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out
124

--------------------------------------------------------------------------------

of, in connection with or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated therein, any Loan
or the use of proceeds thereof.
(f)          All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
(g)          The agreements in this Section shall survive the resignation or
replacement of the Administrative Agent, the replacement of any Lender and the
repayment, satisfaction or discharge of all of the Obligations.
Section 10.4.          Successors and Assigns; Bankruptcy.
(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)          Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)         Minimum Amounts.
(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or any accounts or
clients managed, advised or sub-advised by a Lender, no minimum amount need be
assigned; and
(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative
125

--------------------------------------------------------------------------------

Agent) shall not be less than $1,000,000, unless the Administrative Agent
consents (such consent not to be unreasonably withheld, delayed or conditioned).
(ii)          Required Consents.  The consent of the Lead Lender (or if there is
no Lead Lender, the Administrative Agent), such consent not to be unreasonably
withheld or delayed, shall be required for assignments to a Person that is not a
Lender, an Affiliate of a Lender, an Approved Fund or any accounts or clients
that invest in, or are managed, advised or sub-advised by, a Lender.  In
addition, so long as no Event of Default has occurred and is continuing, no
assignment shall be made to any Disqualified Institution without the consent of
the Borrower.  The parties to this Agreement hereby acknowledge and agree that
the Administrative Agent shall not be deemed to be in default under this
Agreement or to have any duty or responsibility or to incur any liabilities as a
result of a breach of this Section 10.4(B)(ii), nor shall the Administrative
Agent have any duty, responsibility or liability to monitor or enforce
assignments, participations or other actions in respect of Disqualified
Institutions, or otherwise take (or omit to take) any action with respect
thereto.
(iii)         Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender, (D) the
documents required under Section 2.13, and (E) if requested by Administrative
Agent, all documentation and other information about such assignee as shall have
been reasonably requested by Administrative Agent in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.
(iv)        No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(v)          No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) below, from and after the recordation date of each Assignment
and Acceptance, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.11, 2.12, 2.13 and 10.3 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for
126

--------------------------------------------------------------------------------

purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) below.
(c)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). Information contained in the Register with respect to any
Lender shall be available for inspection by such Lender at any reasonable time
and from time to time upon reasonable prior notice; information contained in the
Register shall also be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice.  In
establishing and maintaining the Register, Administrative Agent shall serve as
Borrower’s agent solely for tax purposes and solely with respect to the actions
described in this Section.
(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, the Borrower or any of the Borrower’s
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
(e)          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i)  reduce the principal amount of any Loan
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
(ii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, (iii) change Section 2.14(b) or (c) or
Section 8.2 in a manner that would alter the pro rata sharing of payments
required thereby, (iv) change any of the provisions of this Section 10.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
(v) release any Loan Party or limit the liability of any such Loan Party under
any Loan Document (except in a transaction expressly permitted by this
Agreement); or (vi) release all or substantially all collateral (if any)
securing any of the Obligations.  Subject to paragraph (e) of this Section 10.4,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11, 2.12, and 2.13 (it being understood that the documentation
required under Section 2.13(f) shall be delivered to the participating Lender)
to the same extent as if it were a Lender and had
127

--------------------------------------------------------------------------------

acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.4; provided that such Participant agrees to be subject to
Section 2.15 as though it were a Lender.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.15 as
though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(f)          A Participant shall not be entitled to receive any greater payment
under Section 2.11 and Section 2.12 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant shall not be entitled to the
benefits of Section 2.13 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.13(f) and (g) as though it were a Lender.
(g)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)          In the event that the Borrower or any Guarantor is the subject of a
bankruptcy or insolvency proceeding (such proceeding, a “Loan Party
Insolvency”), each Term B Lender shall grant to the Administrative Agent a power
of attorney, giving the Administrative Agent the right to vote each Term B
Lender’s claims on all matters submitted to the Lenders for consent in respect
of such Loan Party Insolvency, and, with respect to each matter submitted to the
Lenders for approval, the Administrative Agent shall vote such claims in the
same manner as the Lenders holding a majority of claims (excluding the claims of
Term B Lenders) that voted on such matter.  For the avoidance of doubt, the
Lenders and each Term B Lender agree and acknowledge that the provisions set
forth in this Section 10.4(h), constitute, to the extent set forth in this
clause (h), a “subordination agreement” as such term is contemplated by, and
utilized in,
128

--------------------------------------------------------------------------------

Section 5.10(a) of the Bankruptcy Code, and, as such, would be enforceable for
all purposes in any case where a Loan Party has filed for protection under the
Bankruptcy Code;
Section 10.5.          Governing Law; Jurisdiction; Consent to Service of
Process.
(a)          THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE CONSTRUED
IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW) OF THE STATE OF NEW YORK.
(b)          THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL
COURT.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
(c)          The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
129

--------------------------------------------------------------------------------

(d)          Notwithstanding anything to the contrary in this Clause 10.5, with
respect to any action or proceeding arising out of or relating to this Agreement
involving a Mexican Loan Party, each of the parties hereto:
(i)           expressly, irrevocably and unconditionally agrees to submit for
itself and its property, to the exclusive jurisdiction of the United States
District Court of the Southern District of New York, and of the Supreme Court of
the State of New York sitting in New York County and any appellate court from
any thereof; and
(ii)           waives any other jurisdiction to which it may be entitled by
reason of its present or future domicile or otherwise.
(e)          Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
(f)          Each Mexican Loan Party hereby designates and appoints (i) Capital
Services, Inc. (the “Process Agent”) with offices currently located at 1218
Central Avenue, Suite 100, Albany, New York 12205, and such other persons as may
hereafter be selected by such Mexican Loan Party which agrees in writing to so
serve as its agent, and (ii) as its conventional address the address of the
Process Agent referred above or any other address notified in writing in the
future by the Process Agent to the Mexican Loan Parties, to receive on its
behalf service of all process in any proceedings brought pursuant to the Loan
Documents in any court, such service being hereby acknowledged by the Mexican
Loan Parties to be effective and binding service in every respect. Each Mexican
Loan Party further agrees that service upon the Process Agent shall constitute
valid and effective service upon it and that failure of Process Agent to give
any notice of such service to such Mexican Loan Party shall not affect the
validity of such service or any judgment rendered in any action or proceedings
based thereon.
Section 10.6.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
130

--------------------------------------------------------------------------------

Section 10.7.          Right of Setoff.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender shall have the right, at any time or from time to time upon
the occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured.  Each
Lender agree promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.  Each Lender agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender.
Section 10.8.          Counterparts; Integration.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  This Agreement and the other
Loan Documents constitute the entire agreement among the parties hereto and
thereto regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters. 
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.
Section 10.9.          Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid.  The provisions of Sections 2.11, 2.12, 2.13 and 10.3 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans or the
termination of this Agreement or any provision hereof.  All representations and
warranties made herein, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans.
Section 10.10.          Severability.  Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without
131

--------------------------------------------------------------------------------

affecting the legality, validity or enforceability of the remaining provisions
hereof or thereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 10.11.          Confidentiality, Public Disclosure.  Each of the
Administrative Agent and the Lenders agrees to take normal and reasonable
precautions to maintain the confidentiality of any information relating to the
Borrower or any of its Subsidiaries or any of their respective businesses, to
the extent designated in writing as confidential and provided to it by the
Borrower or any Subsidiary, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any other party to this Agreement or to any
Related Party of the Administrative Agent or any such Lender, including, without
limitation, accountants, legal counsel and other advisors, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority
purporting to have jurisdiction over it (including any self- regulatory
authority such as the National Association of Insurance Commissioners), (iv) to
the extent that such information becomes publicly available other than as a
result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower, (v) in
connection with the exercise of any remedy hereunder or under any other Loan
Documents or any suit, action or proceeding relating to this Agreement or any
other Loan Documents or the enforcement of rights hereunder or thereunder,
(vii) subject to an agreement containing provisions substantially the same as
those of this Section 10.11, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap or derivative or similar transaction under which payments
are to be made by reference to the Borrower and its obligations, this Agreement
or payments hereunder, (viii) any rating agency, (ix) the CUSIP Service Bureau
or any similar organization, (x) to any existing or prospective funding sources
or any current or prospective investors of any fund or account managed, advised,
or sub-advised by a Lender (or its Affiliates), in each case, to the extent such
recipient has been instructed to keep such information confidential, or
(xi) with the consent of the Borrower.  Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.
Each Loan Party agrees that neither it nor any of its Affiliates will now or in
the future issue any press release or other public disclosure using the name of
the Administrative Agent, any Lender or any of their respective Affiliates or
referring to this Agreement or any other Loan Document without the prior written
consent of such Administrative Agent or such Lender, except to the extent that
such Loan Party or such Affiliate is required to do so under applicable law (in
which event, such Loan Party or such Affiliate will consult with such
Administrative Agent or such Lender before issuing such press release or other
public disclosure).  Each Loan Party hereby authorizes the Administrative Agent
and each Lender, after consultation with the Borrower, to advertise the
132

--------------------------------------------------------------------------------

closing of the transactions contemplated by this Agreement, and to make
appropriate announcements of the financial arrangements entered into among the
parties hereto, as such Administrative Agent or such Lender shall deem
appropriate, including, without limitation, on a home page or similar place for
dissemination of information on the Internet or worldwide web, or in
announcements commonly known as tombstones, in such trade publications, business
journals, newspapers of general circulation and to such selected parties as such
Administrative Agent or such Lender shall deem appropriate.
Section 10.12.          Interest Rate Limitation.
(a)          Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.12 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment (to the extent
permitted by applicable law), shall have been received by such Lender.
(b)          Without limiting the generality of the foregoing provisions of this
Section 10.12, if any provision of any of the Loan Documents would obligate any
Canadian Loan Party to make any payment of interest with respect to the Loans in
an amount or calculated at a rate which would result in the receipt of interest
at a criminal rate (as such terms are construed under the Criminal Code
(Canada)), then notwithstanding such provision, such amount or rates shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the applicable recipient of interest with respect to the
Loans at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows:  (i) first, by reducing the amount or rates of interest
required to be paid by such Canadian Loan Party to the applicable recipient
under the Loan Documents; and (ii) thereafter, by reducing any fees,
commissions, premiums and other amounts required to be paid to the applicable
recipient which would constitute interest with respect to the Loans for purposes
of Section 347 of the Criminal Code (Canada).  Notwithstanding the foregoing,
and after giving effect to all adjustments contemplated thereby, if the
applicable recipient shall have received an amount in excess of the maximum
permitted by that section of the Criminal Code (Canada), then such Canadian Loan
Party shall be entitled, by notice in writing to the Lead Lender, to obtain
reimbursement from the applicable recipient in an amount equal to such excess,
and pending such reimbursement, such amount shall be deemed to be an amount
payable by the applicable recipient to the applicable Canadian Loan Party.  Any
amount or rate of interest with respect to the Loans referred to in this Section
10.12 shall be determined in accordance with
133

--------------------------------------------------------------------------------

generally accepted actuarial practices and principles as an effective annual
rate of interest over the term that any Loans remain outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be prorated over that period of time and otherwise be
prorated over the period from the Closing Date to the date of full and final
payment of the Loans, and, in the event of a dispute, a certificate of a Fellow
of the Canadian Institute of Actuaries appointed by Lead Lender shall be
conclusive for the purposes of such determination.
Section 10.13.          Corporate Seal.  The Borrower represents and warrants
that neither it nor any other Loan Party is required to affix its corporate seal
to this Agreement or any other Loan Document pursuant to any Requirement of Law.
Section 10.14.          Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Loan Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
Section 10.15.          No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Loan Party acknowledges and
agrees and acknowledges its Affiliates’ understanding that (i) (A) the services
regarding this Agreement provided by the Administrative Agent and/or the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, (B) each of the Borrower and the other
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent and the Lenders is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to the Borrower, any other Loan Party or any of their Affiliates
with respect to the transaction contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
each of the Administrative Agent and the Lenders has no obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates.  To the fullest extent permitted by law, each of the
Borrower and the other Loan Parties hereby waives and releases any claims that
it may have against the Administrative Agent or any Lender with respect
134

--------------------------------------------------------------------------------

to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated hereby.
Section 10.16.          Location of Closing.   All parties agree that closing of
the transactions contemplated by this Agreement has occurred in New York.
Section 10.17.          Intercreditor Agreement.  Each Lender (a) hereby
consents to the priority of the Liens securing the Obligations on the terms set
forth in the Intercreditor Agreement, (b) hereby agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreement and (c) hereby authorizes and instructs the Administrative Agent to
enter into the Intercreditor Agreement.  In the event of a conflict between the
terms of this Agreement and the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall govern and control.
Section 10.18.          Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office on the Business Day preceding the date
on which final judgment is given.
Section 10.19.          No Novation.  This Agreement constitutes an amendment
and restatement of the Existing Credit Agreement and does not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the Obligations (including the Obligations of
any predecessor corporations) under, and as defined in, the Existing Credit
Agreement or the Lien or priority of any mortgage, pledge, security agreement or
any other security therefor.  Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under, and as defined
in, the Existing Credit Agreement or instruments securing the same, which shall
remain in full force and effect, except as modified hereby or by instruments or
documents executed concurrently herewith.  Nothing expressed or implied in this
Agreement shall be construed as a release or other discharge of any Loan Party
under the Existing Credit Agreement from any of its obligations and liabilities
as a “Borrower” or a “Guarantor” thereunder.  Borrower and each Guarantor hereby
(i) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect, as modified by this amendment
and restatement and instruments or documents executed concurrently herewith, and
is hereby ratified and confirmed in all respects except that on and after the
Closing Date all references in any such Loan Document to “the Credit Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Existing Credit Agreement shall mean the Existing Credit Agreement as amended
and restated by this Agreement and (ii) confirms and agrees that to the extent
that any such Loan Document purports to assign or pledge to the Administrative
Agent a security interest in or Lien on, any collateral as security for the
obligations of the Loan Parties from time to time existing in respect of the
Existing Credit Agreement and the Loan Documents, such pledge, assignment and/or
grant of the security interest or Lien is hereby ratified and confirmed in all
respects.
135

--------------------------------------------------------------------------------

ARTICLE XI

GUARANTY
Section 11.1.          Guaranty.
Each Guarantor hereby jointly and severally and unconditionally and irrevocably
guarantees the punctual payment when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations of the Borrower now or hereafter
existing under any Loan Document, whether for principal, interest (including,
without limitation, all interest that accrues after the commencement of any
Insolvency Proceeding of any Borrower, whether or not a claim for post-filing
interest is allowed in such Insolvency Proceeding), fees, commissions, expense
reimbursements, indemnifications or otherwise (such obligations, to the extent
not paid by the Borrower, being the “Guaranteed Obligations”), and agrees to pay
any and all expenses (including reasonable counsel fees and expenses) incurred
by the Secured Parties in enforcing any rights under the guaranty set forth in
this Article XI.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the Borrower to the Secured Parties
under any Loan Document but for the fact that they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Borrower.
Section 11.2.          Guaranty Absolute.  Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto.  Each Guarantor agrees
that this Article XI constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by any
Administrative Agent or any Lender to any Collateral.  The obligations of each
Guarantor under this Article XI are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any Loan Party or whether any Loan Party is joined in any such
action or actions.  The liability of each Guarantor under this Article XI shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:
(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or otherwise;
136

--------------------------------------------------------------------------------

(c)          any taking, exchange, release or non-perfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;
(d)          the existence of any claim, set-off, defense or other right that
any Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;
(e)          any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or
(f)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.
This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.
Section 11.3.          Waiver.  Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
and (v) any other defense available to any Guarantor.  Each Guarantor agrees
that the Secured Parties shall have no obligation to marshal any assets in favor
of any Guarantor or against, or in payment of, any or all of the Obligations. 
Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated herein and that the waiver set
forth in this Section 11.3 is knowingly made in contemplation of such benefits. 
Each Guarantor hereby waives any right to revoke this Article XI, and
acknowledges that this Article XI is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
Section 11.4.          Continuing Guaranty; Assignments.  This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
contingent indemnification obligations as to which no claim has been asserted)
and all other amounts payable under this Article XI and the Maturity Date, (b)
be binding upon each Guarantor, its successors and assigns and (c) inure to the
137

--------------------------------------------------------------------------------

benefit of and be enforceable by the Secured Parties and their successors,
pledgees, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), any Lender may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under this Agreement (including,
without limitation, all or any portion of its Loans owing to it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted such Lender herein or otherwise, in each
case as provided in Section 10.4.
Section 11.5.          Subrogation.  No Guarantor will exercise any rights that
it may now or hereafter acquire against any Loan Party or any other guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than contingent indemnification obligations as to
which no claim has been asserted) and all other amounts payable under this
Article XI shall have been paid in full in cash and the Maturity Date shall have
occurred.  If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the later of the payment in
full in cash of the Guaranteed Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) and all
other amounts payable under this Article XI and the Maturity Date, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Article XI,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Guaranteed Obligations or other amounts payable
under this Article XI thereafter arising.  If (i) any Guarantor shall make
payment to the Secured Parties of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Article XI shall be paid in full in cash and (iii) the Maturity Date shall have
occurred, the Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.
Section 11.6.          Contribution.  All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor’s Aggregate Payments to equal its Fair Share as of such date. 
“Fair Share” shall mean, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all Guarantors multiplied by,
(b) the aggregate
138

--------------------------------------------------------------------------------

amount paid or distributed on or before such date by all Guarantors under this
Guaranty in respect of the obligations Guaranteed.  “Fair Share Contribution
Amount” shall mean, with respect to any Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such Guarantor
under this Guaranty that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of state law;
provided, solely for purposes of calculating the “Fair Share Contribution
Amount” with respect to any Guarantor for purposes of this Section 11.6, any
assets or liabilities of such Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Guarantor.  “Aggregate Payments” shall mean, with respect to any Guarantor as of
any date of determination, an amount equal to (A) the aggregate amount of all
payments an d distributions made on or before such date by such Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 11.6), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor from the other Guarantors as contributions
under this Section 11.6.  The amounts payable as contributions hereunder shall
be determined as of the date on which the related payment or distribution is
made by the applicable Guarantor.  The allocation among Guarantors of their
obligations as set forth in this Section 11.6 shall not be construed in any way
to limit the liability of any Guarantor hereunder.  Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 11.6.
(remainder of page intentionally left blank)
139

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

  BORROWER:      
 
CELADON GROUP, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              GUARANTORS:            
 
CELADON E-COMMERCE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON REALTY, LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
           

 
 
 
[Signature page to Credit Agreement] 

--------------------------------------------------------------------------------

 
OSBORN TRANSPORTATION, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
BEE LINE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              VORBAS, LLC         By: /s/ Chase Welsh   Name: Chase Welsh  
Title: Secretary               DISTRIBUTION, INC.         By: /s/ Chase Welsh  
Name: Chase Welsh   Title: Secretary

2

--------------------------------------------------------------------------------

 
CELADON MEXICANA, S.A. DE C.V.
       
By:
/s/ Jon Russell
 
Name:
Jon Russell
 
Title:
President
             
QUALITY COMPANIES LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
QUALITY INSURANCE LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary

  SERVICIOS DE TRANSPORTACIÓN JAGUAR, S.A. DE C.V.         By: /s/ Jon Russell  
Name: Jon Russell   Title: President               SERVICIOS CORPORATIVOS
JAGUAR, S.C.         By: /s/ Jon Russell   Name: Jon Russell   Title: President

3

--------------------------------------------------------------------------------

 
JAGUAR LOGISTICS S.A. DE C.V.
       
By:
/s/ Jon Russell
 
Name:
Jon Russell
 
Title:
President
             
LEASING SERVICIOS, S.A. DE C.V.
       
By:
/s/ Jon Russell
 
Name:
Jon Russell
 
Title:
President
             
CELADON MEXICANA, S.A. DE C.V.
       
By:
/s/ Jon Russell
 
Name:
Jon Russell
 
Title:
President
             
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
     

 

  HYNDMAN TRANSPORT LIMITED         By: /s/ Chase Welsh   Name: Chase Welsh  
Title: Secretary

 
 
 
4
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT:
              BLUE TORCH FINANCE, LLC          
By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Authorized Signer

 
 
[Signature page to Credit Agreement] 
 
 

--------------------------------------------------------------------------------

  LENDERS:      
 
BTC HOLDINGS FUND I, LLC
        By: Blue Torch Credit Opportunities Fund I LP, it sole member        
By: Blue Torch Credit Opportunities GP LLC, its general partner        
By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Authorized Signer
              BTC HOLDINGS FUND I-B, LLC         By: Blue Torch Credit
Opportunities Fund I LP, its sole member         By: Blue Torch Credit
Opportunities GP LLC, its general partner        
By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Authorized Signer
             
BTC HOLDINGS SC FUND LLC
        By: Blue Torch Credit Opportunities SC Master Fund LP, its sole member  
      By: Blue Torch Credit Opportunities SC GP LLC, its general partner        
By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Authorized Signer

[Signature page to Credit Agreement] 

--------------------------------------------------------------------------------

 
LUMINUS ENERGY PARTNERS MASTER FUND, LTD.
       
By:
/s/ Shawn Singh
 
Name:
Shawn Singh
 
Title:
General Counsel

[Signature page to Credit Agreement]

--------------------------------------------------------------------------------

 
Schedule 1.1(a)
Canadian Collateral Documents
·
Canadian Security and Pledge Agreement dated July 26, 2017 between Celadon
Canadian Holdings, Limited, Hyndman Transport Limited and Bank of America, N.A.,
as administrative agent.

·
Personal Property Security Act (Ontario) financing statement naming CELADON
CANADIAN HOLDINGS, LIMITED, as debtor, in favour of BANK OF AMERICA, N.A., as
administrative agent, as secured party, registered on July 19, 2017 under
reference file number 729980181 and registration number 20170719124018620096.

·
Personal Property Security Act (Ontario) financing statement naming HYNDMAN
TRANSPORT LIMITED, as debtor, in favour of BANK OF AMERICA, N.A., as
administrative agent, as secured party, registered on July 19, 2017 under
reference file number 729980199 and registration number 20170719124018620097.

·
Personal Property Security Act (Manitoba) financing statement naming CELADON
CANADIAN HOLDINGS, LIMITED, as debtor, in favour of BANK OF AMERICA, N.A., as
administrative agent, as secured party, registered on July 19, 2017 under
registration number 201712998909.

·
Personal Property Security Act (Manitoba) financing statement naming HYNDMAN
TRANSPORT LIMITED, as debtor, in favour of BANK OF AMERICA, N.A., as
administrative agent, as secured party, registered on July 19, 2017 under
registration number 201712998500.

·
Charge/Mortgage from Hyndman Transport Limited in favour of Bank of America,
N.A. in the principal amount of CDN$500,000,000, registered against title to to
the property municipally known as 1001 Belmore Line, Wroxeter, Ontario on
September 6, 2018 as instrument number HC134178 together will all amendments
thereto.

·
Charge/Mortgage from Hyndman Transport Limited in favour of Bank of America,
N.A. in the principal amount of CDN$500,000,000, registered against title to to
the property municipally known as 2616 Cedar Creek Road, Ayr, Ontario on
September 6, 2018 as instrument number WR1136835 together will all amendments
thereto.

·
Demand Debenture from Hyndman Transport Limited in favour of Bank of America,
N.A. in the principal amount of CDN$500,000,000, registered against title to to
the property municipally known as 50 Omands Creek Boulevard, Winnipeg, Manitoba
on September 6, 2018 as instrument number 4995406/1 together will all amendments
thereto.

--------------------------------------------------------------------------------



Schedule 1.1(b)
Mexican Collateral Documents

 ·   Irrevocable Security Trust Agreement (Contrato de Fideicomiso Irrevocable
de Garantía con Derechos de Reversión), number F/673, dated as of November 8,
2018, executed by and among, Celadon Mexicana, S.A. de C.V., Servicios de
Transportación Jaguar, S.A. de C.V., Leasing Servicios, S.A. de C.V., Celadon
Trucking Services, Inc. and RTD, as trustors, BofA, acting exclusively in its
capacity as administrative agent, on behalf and for the benefit of the Secured
Parties, as beneficiary, and Banco Invex, S.A., Institución de Banca Múltiple,
Invex Grupo Financiero, with the acknowledgement and consent of Celadon
Mexicana, S.A. de C.V., Leasing Servicios, S.A. de C.V., Servicios de
Transportación Jaguar, S.A. de C.V. and Jaguar Logistics, S.A. de C.V., as
trustee.    
·          
 Contribution Agreement (Convenio de Aportación), dated as of November 7, 2018,
executed by and among Banco Invex, Sociedad Anónima, Institución de Banca
Múltiple, Invex Grupo Financiero, as trustee, and Servicios de Transportación
Jaguar, S.A. de C.V. by means of which Servicios de Transportación Jaguar, S.A.
de C.V. transferred title and ownership of the Property in favor of Banco Invex,
S.A., Institución de Banca Múltiple, Invex Grupo Financiero as part of the trust
estate of the Mexican Security Trust Agreement.    
·         
 Stock Pledge Agreement (Contrato de Prenda sobre Acciones) dated as of November
8, 2018, executed by and among Leasing Servicios, S.A. de C.V., Celadon
Mexicana, S.A. de C.V., and RTD, as pledgors and BofA, acting on behalf and for
the benefit of the Secured Parties, as pledgee, with the acknowledgement and
consent of Celadon Mexicana, S.A. de C.V., Jaguar Logistics, S.A. de C.V.,
Leasing Servicios, S.A. de C.V. and Servicios de Transportación Jaguar, S.A. de
C.V.    
·       
 Equity Pledge Agreement (Contrato de Prenda sobre Partes Sociales) dated as of
November 8, 2018, executed by and among RTD and Celadon Mexicana, S.A. de C.V.
as pledgors, and BofA, acting on behalf and far the benefit of the Secured
Parties, as pledgee, with the acknowledgement and consent of Servicios
Corporativos Jaguar, S.C.    
·        
 Non-Possessory Asset Pledge Agreement (Contrato de Prenda sin Transmisión de
Posesión) dated as of November 8, 2018, entered into by and among Celadon
Mexicana, S.A. de C.V., as pledgor, and BofA, acting on behalf and for the
benefit the Secured Parties, as pledgee.    
·          
 Non-Possessory Asset Pledge Agreement (Contrato de Prenda sin Transmisión de
Posesión) dated as of November 8, 2018, entered into by and among Servicios de
Transportación Jaguar, S.A. de C.V., as pledgor , and BofA, acting on behalf and
far the benefit of the Secured Parties, as pledgee.      ·   Non-Possessory
Asset Pledge Agreement (Contrato de Prenda sin Transmisión de Posesión) dated as
of November 8, 2018, entered into by and among Leasing Servicios,

 

--------------------------------------------------------------------------------

 
    
S.A. de C.V., as pledgor, and BofA, acting on behalf and far the benefit of the
Secured Parties, as pledgee.    
·          
Non-Possessory Asset Pledge Agreement (Contrato de Prenda sin Transmisión de
Posesión) dated as of November 8, 2018, entered into by and among Jaguar
Logistics, S.A. de C.V., as pledgor , and BofA, acting on behalf and far the
benefit of the Secured Parties, as pledgee.    
·        
 Non-Possessory Asset Pledge Agreement (Contrato de Prenda sin Transmisión de
Posesión) dated as of November 8, 2018, entered into by and among Servicios
Corporativos Jaguar, S.C., as pledgor; and BofA, acting on behalf and far the
benefit of the Secured Parties, as pledgee.    
·          
 Assignment Agreement to the Trust Agreement to be entered into by and among (a)
Bank of America, as assignor, and (b) Blue Torch Finance, LLC, as assignee, (c)
with the appearance of Banco Invex, S.A., Institución de Banca Múltiple, Invex
Grupo Financiero, Celadon Mexicana, S.A. de C.V., Servicios de Transportación
Jaguar, S.A. de C.V., Leasing Servicios, S.A. de C.V., Celadon Trucking
Services, Inc. and Rafael Alejandro Tellaeche Díaz.    
·          
 Assignment Agreement to the Servicios Corporativos Non-Possessory Pledge
Agreement to be entered into by and among (a) Bank of America, as assignor, and
(b) Blue Torch Finance, LLC, as assignee, (c) with the appearance of Servicios
Corporativos Jaguar, S.C.    
·        
  Assignment Agreement to the Leasing Servicios Non-Possessory Pledge Agreement
to be entered into by and among (a) Bank of America, as assignor, and (b) Blue
Torch Finance, LLC, as assignee, (c) with the appearance of Leasing Servicios,
S.A. de C.V.    
·          
   Assignment Agreement to the Leasing Servicios Non-Possessory Pledge Agreement
to be entered into by and among (a) Bank of America, as assignor, and (b) Blue
Torch Finance, LLC, as assignee, (c) with the appearance of Jaguar Logistics,
S.A. de C.V.    
·       
 Assignment Agreement to the Leasing Servicios Non-Possessory Pledge Agreement
to be entered into by and among (a) Bank of America, as assignor, and (b) Blue
Torch Finance, LLC, as assignee, (c) with the appearance of Celadon Mexicana,
S.A. de C.V.    
·         
 Assignment Agreement to the Leasing Servicios Non-Possessory Pledge Agreement
to be entered into by and among (a) Bank of America, as assignor, and (b) Blue
Torch Finance, LLC, as assignee, (c) with the appearance of Servicios de
Transportación Jaguar, S.A. de C.V.    
·      
 Assignment Agreement to the Shares Pledge Agreement to be entered into by and
among (a) Bank of America, as assignor, and (b) Blue Torch Finance, LLC, as
assignee, (c) with the appearance of Leasing Servicios, S.A. de C.V., Celadon
Mexicana, S.A. de C.V. and Rafael Alejandro Tellaeche Díaz.

 

--------------------------------------------------------------------------------

 
·       
 Assignment Agreement to the BOFA Equity Quotas Pledge Agreement to be entered
into by and among (a) Bank of America, as assignor, and (b) Blue Torch Finance,
LLC, as assignee, (c) with the appearance of Rafael Alejandro Tellaeche Díaz and
Celadon Mexicana, S.A. de C.V.    
·       
 Termination Agreement to the Equity Quotas Pledge Agreement to be entered into
by and among (a) Rafael Alejandro Tellaeche Díaz and Celadon Mexicana, S.A. de
C.V., as pledgors, and (b) Blue Torch Finance, LLC, as pledgee, (c) with the
acknowledgement and acceptance of Servicios Corporativos Jaguar, S.C.    
·      
 Non-Possessory Pledge Agreement to be entered into by and among (a) Rafael
Alejandro Tellaeche Díaz and Celadon Mexicana, S.A. de C.V., as pledgors, and
(b) Blue Torch Finance, LLC, as pledgee, (c) with the acknowledgement and
acceptance of Servicios Corporativos Jaguar, S.C.

--------------------------------------------------------------------------------



Schedule 1.1(c)
Specified Dispositions
·
The sale, lease, or other disposition of all or any portion of the real
properties located at (w) 3400 West Market Street, York, Pennsylvania, (x) 2847
East 600 South, Warren, Indiana, or (y) 28055 Wick Road, Romulus, MI; or (ii)
the sale of the Equity Interests or all or substantially all of the assets of
Distribution, Inc.

--------------------------------------------------------------------------------



Schedule 1.1(d)
Term Loan Amounts
Lenders
Term A-1 Loan Amount
Term A-2 Loan Commitment
Term B-1 Loan Amount
Term B-2 Loan Commitment
BTC Holdings Fund I, LLC
$32,814,897.55
$11,865,432.20
$0.00
$0.00
BTC Holdings Fund I-B, LLC
$7,605,870.04
$2,750,181.84
$0.00
$0.00
BTC Holdings SC Fund, LLC
$14,673,381.83
$5,305,700.46
$0.00
$0.00
Luminus Energy Partners Master Fund, Ltd.
$0.00
$0.00
$22,021,759.58
$7,962,776.50
Total
$55,094,149.42
$19,921,314.50
$22,021,759.58
$7,962,776.50

--------------------------------------------------------------------------------



Schedule 1.1(e)
Mortgaged Property
Address of Property
3400 West Market Street, York, PA
9050 East 33rd Street, Indianapolis, IN
9503-9517 East 33rd Street, Indianapolis, IN
13601 Mercury Drive, Laredo, TX
5417 US Highway 301 South, Hope Mills, NC
5600 Midlothian Turnpike, Richmond, VA
9420 East 30th Street, Indianapolis, IN
9702 East 30th Street, Indianapolis, IN
9920 East 30th Street, Indianapolis, IN
10010 Conveyor Drive, Indianapolis, IN
28055 Wick Road, Romulus, MI
2847 East 600 South, Warren, IN
221 Cockeysville Road, Hunt Valley/ Cockeysville, MD
50 Omands Creek Blvd., Winnipeg, MB, R2R 1V7
1001 Belmore Line, Wroxeter, ON, N0G 2X0
2616 Cedar Creek Road, Ayr, ON, N0B 1E0
Finca No. 84386 de Nuevo Laredo, Terreno Rustico, Libramiento Mex II KM 27 +
100, Poligono 3, Col. Ejido El Progreso, Nuevo Laredo, Tamaulipas, Mexico




--------------------------------------------------------------------------------



Schedule 3.1
Mortgaged Property
Mortgage assignments for the following properties:
Address of Property
3400 West Market Street, York, PA
9050 East 33rd Street, Indianapolis, IN
9503-9517 East 33rd Street, Indianapolis, IN
13601 Mercury Drive, Laredo, TX
5417 US Highway 301 South, Hope Mills, NC
5600 Midlothian Turnpike, Richmond, VA
9420 East 30th Street, Indianapolis, IN
9702 East 30th Street, Indianapolis, IN
9920 East 30th Street, Indianapolis, IN
10010 Conveyor Drive, Indianapolis, IN
28055 Wick Road, Romulus, MI
2847 East 600 South, Warren, IN
221 Cockeysville Road, Hunt Valley/ Cockeysville, MD
50 Omands Creek Blvd., Winnipeg, MB, R2R 1V7
1001 Belmore Line, Wroxeter, ON, N0G 2X0
2616 Cedar Creek Road, Ayr, ON, N0B 1E0
Finca No. 84386 de Nuevo Laredo, Terreno Rustico, Libramiento Mex II KM 27 +
100, Poligono 3, Col. Ejido El Progreso, Nuevo Laredo, Tamaulipas, Mexico



·
Title policy bring-down modifications for each property listed above other than
the Texas property and the Mexico property.

·
New title policy for the Texas property.

·
Mortgage amendments for each of the properties in the United States listed
above.




--------------------------------------------------------------------------------

Schedule 3.1(b)
Certain Defaults
Defaults (not resulting from any failure to pay) primarily relating to the
failure to deliver audited and/or GAAP financial statements (and resulting
cross-defaults) under the following equipment financings and leases:
Lessor/Lender
Balance 6/30/19
Bridge Funding Group
 $  14,113,537.53
TCF Equipment Finance
 $        583,575.00
Banc of America Leasing
 $    2,369,162.36
J.P. Morgan Equipment Finance
 $    7,915,989.72
Huntington National Bank
 $  11,163,917.93
PNC Equipment Finance
 $  14,243,167.03
Citizens Asset Finance
 $    4,203,468.97
Regions Equipment Finance
 $  15,710,247.49
STAR Equipment Finance
 $    1,031,528.07
SunTrust Robinson Humphrey
 $    4,920,129.43
Wells Fargo Equipment Finance
 $  13,696,764.88
Commerce Bank Equipment Finance
 $    5,674,065.10
Daimler Truck Financial
 $  23,111,345.76
Fifth Third Equipment Finance
 $  10,423,591.97
BB&T Equipment Finance
 $    1,137,551.96

--------------------------------------------------------------------------------



Schedule 4.1(b)
Due Organization and Qualification; Subsidiaries
Loan Party
Authorized Equity Interests
Issued and Outstanding Equity Interests
1. Celadon Group, Inc.
40,000,000 shares of Common Stock; 179,985 shares of Preferred Stock
29,296,678 shares of Common Stock1
2. Celadon E-Commerce, Inc.
1,500 Common Shares
1,000 Common Shares (Celadon Group, Inc.)
3. Celadon Trucking Services, Inc.
200 Common Shares
200 Common Shares (Celadon Group, Inc.)
4. Celadon Logistics Services, Inc.
100 Common Stock
100 Common Stock (Celadon Trucking Services, Inc.)
5. Quality Equipment Leasing, LLC
N/A
N/A (Quality Companies LLC)
6. Osborn Transportation, Inc.
2,500 Common Voting Stock
22,500 Class A Common Non-Voting Stock
2,365 Common Voting Stock (Celadon Trucking Services, Inc.)
 
7. Celadon Canadian Holdings, Limited
Unlimited number of Common Shares; 1,000,000 Class A Special Shares
100 Common Shares and 1,000,000 Class A Special Shares (Celadon Trucking
Services, Inc.)
8. Hyndman Transport Limited
Unlimited number of Class A Common and Special Shares, Class B Common and
Special Shares, and Class C Common and Special Shares
100 Class A Common Shares (Celadon Canadian Holdings, Limited)
9. Celadon Realty, LLC
N/A
N/A (Celadon Group, Inc.)
10. Distribution, Inc.
10,000 Common Stock
10,000 Common Stock (Celadon Trucking Services, Inc.)
11. Eagle Logistics Services Inc.
100 Common Stock
100 Common Stock (Celadon Trucking Services, Inc.)
12. Quality Companies LLC
N/A
N/A (Celadon Trucking Services, Inc.)
13. Taylor Express, Inc.
100,000 Common Stock
25,000 Common Stock (Celadon Trucking Services, Inc.)
14.  Bee Line, Inc.
500 Common Stock
400 Common Stock (Celadon Trucking Services, Inc.)
15. Vorbas, LLC
N/A
N/A (Celadon Trucking Services, Inc.)
16. Quality Insurance LLC
N/A
N/A (Quality Companies LLC)
17. Celadon Mexicana, S.A. de C.V.  496,137 Shares representative of the capital
stock Leasing Servicios, S.A. de C.V. holds 211 Shares or 0.042% and Celadon
Trucking Services, Inc. holds 495,926 or 99.958%2

 
 
 

--------------------------------------------------------------------------------

1 As of April 13, 2018 (less treasury).
2 See Schedule 4.1(c)
 

--------------------------------------------------------------------------------

 

 Loan Party  Authorized Equity Interests  Issued and Outstanding Equity
Interests
18. Servicios de Transportación Jaguar, S.A. de C.V.
28,000,000 Shares representative of the capital stock
Rafael Tellaeche Díaz holds 7,000,000 Shares or 25% and Celadon Mexicana, S.A.
de C.V. holds 21,000,000 Shares or 75%3
19. Servicios Corporativos Jaguar, S.C.
N/A (Partnership Interests)
Celadon Mexicana, S.A. de C.V. holds 1 interest of partners that represents 75%
of the capital stock of the Company. Rafael Tellaeche Diaz holds 1 interest of
partners that represents 25% of the capital stock of the Company
20. Jaguar Logistics, S.A. de C.V.
100 Shares representative of the capital stock.
Celadon Mexicana, S.A. de C.V. holds 99 Shares or 99% and Leasing Servicios,
S.A. de C.V.  holds 1 Share or 1%4
21. Leasing Servicios, S.A. de C.V.
66,065,400 Shares representative of the capital stock
Celadon Trucking Services, Inc. holds 66,064,400 Shares or 99.998% and Celadon
Mexicana, S.A. de C.V. holds 1,000 Shares or 0.002%5



·
Celadon Group, Inc.:

o
Employee stock options covering 650,000 shares

o
Obligation to issue Transport Enterprise Leasing one million (1,000,000) shares
of common stock.

o
The Warrants.

o
Section 382 Tax Benefits Preservation Plan dated as of August 9, 2018, as in
effect on the date hereof.








--------------------------------------------------------------------------------

3 See Schedule 4.1(c)
4 See Schedule 4.1(c)
5 See Schedule 4.1(c)

--------------------------------------------------------------------------------



Schedule 4.1(c)
Due Organization and Qualification; Subsidiaries
 
Name
 
Jurisdiction
Number and Class
of Authorized Shares
Number and Class
of Issued Shares
1.          Celadon International Corporation
Delaware
1,500 Common Shares
200 Common Shares (all held by Celadon Group, Inc.)
2.          A R Management Services, Inc.
Delaware
200 Common Shares
200 Common Shares (all held by Celadon Group, Inc.)
3.          Celadon Trucking Services, Inc.
New Jersey
200 Common Shares
200 Common Shares (all held by Celadon Group, Inc.)
4.          Celadon Realty, LLC
Delaware
N/A
LLC Membership Interests (all held by Celadon Group, Inc.)
5.          Celadon E-Commerce, Inc.
Delaware
1,500 Common Shares
1,000 Common Shares (all held by Celadon Group, Inc.)
6.          Celadon Canadian Holdings, Limited
Ontario, Canada
Unlimited number of Common Shares; 1,000,000 Class A Special Shares
100 Common Shares and 1,000,000 Class A Special Shares (all held by Celadon
Trucking Services, Inc.)
7.          Bee Line, Inc.
Ohio
500 Common Stock
400 Common Stock (all held by Celadon Trucking Services, Inc.)
8.          Stinger Logistics, Inc.
Ohio
850 Common Stock
850 Common Stock (all held by Celadon Trucking Services, Inc.)
9.          Strategic Leasing, Inc.
Ohio
850 Common Shares
100 Common Shares (all held by Celadon Trucking Services, Inc.)
10.          Vorbas, LLC
Ohio
N/A
Membership Interests (all held by Celadon Trucking Services, Inc.)

 
 

--------------------------------------------------------------------------------

 

 Name  Jurisdiction  Number and Class
of Authorized Shares
 Number and Class
of Issued Shares
11.          Transportation Insurance Services Risk Retention Group, Inc.
South Carolina
2,000,000 Common Stock
2,000,000 Common Stock (all held by Celadon Trucking Services, Inc.)
12.          Celadon Logistics Services, Inc.
Delaware
100 Common Stock
100 Common Stock (all held by Celadon Trucking Services, Inc.)
13.          Taylor Express, Inc.
North Carolina
100,000 Common Stock
25,000 Common Stock (all held by Celadon Trucking Services, Inc.)
14.          Osborn Transportation, Inc.
Alabama
2,500 Common Voting Stock
22,500 Class A Common Non-Voting Stock
2,365 Common Voting Stock (all held by Celadon Trucking Services, Inc.)
15.          Eagle Logistics Services Inc.
Indiana
100 Common Stock
100 Common Stock (all held by Celadon Trucking Services, Inc.)
16.          Quality Companies LLC
Indiana
N/A
LLC Membership Interest (all held by Celadon Trucking Services, Inc.)
17.          Celadon Mexicana, S.A. de C.V.
Mexico
100 Shares representative of the Fixed Capital Stock B-I Series
 
 
496,037 Shares representative of the Variable Capital Stock B-II Series
 
Total Shares: 496,137
(50 Shares held by Leasing Servicios, S.A. de C.V. and 50 Shares held by Celadon
Trucking Services, Inc.)
 
(161 Shares held by Leasing Servicios, S.A. de C.V. and 495,876 Shares held by
Celadon Trucking Services, Inc.)

 
 

--------------------------------------------------------------------------------

 Name  Jurisdiction  Number and Class
of Authorized Shares
 Number and Class
of Issued Shares
18.          Distribution, Inc.
Oregon
10,000 Common Stock
10,000 Common Stock (all held by Celadon Trucking Services, Inc.)
19.          Quality Insurance LLC
Indiana
N/A
Membership Interests (all held by Quality Companies LLC)
20.          Quality Equipment Leasing, LLC
Delaware
N/A
LLC Membership Interests (all held by Quality Companies LLC)
21.          Hyndman Transport Limited
Ontario, Canada
Unlimited number of Class A Common and Special Shares, Class B Common and
Special Shares, and Class C Common and Special Shares
100 Class A Common Shares (all held by Celadon Canadian Holdings, Limited)
22.          Leasing Servicios, S.A. de C.V.
Mexico
50,000 Shares representative of the Capital Stock B-I Series
 
 
 
66,015,400 Shares representative of the Capital Stock B-II Series
 
Total Shares: 66,065,400
(49,000 Shares held by Celadon Trucking Services, Inc. and 1,000 Shares held by
Celadon Mexicana, S.A. de C.V.)
 
(66,015,400 Shares held by Celadon Trucking Services, Inc.)

 

--------------------------------------------------------------------------------

  Name   Jurisdiction  Number and Class
of Authorized Shares
  Number and Class
of Issued Shares
23.          Servicios de Transportación Jaguar, S.A. de C.V.
Mexico
100,000 Shares representative of the A-I Series
 
6,900,000 Shares representative of the A-II Series
 
300,000 Shares representative of the N-I Series
 
 
20,700,000 Shares representative of the N-II Series
 
Total Shares: 28,000,000
(100,000 Shares held by Rafael Tellaeche Díaz.)
 
(6,900,000 Shares held by Rafael Tellaeche Díaz.)
 
(300,000 Shares held by Celadon Mexicana, S.A. de C.V.)
 
(20,700,000 Shares held by Celadon Mexicana, S.A. de C.V.)
 
24.          Jaguar Logistics, S.A. de C.V.
Mexico
100 Shares representative of the Capital Stock
(99 Shares held by Celadon Mexican, S.A. de C.V. and 1 Share held by Leasing
Servicios, S.A. de C.V.)
 
25.          Servicios Corporativos Jaguar, S.C.
Mexico
N/A (Partnership Interests)
Celadon Mexicana, S.A. de C.V. holds 1 interest of partners that represents 75%
of the capital stock of the Company. Rafael Tellaeche Diaz holds 1 interest of
partners that represents 25% of the capital stock of the Company




--------------------------------------------------------------------------------



Schedule 4.1(d)
Due Organization and Qualification; Subsidiaries
·
Celadon Group, Inc.:

o
Employee stock options covering 650,000 shares

o
Obligation to issue Transport Enterprise Leasing one million (1,000,000) shares
of common stock.

o
The Warrants.

o
Section 382 Tax Benefits Preservation Plan dated as of August 9, 2018, as in
effect on the date hereof.




--------------------------------------------------------------------------------



Schedule 4.5


Intellectual Property


None.

--------------------------------------------------------------------------------



Schedule 4.6(a)
Pending or Threatened Proceedings
None.

--------------------------------------------------------------------------------



Schedule 4.6(b)
Litigation
Material Pending Litigation
 
Case Name
Case Description
Jurisdiction/Court
Procedural Status
Covered by Insurance
Vitale v. Celadon
I/C drivers domiciled in California alleging misclassification.
CA/State
Reached a settlement for $500,000; waiting for court approval
No
McCoy v. Celadon
Company drivers alleging wage deduction and wage payment violations.
IN/State
Complaint and Answer filed; Agreed to participate in mediation; Waiting on
demand for plaintiff for approximately 1.5 years.
Yes
Tango Transport Bankruptcy
Alleging damages related to Celadon's asset purchase of Tango Transport. Claimed
damages include driver bonuses due under the asset purchase agreement and
conversion of trailers.
TX/Federal
Currently stayed
No
Fleet Truck Sales
v. Celadon &
Quality
FTS (Werner) filed suit
against Celadon and
Quality for breach of
contract and
corresponding damages.
NE/Federal
Plaintiff demanded $5,531,276 in their
amended complaint. We asserted that
the liquidated damage provision
No

 
 
 

--------------------------------------------------------------------------------

 
 

       ($166,000) in the purchase agreement is
enforceable. The Court granted our MSJ.
Plaintiff has now filed an appeal with the
8th Circuit. Both parties have
filed briefs.
 
Sheryl Ray et al v. CTSI & Myron Wilson
Claim No. ZA-00007199;
Loss Date: 12/16/2016;
Loss State: IL;
Description: Icy conditions. V2 pulled to shoulder with hazards. V1 slid on ice
and struck V2.
IL/Federal
[*] Mediation scheduled for 8/1/2019.  Trial set to begin on 8/19/2019.
Yes
Lonnie Butler v. Abner Albarez-Carballo & CTSI
Claim No. ZA-00008046;
Loss Date: 2/21/2017;
Loss State: AR;
Description: Client Driver - fatal
TX/State
Settled for $1,525,000. File to be closed upon remittance of settlement amount.
Yes
Charles & Michael Cotton v. Integrity Transport, CTSI, Earl Warner & Travis
Parker
Claim No. ZA-00004942;
Loss Date: 7/4/2016;
Loss State: MS;
Description: V1 struck V2 who was stopped in the road at night with no lights on
after being struck by V3 who was in the ditch.
MS/State
Settled for $640,000. File to be closed upon remittance of settlement amount.
Yes
Johnny Kyles v. CTSI & Dwight Jones
Claim No. ZA-00012285;
Loss Date: 4/9/2014;
Loss State: MO;
Description: V2 stopped due to traffic, V1 struck V2 in rear.
MO/Federal
Settled for $525,000. File to be closed upon remittance of
Yes

 
 

--------------------------------------------------------------------------------

 

       settlement amount.  
Not in Litigation
Claim No. ZA-00013207;
Loss Date: 2/12/2018;
Loss State: WI;
Description: There was an unexpected fog on a clear day. V1 slowed because two
vehicles in front had stopped due to another accident. V1 was unable to stop and
struck V2.
N/A
No suit filed yet. No demand received. Resolution does not appear to be
imminent.
Yes
Not in Litigation
Claim No. ZA-00015361;
Loss Date: 7/17/2018;
Loss State: WA;
Description: V1 turned right into driveway and was struck by V2. V2 dvr received
fatal injuries.
N/A
Settled for $483,000. File to be closed upon remittance of settlement amount.
Yes
Dean & Christine Mason v. A&S Services
Group, CTSI & Johnny Washington
Claim No. ZA-00002369;
Loss Date: 8/5/2015;
Loss State: SC;
Description: V1 lost dual tires off tractor.  Tires bounced into oncoming
traffic causing collision.
SC/State
No demand received. Resolution does not appear to be imminent.
Yes
Evelina Harris & Winthrop Carrie v. CTSI, Taylor Express & Marvin Register
Claim No. ZA-00008704;
Loss Date: 4/10/2017;
Loss State: LA;
Description: V1 changed lanes and struck V2.
LA/Federal
Trial likely to be continued. Plaintiffs are currently subject to investigation
for staging multiple accidents (including this case). [*]
Yes
Ronnie Williams, Pamela Williams & Debra Wheatfall v. CTSI & Ronald Ghoston
Claim No. ZA-00004826;
Loss Date: 6/24/2016;
Loss State: LA;
Description: Accident happened on bridge and caused traffic to stop suddenly, v2
stopped
LA/Federal
Settled via mediation for $503,000.
Yes

 

--------------------------------------------------------------------------------

 

   suddenly and v1 braked but struck v2 rear bumper.      
David Short & Gerald Theriot (two law suits) v. Harvey Harris and CTSI
Claim No. ZA- 00008829;
Loss Date: 4/19/2017;
Loss State: LA;
Description: V1 rear ended V2. V2 driver fatal. Four additional vehicles
involved.
LA/Federal
Company has already paid $1,593,841.11 of $2,000,000 retention. One claimant
remaining. Mediation pending. Excess insurance on notice.
Yes
Amando Reyna v. CTSI & Richard Dollar
Claim No. ZA- 00009327;
Loss Date: 5/29/2017;
Loss State: TX;
Description: V2 was struck in the rear by V3. V3 left at the scene, and our
driver came upon V3, tried to avoid, but struck V3 and then V2.  The accident
occurred at 1:50 AM in an unlit part of I-20.
TX/State
Liability disputed. Trial not likely until 2020.
Yes
Daniette Jimenez v. CTSI & Duane Vinatieri
Claim No. ZA- 00012400;
Loss Date: 1/8/2015;
Loss State: CA;
Description: V2 struck left side of V1; V2 spun out and lost control.
CA/State
Settled for $350,000. File to be closed upon remittance of settlement amount.
Yes
Not in Litigation
Claim No. ZA- 00014240;
Loss Date: 4/23/2018;
Loss State: TX;
Description: V1 was driving on I-35 in right middle lane behind V2. V2 stopped
suddenly and made a left turn towards the median of highway. V1 veered right to
the shoulder to avoid hitting V2 but struck V2 anyway.
N/A
Claimant recently became attorney repped. No suit filed yet.
Yes

 

--------------------------------------------------------------------------------

Christina Patton, Chandra White & Patricia Bryant v. Donavan Stanfiled
Claim No. ZA- 00012280;
Loss Date: 1/29/2014;
Loss State: AL;
Description: V1 hit icy patch, and sideswiped V2.
AL/State
Trial was moved to early 2020 (no date yet).  Awaiting additional medical bills
and will set a mediation date in the next couple of months.
Yes
Not in Litigation
Claim No. ZA- 00012579;
Loss Date: 12/31/2017;
Loss State: OK;
Description: V1 was behind V2. V2 was stopped. The highway was dark, no lights.
V1 hit V2 in the rear. Per DOT Supv. Washington, told V1 to tell company that V2
was overweight and should not have been on turnpike/road.
N/A
[*]
Yes
Anthony Griffen v. CTSI & Arnold Brown
Claim No. ZA- 00010558;
Loss Date: 8/22/2017;
Loss State: LA;
Description: V1 made a left hand turn. V2 driving towards V1 and struck V1.
LA/State
Parties are engaged in negotiations in an effort to resolve prior to trial.
Trial set for 1/27/2020.
Yes
Karen Hawk v. CTSI/A&S & David Hall
Claim No. ZA- 00003859;
Loss Date: 3/16/2016;
Loss State: FL;
Description: V1 made left turn in front of V2. V2 struck passenger side trailer
tires.
FL/State
Mediation was unsuccessful. Parties have reengaged in negotiations. Trial set
for 9/9/2019.
Yes
Estate of Thad Atkins v. CTSI/A&S & Rosevelt Bush
Claim No. ZA- 00013674;
Loss Date: 1/19/2017;
Loss State: AL;
Description: V1 trailer brakes locked up and stalled. V2 was driving at
excessive speeds and rear ended V1. V2 driver fatal
AL/Federal
Awaiting demand from Plaintiff. Liability is disputed.
Yes

 

--------------------------------------------------------------------------------

 
Nichole Underwood et al v. Mohamed Sesay
Claim No. ZA- 00009541;
Loss Date 6/10/2017;
Loss State: OH;
Description: V2 swerved to avoid deer and entered V1’s lane. V1 hit V2 in rear.
Fatalities.
OH/Federal
Suit recently filed and moved to Federal Court.
Yes
Jelleaner Green & Dianne Neal v. Robert Markovitch & Eagle
Claim No. ZA- 00004966;
Loss Date: 7/4/2016;
Loss State: AL;
Description: V1 and v2 involved in side impact collision.
AL/Federal
Settled for $390,000. File to be closed upon remittance of settlement amount.
Yes




--------------------------------------------------------------------------------



Schedule 4.7
Compliance with Laws
None.

--------------------------------------------------------------------------------



Schedule 4.10
Employee Benefits
None.

--------------------------------------------------------------------------------



Schedule 4.11
Environmental Condition
None.

--------------------------------------------------------------------------------



Schedule 4.14
Indebtedness
·
The Agreement.

·
That certain Credit and Security Agreement, dated as of the Closing Date, among
the Borrower, the subsidiaries of the Borrower party thereto, the lenders party
thereto and the ABL Administrative Agent (as may be amended, restated,
supplemented, modified, replaced or refinanced from time to time in accordance
with the terms of the Intercreditor Agreement).

·
That certain Deferred Prosecution Agreement between the United States Department
of Justice and the Borrower dated April 24, 2019.

·
That certain Cash Collateral and Letter of Credit Reimbursement Agreement by and
between Celadon Group, Inc. as borrower thereunder, the guarantors party
thereto, the lenders party thereto, and Bank of America, N.A. in its capacity as
L/C Issuer.

·
The following capital leases and equipment financings:





Lessor/Lender
Balance 6/30/19
Bridge Funding Group
 $  14,113,537.53
TCF Equipment Finance
 $        583,575.00
Banc of America Leasing
 $    2,369,162.36
J.P. Morgan Equipment Finance
 $    7,915,989.72
Huntington National Bank
 $  11,163,917.93
PNC Equipment Finance
 $  14,243,167.03
Citizens Asset Finance
 $    4,203,468.97
Regions Equipment Finance
 $  15,710,247.49
STAR Equipment Finance
 $    1,031,528.07
SunTrust Robinson Humphrey
 $    4,920,129.43
Wells Fargo Equipment Finance
 $  13,696,764.88
Commerce Bank Equipment Finance
 $    5,674,065.10
Daimler Truck Financial
 $  23,111,345.76
Fifth Third Equipment Finance
 $  10,423,591.97
BB&T Equipment Finance
 $    1,137,551.96










--------------------------------------------------------------------------------

Schedule 4.15
Taxes
·
Overdue excise taxes on equipment sales as further described in that certain
Excise Tax Examination Changes and Consent to Assessment and Collection form
dated July 16, 2019.  Overdue amount is approximately $2,831,146.71 including
interest.  No penalties were assessed.

--------------------------------------------------------------------------------



Schedule 4.19
Employee and Labor Matters


(a)
·
Collective Bargaining Agreement/Pay Agreement by and among Sindicato Nacional de
Trabajadores del Transporte, S. y C. “Ricardo Flores Magon” (National Union of
Transport Workers “Ricardo Flores Magón”) and Servicios de Transportación
Jaguar, S.A. de C.V.




--------------------------------------------------------------------------------

Schedule 4.21(a)
Real Estate
Company
Common Name and Address of Property
Owned, Leased or Other Interest
Landlord / Owner if Leased or Other Interest
Purpose/Use
1. Celadon Realty, LLC
3400 West Market Street, York, PA
Owned
Wolf Distributing occupies 85% of the building; Remainder occupied by A&S.
Warehouse, office space
2. Celadon Realty, LLC
9050 East 33rd Street, Indianapolis, IN
Owned
Leased to 160 Driving Academy (occupies approx. 60% of the building)
Former Celadon Driving Academy training school, Dorms, Office Space, Gym
3. Celadon Group, Inc.
9503-9517 East 33rd Street, Indianapolis, IN
Owned
N/A
Celadon corporate headquarters – Office Space, Maintenance, Dormitory, Medical
Facility
4. Celadon Trucking Services, Inc.
13601 Mercury Drive, Laredo, TX
Owned
N/A
Office Space, Warehouse, Maintenance Shop, Equipment Parking;
5. Taylor Express, Inc.
5417 US Highway 301 South, Hope Mills, NC
Owned
N/A
Office Space and Equipment Parking; Trucking Terminal
6. Celadon Realty, LLC
5600 Midlothian Turnpike, Richmond, VA
Owned
N/A
Office Space, Driving School, Dorms, Training Facility, Maintenance Shop, Dock,
Equipment Parking;

 

--------------------------------------------------------------------------------

 
Company
 
Common Name and Address of Property
Owned, Leased or Other Interest Landlord / Owner if Leased or Other Interest  
Purpose/Use
7. Celadon Trucking Services, Inc.
9420 East 30th Street, Indianapolis, IN
Owned
Leased to 19th Capital Group, LLC
Trailer and Equipment Storage (vacant land)
8. Celadon Realty, LLC
9702 East 30th Street, Indianapolis, IN
Owned
Leased to 19th Capital Group, LLC
Maintenance, Office Space, Paved Parking Lot
9. Celadon Realty, LLC
9920 East 30th Street, Indianapolis, IN
Owned
N/A
Office Building; a portion of this is leased to Logistics buyer
10. Celadon Realty, LLC
10010 Conveyor Drive, Indianapolis, IN
Owned
Leased to 19th Capital Group, LLC
Trailer and Equipment Storage
11. Celadon Realty, LLC
28055 Wick Road, Romulus, MI
Owned
N/A
Office Space, Maintenance and Warehouse, Trailer Storage
12. Celadon Realty, LLC
2847 East 600 South, Warren, IN
Owned
N/A
Office Space, Maintenance and Warehouses
13. Celadon Realty, LLC
221 Cockeysville Road, Hunt Valley/ Cockeysville, MD
Owned
Partially leased to Marathon Roofing, LLC through 2020; A&S uses as well; lease
some office space and some parking to A&S; lease some space to Logistics buyer –
believe ~ 20,000 sq ft warehouse
Warehouse, Office Space
14. Celadon Realty, LLC
110 East Oak Street, Butler, IN
Owned
N/A
Warehouse, Storage, and Office Space

 

--------------------------------------------------------------------------------

 
Company
 
Common Name and Address of Property
Owned, Leased or Other Interest Landlord / Owner if Leased or Other Interest  
Purpose/Use
15. Taylor Express, Inc.
1707 N. 5th Street, Union City, TN
Owned
N/A
Maintenance and Repair Facility, Office Space, Equipment Parking
16. Celadon Realty, LLC
5523 US Highway 301 South, Hope Mills, NC
Owned
N/A
Vehicle Storage (vacant land)
17. Celadon Realty, LLC
Osborn Lot, Tallahassee Street and Crenshaw Avenue, Gadsden, AL
Owned
N/A
Four lots
18. Vorbas, LLC
101 Dollar Street, Ottoville, OH
Owned
N/A
Warehouse, Shop, Office
19. Vorbas, LLC
112/2708 Garford Avenue, Lima, OH
Owned
N/A
Warehouse
20. Hyndman Transport Limited
50 Omands Creek Blvd., Winnipeg, MB, R2R 1V7
Owned
N/A
Facility
21. Hyndman Transport Limited
1001 Belmore Line, Wroxeter, ON, N0G 2X0
Owned
N/A
Truck Service and Repair Facility/Head Office
22. Hyndman Transport Limited
2616 Cedar Creek Road, Ayr, ON, N0B 1E0
Owned
N/A
Truck Service and Repair Facility
23. Servicios de Transportación Jaguar, S.A. de C.V.
Finca No. 84386 de Nuevo Laredo, Terreno Rustico, Libramiento Mex II KM 27 +
100, Poligono 3, Col. Ejido El Progreso, Nuevo Laredo, Tamaulipas, Mexico
Owned
N/A
Commercial and Services
24. Celadon Trucking Services, Inc.
2501 60th St., Hampton, VA
Leased
Jack's Properties, LLC
Terminal/Crossdock, Shop, Office Space
25. Celadon Group, Inc.
7240 I 35 E, Waxahachie, TX
Leased
7240 I-35 East, LLC; Subject to Sale-Lease-back arrangement; Subleased to 19th
Capital Group, LLC
Warehouse/Garage and Office Space

 

--------------------------------------------------------------------------------

 
Company
 
Common Name and Address of Property
Owned, Leased or Other Interest Landlord / Owner if Leased or Other Interest  
Purpose/Use
26. Celadon Group, Inc.
2335 West Raymond Street, Indianapolis, IN
Leased
2335 W. Raymond St., LLC
Terminal
27. Celadon Trucking Services, Inc.
1245 West Grand Avenue, Rainbow City, AL
Leased
Multico Inc.; Lease with option to purchase
Terminal, Warehouse, Maintenance, and      Office Space
28. Celadon Realty, LLC
9801 E. 102nd Avenue, Henderson, CO
Leased
RLF I-C SPE, LLC
Terminal and Office Space
29. Distribution, Inc. (FTL)
16795 SE Evelyn St, Clackamas, OR
Leased
Berry Properties L.L.C.
Terminal and Office Space
30. Distribution, Inc. (FTL)
2345 NE Spalding St, Grants Pass, OR
Leased
Spalding & Son, Incorporated
Crossdock, Warehouse, Office Space, and Trailer parking
31. Celadon Trucking Services, Inc.
1255 NC Hwy. 66 S., Kernersville, NC
Leased
YRC Inc.
Terminal, Office Space, Trailer parking
32. Hyndman Transport Limited
1325 Des Riveurs, Levis, PQ, G6V 0A2
Leased
Societe Immobiliere P3 Inc.
Office Space
33. Hyndman Transport Limited
1805 Chemin St. Francois, Dorval, PQ, H9P 2S1
Leased
Transport Schonfield Inc. (Div 115522 Canada Inc.)
Yard
34. Hyndman Transport Limited
1133 Finch Ave. W., North York, ON, M3J 2E5
Leased
Hilliard Cooney Limited
Yard
35. Hyndman Transport Limited
Wellings Road & Fleet St., Regina, SK
Leased
Kearns Truck & Trailer
Yard
37. Hyndman Transport Limited
8450 Venture Ave. SE, Calgary, AB, T3S 0A2
Leased
Railroad Runner Container Services Ltd.
Yard

 

--------------------------------------------------------------------------------

 
Company
 
Common Name and Address of Property
Owned, Leased or Other Interest Landlord / Owner if Leased or Other Interest  
Purpose/Use
38. Hyndman Transport Limited
11459 – 149 Street, Edmonton, AB, T5M 1W8
Leased
1731739 Alberta Ltd.
Yard






--------------------------------------------------------------------------------

Schedule 4.21(c)
Real Estate
·
The property located at 5417 US Hwy 301 South, Hope Mills, NC, is subject to a
condemnation action by the NC DOT, which is expanding a road adjoining the
property.  The Borrower does not expect this to materially impact the value or
use of the property. The Borrower will be contesting the amount of compensation
that was deposited with the court as compensation ($40,000) as insufficient. Set
for trial.

·
Romulus, Michigan property – roof and parking lot need repair and water line
froze and caused damage to office area.

--------------------------------------------------------------------------------



Schedule 4.23
Material Contracts
·
The Agreement.

·
That certain Credit and Security Agreement, dated as of the Closing Date, among
the Borrower, the subsidiaries of the Borrower party thereto, the lenders party
thereto and the ABL Administrative Agent (as may be amended, restated,
supplemented, modified, replaced or refinanced from time to time in accordance
with the terms of the Intercreditor Agreement).

·
That certain Deferred Prosecution Agreement between the United States Department
of Justice and the Borrower dated April 24, 2019.




--------------------------------------------------------------------------------

Schedule 5.1


Financial Statements, Reports, Certificates


Deliver to the Administrative Agent with copies for each Lender each of the
financial statements, reports, or other items set forth below at the following
times in form reasonably satisfactory to the Lead Lender (or if no Lead Lender,
the Required Lenders:


As soon as available, but in any event within 30 days after the end of each
month during each Fiscal Year,
(a) an unaudited consolidated balance sheet, income statement, statement of cash
flow and shareholders’ equity covering the Borrower’s and its Subsidiaries’
operations during such period and the then elapsed portion of such Fiscal Year,
together with a report of the key performance indicators for such month
consistent with the key performance indicators set forth in the financial model
delivered to the Administrative Agent prior to the Closing Date, which financial
statements (i) prior to the Restatement Effective Date, have been prepared on a
basis consistent with the most recent financial statements of the Borrower and
the Subsidiaries delivered to the Administrative Agent before the Closing Date
and are so certified by a Responsible Officer and (ii) on and after the
Restatement Effective Date, (x) were prepared in accordance with GAAP except as
otherwise expressly noted therein and are certified by a Responsible Officer as
fairly presenting in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results and
operations for the period covered thereby and (y) compared to the figures for
the corresponding month and portion of the Borrower’s prior Fiscal Year and
against the Projections for such year delivered pursuant to clause (e) below;
provided that, with respect to the first such delivery required after the
Restatement Effective Date, to the extent such delivery is required prior to 60
days following the Restatement Effective Date, the Borrower shall be permitted
to deliver financial statements complying with clause (i) above on the required
delivery date, but shall be required to deliver financial statements complying
with clause (ii) above with respect to such month on or prior to the date that
is 60 days following the Restatement Effective Date.
 
as soon as available, but in any event within 45 days after the end of each
Fiscal Quarter during each Fiscal Year,
(b)(x) an unaudited consolidated balance sheet, income statement, statement of
cash flow and shareholders’ equity covering the Borrower’s and its Subsidiaries’
operations during such period and the then elapsed portion of such Fiscal Year,
which financial statements (A) prior to the Restatement Effective Date, prepared
on a basis consistent with the most recent financial statements of the Borrower
and the Subsidiaries delivered to the Administrative Agent before the Closing
Date and are so certified by a Responsible Officer

 

--------------------------------------------------------------------------------

 
and compared to the figures for the corresponding quarter and portion of the
Borrower’s prior Fiscal Year; and (B) on and after the Restatement Effective
Date (i) were prepared in accordance with GAAP except as otherwise expressly
noted therein, (ii) are certified by a Responsible Officer as fairly presenting
in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, and (iii) compared to the figures for the corresponding
quarter and portion of the Borrower’s prior Fiscal Year and against the
Projections for such year delivered pursuant to clause (e) below, subject with
respect to clauses (i) and (ii) to the absence of footnotes and normal year-end
audit adjustments; and in the case of both the preceding clauses (A) and (B),
with a corresponding discussion and analysis of financial condition and results
or operations from management; provided that, with respect to the first such
delivery required after the Restatement Effective Date, to the extent such
delivery is required prior to 60 days following the Restatement Effective Date,
the Borrower shall be permitted to deliver financial statements complying with
clause (A) above on the required delivery date, but shall be required to deliver
financial statements complying with clause (B) above with respect to such Fiscal
Quarter on or prior to the date that is 60 days following the Restatement
Effective Date, and
 
(y) a Compliance Certificate of a Responsible Officer (i) certifying (A) as to
whether there exists a Default or Event of Default on the date of such
certificate, and to the extent any exists, specifying the details thereof and
the action which the Borrower has taken or proposes to take with respect thereto
and (B) as to the details of all Dispositions, issuances of Indebtedness and
acquisitions that have occurred during such period, (ii) certifying to and
attaching the insurance binder for any insurance coverage of any Loan Party or
any Subsidiary that was renewed, replaced or modified during such period, (iii)
setting forth reasonably detailed calculations of the financial covenants set
forth in Section 6 of this Agreement, and (iv) setting forth (x) the outstanding
principal amount of the loans and the face amount of letters of credit issued
(whether drawn or undrawn) under the ABL Facility and (y) the maximum amount of
Indebtedness under the ABL Facility permitted to be incurred under clause (e) of
the definition of Permitted Indebtedness
as soon as available, but in any event within 90 days after the end of
(c) consolidated financial statements of the Borrower and its Subsidiaries for
each such Fiscal Year which (i) prior to the date the issuance of the financial
statements for the fiscal year ended June 30,

 
2

--------------------------------------------------------------------------------

each Fiscal Year, commencing with Fiscal Year ended June 30, 2019,
2019 and prior periods have been completed, will be prepared on a basis
consistent with the most recent financial statements of the Borrower and the
Subsidiaries delivered to the Administrative Agent before the Closing Date and
will be so certified by a Responsible Officer  and (ii) on and after the date
the issuance of the financial statements for the fiscal year ended June 30, 2019
and prior periods have been completed, will be audited by, and accompanied by a
report and opinion of, registered certified public accountants of nationally
recognized standing and certified by such accountants, without any exception or
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Article 6 of the Agreement), other than any exception
pending the issuance of the audits and any adjustments made in connection with
the audit committee’s review and subsequent restatement of the 2016 audited and
interim financial statements and issuance of 2019 and prior audited and interim
financial statements, and such report and opinion shall provide that such
financial statements have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet and related consolidated
statements of income, cash flows, and shareholder’s equity) and that such
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis; provided that the Borrower shall
deliver the unaudited financial statements for Fiscal Year ended June 30, 2019
and the Borrower shall not be required to deliver the audited financial
statements, together with audit reports and opinion until the audit reports and
opinion for Fiscal Year ended June 30, 2019 have been obtained,
 
(d) a Compliance Certificate of a Responsible Officer (i) certifying (A) as to
whether there exists a Default or Event of Default on the date of such
certificate, and to the extent any exists, specifying the details thereof and
the action which the Borrower has taken or proposes to take with respect thereto
and (B) as to the details of all Dispositions, issuances of Indebtedness and
acquisitions that have occurred during such period, (ii) certifying to and
attaching the insurance binder for any insurance coverage of any Loan Party or
any Subsidiary that was renewed, replaced or modified during such

 
3

--------------------------------------------------------------------------------

  period, (iii) setting forth reasonably detailed calculations with the
financial covenants in Section 6 of the Agreement (iv) including updated
Schedules to the Perfection Certificate, and (v) setting forth (x) the
outstanding principal amount of the loans and the face amount of letters of
credit issued (whether drawn or undrawn) under the ABL Facility and (y) the
maximum amount of Indebtedness under the ABL Facility permitted to be incurred
under clause (e) of the definition of Permitted Indebtedness.
as soon as available, but in any event within 30 days after the start of each of
each Fiscal Year,
 
(e) copies of the Borrower’s Projections, in form and substance reasonably
consistent with the projections provided to the Administrative Agent prior to
closing (including as to scope and underlying assumptions) for the forthcoming 3
years, year by year, and for the forthcoming Fiscal Year, month by month,
certified by the chief financial officer of the Borrower as being the Borrower’s
good faith estimate of the financial performance of the Borrower during the
period covered thereby.
concurrently with the delivery of the financial statements referred to in clause
(c) above,
(f) from and after the Restatement Effective Date, a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge of any Default or Event of Default during the course of their
examination (such certificate to be in accordance with the requirements of
applicable accounting guidelines).
if and when filed by the Borrower,
(g) copies of Form 10-Q quarterly reports, Form 10-K annual reports, and Form
8-K current reports and
 
(h) copies of any other filings made by the Borrower with the SEC, or any
Governmental Authority succeeding to any or all functions of the SEC, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally; provided, that all filings made publicly on the SEC’s
EDGAR platform will be deemed delivered under the preceding clause (g) and this
clause (h), so long as Borrower provides a separate copy thereof to the
Administrative Agent or Lenders upon written request.
concurrently with their delivery thereunder,
(i) copies of any financial reports, statements and other materials required to
be delivered to any person pursuant to the ABL Credit Agreement, including, but
not limited to, each borrowing base certificate or pursuant to the terms of any
other Material Indebtedness, in each case, to the extent providing materially
different information than what is required hereunder.
promptly after the furnishing thereof to the board of directors (or the audit
committee of
(j) copies of any detailed final audit reports, management letters or
recommendations submitted by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them.

 
4

--------------------------------------------------------------------------------

the board of directors) of the Borrower  
promptly, but in any event within 3 Business Days after the Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default,
(k) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.
 
promptly after the commencement thereof or any material development therein, but
in any event within 5
Business Days after the service of process with respect thereto on the Borrower
or any of its Subsidiaries
(l) notice of all actions, suits, or proceedings brought by or against the
Borrower or any of its Subsidiaries before any arbitrator or Governmental
Authority, or any material development therein, which reasonably could be
expected to result in a Material Adverse Effect and a statement setting forth
details thereof and any action proposed to be taken with respect thereto.
 
promptly upon the occurrence thereof, but in any event within 3 Business Days of
such
occurrence,
 
(m) notice of:
 
(i) any event or other development by which the Borrower or any of its
Subsidiaries (A) fails to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) becomes subject to any Environmental Liability, (C)
receives notice of any claim with respect to any Environmental Liability, or (D)
becomes aware of any basis for any Environmental Liability which, in respect of
each of clauses (A) - (D), individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect,
 
(ii) any ERISA Event,
 
(iii) any default or event of default, or the receipt by the Borrower or any of
its Subsidiaries of any written notice of an alleged default or event of
default, with respect to any Material Indebtedness of the Borrower or any of its
Subsidiaries or the Indebtedness under the ABL Credit Agreement, and
 
(iv) for so long as the Borrower and its Subsidiaries maintain a corporate
family rating, any announcement by Moody’s or S&P of any change or possible
change in the corporate family rating of the

 
5

--------------------------------------------------------------------------------

  Borrower and its Subsidiaries, and/or (v) any other development that results
in, or could reasonably be expected to result in, a Material Adverse Effect, and
a statement setting forth the details thereof and any action proposed to be
taken with respect thereto.
as soon as available, but in any event within 45 days (90 days in the case of a
Fiscal Quarter that is the last quarter of a Fiscal Year)
(n) with respect to the Rolling Stock that constitutes Collateral, a certificate
setting forth, as of the end of the previous Fiscal Quarter and for the portion
of the Fiscal Year then ended, certified by an appropriate officer of the Loan
Parties as true and correct, (1) a summary report of the Rolling Stock that
constitutes Collateral reflecting (w) beginning Rolling Stock, (x) additions to
Rolling Stock, (y) Disposition of Rolling Stock and (z) ending Rolling Stock, in
each case, setting forth the following information (which, with respect to
Excluded Rolling Stock, shall be provided to the extent available): the date of
acquisition, the manufacturer, the model year, the model, the approximate
mileage, the vehicle identification number (or other similar serial number), the
Loan Party that is the owner, and the internal tracking number, and (2) such
other further information related thereto as a Lead Lender (or if there is no
Lead Lender, the Administrative Agent) may reasonably request).
upon the request of Administrative Agent or any Lender,
(o) any other information reasonably requested relating to the financial
condition, business affairs and results of operations of the Borrower or its
Subsidiaries.
promptly following the receipt or delivery thereof,
(p) copies of any documents described in Section 101(f) or 101(j) of ERISA that
any Loan Party or any of its Subsidiaries or any of their respective ERISA
Affiliates may receive with respect to a Pension Plan and/or Section 101(f),
Section 101(k), or Section 101(l) of ERISA that any Loan Party or any of their
respective Subsidiaries or any of their respective ERISA Affiliates may request
with respect to any Multiemployer Plan; provided, that if any Loan Party or any
of its Subsidiaries or any of their respective ERISA Affiliates have not
requested such documents or notices from the administrator or plan sponsor of
the applicable Multiemployer Plan, then, upon reasonable request of the
Administrative Agent, a Loan Party or one of its Subsidiaries and/or one of
their respective ERISA Affiliates shall promptly make a request for such
documents or notices from such administrator or plan sponsor and the Borrower
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof, and
 
(q)  copies of any notices, agreements or documents received (or delivered by) a
Loan Party pursuant to, or in connection with, the DPA.

 
6

--------------------------------------------------------------------------------

   
On the second Business Day of each week,
(r) a report, in form and substance satisfactory to the Administrative Agent,
setting forth the Liquidity of the Borrower during the previous week ended on
the preceding Friday.
 
Within 30 days after the end of each month during each Fiscal Year,
(s)  an updated LTV Percentage Calculation, calculated based on the 2019
Appraisals, the 2020 Appraisals and any more recent appraisal, as applicable,
certified as true and correct by a Responsible Officer of the Borrower.

 
7

--------------------------------------------------------------------------------

Schedule 5.14
Compliance with ERISA and the Code
·
Matters addressed in the Voluntary Correction Program submitted to the IRS on or
about January 18, 2019.

·
Overdue excise taxes on equipment sales as further described in that certain
Excise Tax Examination Changes and Consent to Assessment and Collection form
dated July 16, 2019.  Overdue amount is approximately $2,831,146.71 including
interest.  No penalties were assessed.

--------------------------------------------------------------------------------



Schedule 5.19
Post Closing
·
Assignment, and/or execution and delivery of, each of the collateral documents
referenced in Schedule 1.1(b) within sixty (60) days of the Closing Date (or
such later date as agreed to by the Administrative Agent in its sole
discretion).

·
Completion of registration of the Administrative Agent’s Lien with respect to
vehicles in Canada within five (5) Business Days of the Closing Date (or such
later date agreed to by the Administrative Agent in its sole discretion).

·
Within seven (7) days of the Closing Date (or such later date as agreed to by
the Administrative Agent in its sole discretion), the Loan Parties shall deliver
to Administrative Agent evidence of payment in full of the excise tax liability
set forth in Schedule 4.15 above.

--------------------------------------------------------------------------------



Schedule 7.1
Indebtedness
·
That certain Cash Collateral and Letter of Credit Reimbursement Agreement by and
between Celadon Group, Inc. as borrower thereunder, the guarantors party
thereto, the lenders party thereto, and Bank of America, N.A. in its capacity as
L/C Issuer.






--------------------------------------------------------------------------------



Schedule 7.9
Investments
·
Celadon Trucking Services, Inc. holds 49% of the outstanding membership units of
All Zone Logistics LLC.

--------------------------------------------------------------------------------



Schedule 7.10
Transactions with Affiliates
·
Minority interest investments disclosed on Schedule 7.9

·
In addition to agreements relating to grants of equity awards in the ordinary
course of business, Loan Parties are party to the following collective
bargaining agreements, management agreements and consulting agreements:

Parties
Type of Agreement
Term of Agreement
Sindicato Nacional de Trabajadores del Transporte, S. y C. “Ricardo Flores
Magon” (National Union of Transport Workers “Ricardo Flores Magón”) and
Servicios de Transportación Jaguar, S.A. de C.V.
Collective Bargaining/Pay Agreement
Date of execution: 07/19/17
Effective date: 05/01/17
Term: Indefinite.
(Annual salary review and bi-annual general review)
Celadon Group, Inc. and William Eric Meek
Resignation and Consulting Agreement, General Release, and Non-Competition,
Non-Disclosure and Non-Solicitation Agreement, dated April 28, 2017
Severance period has terminated. Certain obligations survive the termination of
this period.
Celadon Group, Inc. and Paul Will
Will Consulting Agreement, dated July 18, 2017
Twelve months (ending on July 31, 2018; can be extended for one (1) additional
year term)
Celadon Group, Inc. and Doug Schmidt
Employment Agreement
None (subject to certain severance provisions).
Celadon Group, Inc. and Thomas S. Albrecht
Employment Agreement, dated October 16, 2017
None (subject to certain severance provisions).
Celadon Group, Inc. and Chase Welsh
Employment Agreement
None (subject to certain severance provisions).
Celadon Group, Inc. and Jonathan Russell
Employment Agreement, dated November 3, 2017
None (subject to certain severance provisions).
Celadon Group, Inc. and Vincent Donargo
Amended and Restated Employment Agreement, dated May 1, 2019
None (subject to certain severance provisions)
Celadon Group, Inc. and Paul C. Svindland
Amended and Restated Employment Agreement, dated December 5, 2018
None (subject to certain severance provisions)

 

--------------------------------------------------------------------------------

Parties Type of Agreement Term of Agreement
Celadon Group, Inc. and Michael Miller
Chairman Compensation Letter Agreement, dated July 24, 2017
None.
Celadon Group, Inc. and Bobby Peavler
Peavler Severance Agreement, dated March 16, 2018
6 months' severance (total $110,000.00)



 
 

--------------------------------------------------------------------------------

EXHIBIT A-1


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of July 31, 2019 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Celadon Group, Inc., a Delaware corporation (the “Borrower”), the guarantors
from time to time party thereto, the lenders from time to time party thereto
(the “Lenders”), and Blue Torch Finance, LLC, as administrative agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided in this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

[NAME OF LENDER]
 
       
 
 
By:  
 
 
Name:  
 
 
Title:             Date: ________ __, 20[  ]    

 
 
[Signature Page to Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT A-2


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of July 31, 2019 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Celadon Group, Inc., a Delaware corporation (the “Borrower”), the guarantors
from time to time party thereto, the lenders from time to time party thereto
(the “Lenders”), and Blue Torch Finance, LLC, as administrative agent for the
Lenders.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]
 
       
 
 
By:  
 
 
Name:  
 
 
Title:             Date: ________ __, 20[  ]    



 
[Signature Page to Tax Compliance Certificate]

--------------------------------------------------------------------------------

EXHIBIT A-3


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of July 31, 2019 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Celadon Group, Inc., a Delaware corporation (the “Borrower”), the guarantors
from time to time party thereto, the lenders from time to time party thereto
(the “Lenders”), and Blue Torch Finance, LLC, as administrative agent for the
Lenders.
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



[NAME OF PARTICIPANT]
 
       
 
 
By:  
 
 
Name:  
 
 
Title:             Date: ________ __, 20[  ]    

 
[Signature Page to Tax Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT A-4


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of July 31, 2019 (as it may be amended, restated, supplemented or
otherwise modified from time to time the “Credit Agreement”), by and among
Celadon Group, Inc., a Delaware corporation (the “Borrower”), the guarantors
from time to time party thereto, the lenders from time to time party thereto
(the “Lenders”), and Blue Torch Finance, LLC, as administrative agent for the
Lenders (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.13 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------



[NAME OF LENDER]
 
       
 
 
By:  
 
 
Name:  
 
 
Title:             Date: ________ __, 20[  ]    



 
[Signature Page to Tax Compliance Certificate]




--------------------------------------------------------------------------------



EXHIBIT B


[FORM OF] COMPLIANCE CERTIFICATE


[Date]
Blue Torch Finance, LLC, as Administrative Agent
c/o Blue Torch Capital LP
430 Park Avenue, Suite 1202
New York, New York 10022
Email: BlueTorchAgency@cortlandglobal.com


Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of July 31, 2019 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Celadon Group,
Inc., a Delaware corporation (the “Borrower”), the guarantors from time to time
party thereto, the lenders from time to time party thereto (the “Lenders”), and
Blue Torch Finance, LLC, as administrative agent (in such capacity, together
with its successors and permitted assigns in such capacity, the “Administrative
Agent”) for the Lenders.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.
I, _________________________1, being duly elected and qualified, and acting in
my capacity as, _________________________ of the Borrower, hereby certify to the
Administrative Agent and each Lender as follows:
1.
[Attached hereto as Attachment I are the unaudited consolidated balance sheet,
income statement, statement of cash flow and shareholders’ equity covering the
Borrower’s and its Subsidiaries’ operations (x) during the Fiscal Quarter
ending  [_____] and (y) the portion of the current Fiscal Year ending [_______],
together with comparisons to the figures for the corresponding Fiscal Quarter
and portion of the Borrower’s prior Fiscal Year, and against the Projections for
such year, and a corresponding discussion and analysis of financial condition
and results or operations from management. The financial statements attached
hereto as Attachment I (i) were prepared in accordance with GAAP except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date of such financial statements and their results of operations for the period
covered thereby, subject to the absence of footnotes and normal year-end audit
adjustments.]
 

--------------------------------------------------------------------------------



1 Must be executed by a Responsible Officer.
 
 
 
1
 

--------------------------------------------------------------------------------



 [Attached hereto as Attachment I are the consolidated financial statements of
the Borrower and its Subsidiaries (such financial statements to include a
balance sheet and related consolidated statements of income, cash flows, and
shareholder’s equity) for the Fiscal Year ended [______], audited by, and
accompanied by a report and opinion of, [Grant Thornton LLP] and certified by
such accountants, without any exception or qualifications [(including any (A)
“going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Article VI of the Credit Agreement)]2. The report and opinion attached hereto as
Attachment I provide (i) that such financial statements have been prepared in
accordance with GAAP  and (ii) that such financial statements present fairly in
all material respects the financial condition and results of operations of the
Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis.]3
2.          The calculations set forth on Attachment II hereto are reasonably
detailed calculations of the financial covenants set forth in Article VI of the
Credit Agreement.
3.          Based upon a review of the activities of the Borrower and its
Subsidiaries and the financial statements attached hereto during the period
covered thereby, as of the date hereof, [there exists no Default or Event of
Default] [OR] [a [Default][Event of Default] exists, and the details thereof and
the actions which the Borrower has taken or proposes to take with respect
thereto are specified on Attachment [●] hereto].
4.          [Attachment [III] hereto contains updated (i) Schedules to the
Credit Agreement, and (ii) Schedules to the Perfection Certificate, in each
case, as applicable and all in reasonable detail.]4
5.          [Attachment [IV] hereto contains details of all Dispositions,
issuances of Indebtedness and acquisitions that have occurred during the Fiscal
[Quarter][Year] ending [__________].]
6.          [Attachment [V] hereto contains the insurance binder for any
insurance coverage of any Loan Party or any Subsidiary of any Loan Party that
was renewed, replaced or modified during Fiscal [Quarter][Year] ending
[______________], which  renewed, replaced  or  modified  insurance coverage
complies in all respects with the requirements of the Credit Agreement.]
7.          Attachment [VI] hereto sets forth (x) the outstanding principal
amount of the loans and the face amount of letters of credit issued (whether
drawn or undrawn) under the ABL Facility


--------------------------------------------------------------------------------

2 Such audit report and opinion may include exceptions pending the issuance of
the audits and any adjustments made in connection with the audit committee’s
review and subsequent restatement and/or audit, as applicable, of the fiscal
2017-2019 audited and interim financial statements.


3 Such audit report and opinion (but not the financial statements) will not be
required to be delivered until the audit reports and opinions for the Fiscal
Years ended June 30, 2017, 2018, and 2019 have been obtained.


4 Required if the Compliance Certificate is being delivered for the end of a
Fiscal Year.
 
 
2

--------------------------------------------------------------------------------

and (y) the maximum amount of Indebtedness under the ABL Facility permitted to
be incurred under clause (e) of the definition of Permitted Indebtedness.
8.          Attachment [VII] hereto sets forth, during the Fiscal Quarter
ending  [_____] and the portion of the current Fiscal Year ending [_______], (A)
a summary report of the Rolling Stock that constitutes Collateral reflecting (i)
beginning Rolling Stock, (ii) additions to Rolling Stock, (iii) Disposition of
Rolling Stock and (iv) ending Rolling Stock, in each case, setting forth the
following information (which, with respect to Excluded Rolling Stock, shall be
provided to the extent available): the date of acquisition, the manufacturer,
the model year, the model, the approximate mileage, the vehicle identification
number (or other similar serial number), the Loan Party that is the owner, and
the internal tracking number, and (B) a report reconciling the records of the
Loan Parties against the most recent report of the Title Processor with respect
to the Rolling Stock.
9.          Since the Closing Date and except as disclosed in prior Compliance
Certificates, no Loan Party and no Subsidiary of any Loan Party has:
(i)          changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
material Subsidiary[, except as described on Attachment [VIII] hereto];
(ii)          acquired all or substantially all of the assets of, or merged or
consolidated with or into, any Person[, except as described on Attachment [IX]
hereto]; or
(iii)          changed the address of its chief executive office or otherwise
relocated[, except as described on Attachment [X] hereto].


[Remainder of Page Intentionally Left Blank]
 
 
 
3





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
executed as of the date first above written.
 
By:
 
 
Name:
 
 
Title:
 

    
 
 
[Signature Page to Compliance Certificate]





--------------------------------------------------------------------------------



Attachment I
Financial Statements


(attached)

--------------------------------------------------------------------------------

Attachment II
Calculation of Financial Covenants for Compliance Certificate

--------------------------------------------------------------------------------

[Attachment III — Updated Schedules]
[Attachment IV — Dispositions, Indebtedness and acquisitions]
[Attachment V — Insurance]
[Attachment VI — Indebtedness under the ABL Facility]
[Attachment VII — Rolling Stock]
[Attachment VIII — Name Changes]
[Attachment IX — Fundamental Changes]
[Attachment X — Address Changes]





--------------------------------------------------------------------------------

EXHIBIT C
[FORM OF] ASSIGNMENT AND ACCEPTANCE
[Date]
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of July 31, 2019 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Celadon Group,
Inc., a Delaware corporation (the “Borrower”), the guarantors from time to time
party thereto, the lenders from time to time party thereto (the “Lenders”), and
Blue Torch Finance, LLC, as administrative agent for the Lenders (in such
capacity, together with its successors and permitted assigns in such capacities,
the “Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
The [name of assignor] (the “Assignor”) hereby irrevocably sells and assigns,
without recourse, to [name of assignee] (the “Assignee”), and the Assignee
hereby irrevocably purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below, the interests set forth
below (the “Assigned Interest”) in the Assignor’s rights and obligations under
the Credit Agreement, including, without limitation, the interests of the
Assignor in the Term Loans on the Effective Date but excluding accrued interest
and fees to and excluding the Effective Date. The Assignee hereby acknowledges
receipt of a copy of the Credit Agreement.  From and after the Effective Date
(a) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, have the rights
and obligations of a Lender thereunder and (b) the Assignor shall, to the extent
of the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.
This Assignment and Acceptance is being delivered to the Administrative Agent
together with (a) any documentation required to be delivered by the Assignee
pursuant to Section 2.13 of the Credit Agreement, duly completed and executed by
the Assignee, and (b) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The Assignee shall pay
the processing and recordation fee payable to the Administrative Agent pursuant
to Section 10.4(b)(iii) of the Credit Agreement.
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document or any other instrument or document furnished in
connection therewith, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value, or the perfection or priority of any lien or
security interest created or purported to be created under or in connection
with, the Loan Agreement, any other Loan Document or any other instrument or
document furnished in connection therewith or any collateral thereunder, (iii)
the financial condition of the Borrower, any of its Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or

--------------------------------------------------------------------------------

any other instrument or document furnished in connection therewith or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished in connection therewith.
The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements to be an assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated
regarding decisions to purchase assets such as those represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to purchase the Assigned Interest, is experienced in acquiring assets
of such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 5.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
not a U.S. Person, attached to this Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
[The Assignor attaches the promissory note[s] held by it and requests that the
Administrative Agent exchange such Note[s] for new promissory note[s] payable to
the Assignee in [an amount/amounts] equal to the Term Loan[s] assumed by the
Assignee pursuant hereto and] [to the Assignor in [an amount/amounts] equal to
the Term Loan[s] retained by the Assignor].] [OR] [The Assignee requests that
the Borrower issue to the Assignee promissory note[s] payable to the Assignee in
[an amount/amounts] equal to the Term [Loan[s] assumed by the Assignee pursuant
hereto.]5
From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.  Each of the Assignor and the Assignee agrees that it
will hold in trust for the other party any interest, fees and other amounts
which it may receive to

--------------------------------------------------------------------------------



5 Insert language to the extent applicable.

--------------------------------------------------------------------------------

which the other party is entitled pursuant to this clause, and pay to the other
party any such amounts which it may receive promptly upon receipt.
This Assignment and Acceptance shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and permitted assigns. 
This Assignment and Acceptance may be executed in any number of counterparts,
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page of this Assignment and Acceptance by telecopy or
any electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by and construed in accordance with
the laws of the State of New York.
Effective Date:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Assigned Interest:


[Remainder of Page Intentionally Left Blank]


--------------------------------------------------------------------------------



Principal Amount of Term [A] [B] Loans Assigned
Percentage Assigned of Term [A] [B] Loan (set forth, to at least 8 decimals, as
a percentage of the aggregate Term [A] [B] Loans of all Lenders under the Credit
Agreement)
 
$
 
%



The terms set forth above are hereby agreed to:

[Name of Assignor], as Assignor               By:   Name:   Title:              
[Name of Assignee], as Assignee         By:   Name:   Title:  


 
 
[Signature Page to Assignment and Acceptance]

--------------------------------------------------------------------------------



The undersigned hereby consent to the within assignment6:
 
 

[_____________], as Lead Lender         By:   Name:   Title:                    
                                    BLUE TORCH FINANCE, LLC, as Administrative
Agent         By:   Name:   Title:






--------------------------------------------------------------------------------



6 Consents to be included to the extent required by Section 10.4(b)(ii) of the
Credit Agreement.
 
 
[Signature Page to Assignment and Acceptance]
 
 
Back to Form 8-K [form8k.htm]